 



EXHIBIT 10.17
FIRST AMENDED AND RESTATED
OPERATING CREDIT AGREEMENT
(US$30,000,000)
among
ZELLSTOFF CELGAR LIMITED PARTNERSHIP
as Borrower
and
EACH OF THE LENDERS NAMED
IN THIS AGREEMENT
and
ROYAL BANK OF CANADA
as Administrative Agent
Dated for reference February 11, 2005



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              PART 1 - INTERPRETATION     2  
 
           
1.1
  Defined Terms     2  
1.2
  Accounting Terms     2  
1.3
  General     2  
1.4
  References to Agreements and Enactments     2  
1.5
  Law of Agreement     3  
1.6
  Attornment     3  
1.7
  Time     3  
1.8
  Communications with Lenders     3  
1.9
  Schedules     3  
 
            PART 2 - THE FACILITY     4  
 
           
2.1
  Establishment of Facility     4  
2.2
  Purpose     4  
2.3
  Utilization of the Facility     4  
2.4
  Availability     5  
2.5
  Extension of 364 Day Tranche Repayment Date     5  
2.6
  Conversion into Term Tranche     6  
2.7
  Swingline Drawings     6  
2.8
  Conversions     7  
2.9
  Drawing Amount     7  
2.10
  Lenders’ Obligations Several     8  
 
            PART 3 - GENERAL PROVISIONS REGARDING DRAWINGS     8  
 
           
3.1
  General Conditions to Each Drawing     8  
3.2
  Notices     9  
3.3
  Administrative Agent to Notify Lenders     9  
3.4
  Advances to Administrative Agent and Borrower     9  
3.5
  Notices Irrevocable     10  
3.6
  Administrative Agent’s Records     10  
 
            PART 4 - INTEREST AND FEES     10  
 
           
4.1
  Interest, Stamping Fees and Other Fees     10  
4.2
  Additional Fees     11  
4.3
  Adjustments     11  
4.4
  Authorized Debit     13  
4.5
  Overdue Payments     13  
4.6
  General Interest Provisions     13  
4.7
  Agency Fee     14  
 
            PART 5 - BANKERS’ ACCEPTANCE DRAWINGS     14  
 
           
5.1
  Features of Bankers’ Acceptances     14  
5.2
  BA Stamping Fees     15  
5.3
  Power of Attorney     15  
5.4
  Provision of Instruments on Request     16  
5.5
  BA Marketing     16  
5.6
  Completion of Funding     17  
5.7
  BA Equivalent Drawings     17  
5.8
  Rollover, Conversion or Payment of Bankers’ Acceptances     18  
5.9
  Waiver     18  
5.10
  Depository Bills     19  



--------------------------------------------------------------------------------



 



 

- 3 -

              PART 6 - LIBOR DRAWINGS     19  
6.1
  LIBOR Interest Periods     19  
6.2
  Notification of Rate     19  
6.3
  Rollover, Conversion or Payment of LIBOR Drawing     19  
 
            PART 7 – LETTERS OF CREDIT/GUARANTEE DRAWINGS     20  
7.1
  Letters of Credit and Letters of Guarantee     20  
7.2
  Procedures Applicable for Fronted LCG     20  
7.3
  Procedures Applicable for Several LCG     21  
7.4
  Administrative Agent to Execute As Attorney     22  
7.5
  Records     23  
7.6
  Time for Honour     23  
7.7
  Issue     23  
7.8
  Payment of Amounts Drawn Under Several LCG     23  
7.9
  Reimbursement     25  
7.10
  Obligations Absolute     25  
 
            PART 8 - PAYMENTS     26  
 
           
8.1
  Currency Fluctuations - Repayment of Excess     26  
8.2
  Reduction or Repayment of the Facility     27  
8.3
  Mandatory Prepayments     28  
8.4
  Maturity Date Payments     28  
8.5
  Place and Manner of Payments     28  
8.6
  Administrative Agent to Transfer Payments to Lenders     28  
8.7
  Receipt in Proportion     28  
8.8
  Net Payments, etc     29  
8.9
  Prepayment of BAs, Letters of Credit and Letters of Guarantee     30  
8.10
  Application of Payments Prior to Event of Default     30  
 
            PART 9 - CHANGES IN CIRCUMSTANCES     31  
 
           
9.1
  Increased Costs     31  
9.2
  Form of Demand     32  
9.3
  Consultation     32  
9.4
  Illegality     32  
 
            PART 10 - CONDITIONS OF LENDERS’ OBLIGATIONS     33  
 
           
10.1
  Conditions Precedent     33  
 
            PART 11 - REPRESENTATIONS AND WARRANTIES     36  
 
           
11.1
  Representations and Warranties     36  
 
            PART 12 - COVENANTS     40  
 
           
12.1
  Affirmative Covenants     40  
12.2
  Negative Covenants     42  
12.3
  Financial Covenants     44  
12.4
  Reporting Covenants     45  
12.5
  Sufficient Copies     46  
 
            PART 13 – SECURITY AGREEMENTS     46  
 
           
13.1
  Security Agreements     46  
13.2
  Securing Treasury Contracts     47  
13.3
  Registration     48  
13.4
  Discharges     48  
 
            PART 14 - DEFAULT AND ENFORCEMENT     48  



--------------------------------------------------------------------------------



 



 

- 4 -

             
14.1
  Events of Default     48  
14.2
  Rights upon Default     51  
14.3
  Judgment Currency     52  
14.4
  Indemnity     52  
 
            PART 15 - ASSIGNMENT     52  
 
           
15.1
  Assignment     52  
15.2
  Assignment Agreement     53  
15.3
  Further Assurances     53  
15.4
  Release of Information     54  
15.5
  Assignment by Borrower     54  
15.6
  Enurement     54  
 
            PART 16 - THE ADMINISTRATIVE AGENT AND THE LENDERS     54  
 
           
16.1
  Authorization     54  
16.2
  Notices, etc     55  
16.3
  Action by Administrative Agent     55  
16.4
  No Reliance     55  
16.5
  Liability of Administrative Agent     56  
16.6
  Dealings by Administrative Agent     57  
16.7
  Dealings by Lenders     57  
16.8
  Termination of Agency     57  
16.9
  Notice of Default by Administrative Agent     58  
16.10
  Reliance by Administrative Agent on Notices     58  
16.11
  Action by Lenders     58  
16.12
  Special Determinations     59  
16.13
  Unanimity     59  
16.14
  Enforcement     60  
16.15
  Apportionment of Drawings     60  
16.16
  Inter-Lender Payments     60  
16.17
  Failure of Borrower to Repay     60  
16.18
  Failure of Lender to Advance     61  
16.19
  Payment of Swingline Lender and Fronting Lender     61  
16.20
  Overpaid Lender     64  
16.21
  Adjustments Among Lenders     64  
16.22
  Indemnity     65  
16.23
  Certain Provisions for Benefit of Administrative Agent and Lenders     65  
 
            PART 17 - MISCELLANEOUS     66  
 
           
17.1
  Payment of Expenses     66  
17.2
  Rights and Waivers     66  
17.3
  Communication     66  
17.4
  Confidentiality     67  
17.5
  Survival of Representations, Warranties and Covenants     67  
17.6
  Further Assurances     67  
17.7
  Severability     68  
17.8
  Counterparts     68  
17.9
  No Partnership, etc     68  
17.10
  No Novation/Rescission     68  



--------------------------------------------------------------------------------



 



 

- 5 -
Schedules
Schedule A – Definitions
Schedule B – Lenders
Schedule C – Pricing Schedule
Schedule D – Drawing Notice
Schedule E – Rollover Notice
Schedule F – Conversion Notice
Schedule G – Quarterly Compliance Certificate
Schedule H – Monthly Borrowing Base Certificate
Schedule I – 364 Day Tranche Conversion Notice
Schedule J – Lender Assignment Agreement
Schedule K – Form of Letter of Credit



--------------------------------------------------------------------------------



 



 

FIRST AMENDED AND RESTATED
OPERATING CREDIT AGREEMENT
     THIS FIRST AMENDED AND RESTATED OPERATING CREDIT AGREEMENT dated for
reference February 11, 2005 (and executed March 1, 2006) is entered into:
AMONG:
ZELLSTOFF CELGAR LIMITED PARTNERSHIP
(the “Borrower”)
– and –
The Financial Institutions Listed In
Schedule B Hereto
(the “Lenders”)
– and –
Royal Bank of Canada
(the “Administrative Agent”)
     WHEREAS pursuant to the terms of a credit agreement (the “Original
Agreement”) dated for reference February 11, 2005, as amended by letter
agreement dated February 6, 2006, among 0706906 B.C. Ltd. (the “Original
Borrower”), the Lenders and the Administrative Agent, the Lenders established a
credit facility in favour of the Original Borrower having a 364 day revolving
extendible tranche which is convertible to a one year non-revolving term
tranche.
     AND WHEREAS pursuant to the terms of an agreement (the “Consent and
Assignment Agreement”) dated the date hereof among the Original Borrower (which
subsequent to the date of the Original Agreement changed its name to Zellstoff
Celgar Limited), Zellstoff Celgar Holdings Ltd. (“Holdings”), the Borrower, the
Guarantor, the Lenders and the Administrative Agent, the Lenders consented to:

  (a)   Holdings acquiring all of the assets of the Original Borrower and
assuming all of the Original Borrower’s rights and obligations under the
Original Agreement and the Security Agreements; and     (b)   the Borrower
acquiring all of the assets of Holdings and assuming all of the Holdings’s
rights and obligations under the Original Agreement and the Security



--------------------------------------------------------------------------------



 



 

- 2 -
          Agreements.
     AND WHEREAS the Borrower, the Lenders and the Administrative Agent have
agreed that as of the Effective Date all indebtedness incurred and obligations
of the Borrower arising under the Original Agreement shall be repaid, secured
and carried out in accordance with the terms and conditions set forth in this
Agreement.
     NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby conclusively acknowledged by each of
the parties hereto, the parties hereto agree as follows:
PART 1 — INTERPRETATION
1.1 Defined Terms.
     In this Agreement, unless the context otherwise requires, the defined terms
herein shall have the meanings set out in Schedule A.
1.2 Accounting Terms.
     All accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP. Where the character or amount of any
asset or liability or item of revenue or expense is required to be determined,
or any consolidation or other accounting computation is required to be made for
the purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified herein or as otherwise
agreed in writing by the parties, be made in accordance with GAAP applied on a
basis consistent with those principles at the time in effect.
1.3 General.
     The division of this Agreement into sections and the insertion of headings
are for convenience of reference only and shall not affect the interpretation of
this Agreement. Words importing the singular number include the plural and vice
versa. Any reference in this Agreement to a party to this Agreement shall
include the permitted successors and assigns of such party.
1.4 References to Agreements and Enactments.
     Reference herein to any agreement, instrument, license or other document
shall be deemed to include reference to such agreement, license or other
document as the same may from time to time be amended, supplemented or restated
and reference herein to any enactment shall be deemed to include reference to
such enactment as reenacted, amended or extended from time to time and to any
successor enactment.



--------------------------------------------------------------------------------



 



 

- 3 -
1.5 Law of Agreement.
     This Agreement shall be deemed to be made pursuant to the laws of the
Province of British Columbia and the laws of Canada applicable therein and shall
be governed by and construed in accordance with such laws.
1.6 Attornment.
     For the purposes of any legal actions or proceedings brought by any party
hereto against any other party, the parties hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Province of British Columbia and
acknowledge their competence and the convenience and propriety of the venue and
agree to be bound by any judgment thereof and not to seek, and hereby waive,
review of its merits by the courts of any other jurisdiction.
1.7 Time.
     Time shall be of the essence in this Agreement.
1.8 Communications with Lenders.
     All communications and deliveries between the Borrower and the Lenders in
connection with this Agreement shall be made between the Borrower and the
Administrative Agent on behalf of the Lenders at the Designated Branch and
payments shall be made by the Borrower to the Lenders as set out herein, and
without limiting the generality of the foregoing, any communication, payment or
delivery by the Borrower to the Administrative Agent shall be deemed to be a
communication, payment or delivery to all Lenders and any communication or
delivery by the Administrative Agent to the Borrower shall be deemed to be a
communication or delivery by all Lenders to the Borrower, in each case binding
on the Borrower and the Lenders.
1.9 Schedules.
     The schedules hereto and the terms set out therein shall be deemed fully a
part of this Agreement. The following are the Schedules.
Schedule A – Definitions
Schedule B – Lenders
Schedule C – Pricing Schedule
Schedule D – Drawing Notice
Schedule E– Rollover Notice
Schedule F – Conversion Notice
Schedule G – Quarterly Compliance Certificate
Schedule H – Monthly Borrowing Base Certificate
Schedule I – 364 Day Tranche Conversion Notice
Schedule J – Lender Assignment Agreement
Schedule K – Form of Letter of Credit



--------------------------------------------------------------------------------



 



 

- 4 -
PART 2 — THE FACILITY
2.1 Establishment of Facility.
     The Lenders hereby severally establish in favour of the Borrower, and
otherwise on the terms and conditions hereof, a credit facility (the “Facility”)
in the maximum principal amount, in US Dollars and/or Cdn. Dollars of the US
Dollar Equivalent of US$30,000,000. The Facility shall comprise a:

  (a)   364 Day Tranche: a revolving extendible 364 day credit maturing on the
364 Day Tranche Repayment Date, not to exceed the US Dollar Equivalent of
US$30,000,000; or     (b)   Term Tranche: upon conversion of the 364 Day Tranche
as provided in Section 2.6 below, a non-revolving one year term credit maturing
on the Term Tranche Repayment Date in an amount equal to the principal amount
outstanding on the date of conversion.

     Pursuant to Section 8.3 and Section 12.3(c), at no time shall outstanding
principal amounts under the 364 Day Tranche or Term Tranche plus Breakage Costs
exceed the Borrowing Base. The Borrower and the Lenders acknowledge and agree
that as of the Effective Date: (i) all amounts of principal, interest, the face
amount of Bankers’ Acceptances, BA Stamping Fees, LCG Fees, 364 Day Commitment
Fees, expenses and other liabilities payable in respect of the 364 Day Tranche
under the Original Agreement shall be deemed outstanding under the 364 Day
Tranche under this Agreement; and (ii) all rights and obligations of the parties
to the Original Agreement are expressly replaced and superseded in their
entirety by the provisions of this Agreement.
2.2 Purpose.
     The Facility shall be utilized for the Borrower’s general corporate
purposes, including ongoing operating and working capital requirements, but
specifically excluding acquisitions and investments.
2.3 Utilization of the Facility.
     Subject to the terms and conditions hereof, the Borrower may utilize the
Facility by way of Prime Rate Drawings, Base Rate Drawings, LIBOR Drawings,
Bankers’ Acceptance Drawings (including BA Equivalent Drawings) and/or Letter of
Credit/Guarantee Drawings provided that the obligation of the Lenders to provide
Bankers’ Acceptance Drawings and LIBOR Drawings shall, notwithstanding any other
provisions contained in this Agreement, be subject to the condition that if the
Lenders, acting reasonably, shall have determined and advised the Borrower in
writing that by reasons affecting the money markets, the BA Period or LIBOR
Interest Period requested is not available, or if it becomes unlawful for the
Lenders to fund a Bankers’ Acceptance Drawing or LIBOR Drawing, then the Lenders
shall not be obliged to provide a



--------------------------------------------------------------------------------



 



 

- 5 -
Bankers’ Acceptance Drawing or LIBOR Drawing, as the case may be, for the
requested BA Period or LIBOR Interest Period, until such circumstances cease to
prevail.
2.4 Availability.
     The Borrower may borrow, repay and reborrow up to the maximum amount of the
364 Day Tranche, subject to the terms and conditions of this Agreement. The Term
Tranche shall not revolve, and any repayment of Drawings under a Term Tranche in
accordance with a notice of repayment pursuant to Section 8.2(b) (excluding, for
greater certainty, any Rollover or Conversion) or pursuant to Section 8.3 shall
be permanent and may not be reborrowed.
2.5 Extension of 364 Day Tranche Repayment Date.
     The Borrower may, not earlier than 90 days or later than 60 days prior to
the then applicable 364 Day Tranche Repayment Date, deliver to the
Administrative Agent a notice in writing requesting the extension of the 364 Day
Tranche Repayment Date for a further period of 364 days and confirming that the
representations and warranties set out in Section 11.1 are true and correct in
all material respects and no Default or Event of Default has occurred and is
continuing. Each Lender will notify the Administrative Agent in writing not
later than 30 days prior to the 364 Day Tranche Repayment Date whether or not it
agrees to so extend the 364 Day Tranche Repayment Date. Failure by a Lender to
notify the Administrative Agent by such time will be deemed to be a refusal by
such Lender of such request. The Lenders will consider such extension and, if
all Lenders in their sole discretion agree, the Administrative Agent will advise
the Borrower and the 364 Day Tranche Repayment Date will be extended in
accordance with the request of the Borrower. Otherwise the Administrative Agent
shall deliver to the Borrower a notice advising the Borrower of the refusal to
extend the 364 Day Tranche Repayment Date and the names of each Lender (each a
“Dissenting Lender”) which did not, or was deemed to not, agree to such request.
If Lenders holding aggregate Lender’s Proportions of less than all, but equal to
or in excess of 66 2/3 %, agree to such extension, the Borrower may elect to do
any one or more of the following:

  (a)   request the Administrative Agent, at the expense of the Borrower, to
invite the Lenders (other than Dissenting Lenders) and other financial
institutions approved by both the Borrower and Administrative Agent who agree
with such extension of the 364 Day Tranche Repayment Date to acquire on or
before the 364 Day Tranche Repayment Date, without discount, all or a portion
(subject to Section 15.1(b)) of a Dissenting Lender’s rights under this
Agreement in accordance with Part 15 and in the event such an offer (or offers)
is received, such Dissenting Lender shall accept such offer (or offers); or    
(b)   elect to repay (including, for greater certainty, repay portions of any
outstanding Bankers’ Acceptance Drawing or Letter of Credit/Guarantee Drawing in
accordance with Section 8.9 if the remaining Lenders do not assume the
Dissenting Lender’s obligations to third parties thereunder), on or before the
364 Day Tranche Repayment Date in effect at the time of the request for
extension, all



--------------------------------------------------------------------------------



 



 



- 6 -

      amounts owing to a Dissenting Lender (including for greater certainty,
those Dissenting Lenders not bought out under (a) above), cancel such Dissenting
Lender’s interest in the 364 Day Tranche and reduce the then current maximum
amount of the 364 Day Tranche and the Facility by an amount equal to the US
Dollar Equivalent of the principal amount of the commitment cancelled. The
Lender’s Proportions of each remaining Lender shall be recalculated according to
the ratio which each remaining Lender’s maximum commitment under the 364 Day
Tranche and the Facility immediately prior to repayment bears to the reduced
maximum amount of the 364 Day Tranche and Facility after repayment.

     If the Borrower exercises its rights under Sections 2.5(a) or 2.5(b), the
364 Day Tranche Repayment Date will be deemed extended for all Lenders, other
than Dissenting Lenders, in accordance with the original request of the Borrower
set out in the notice.
2.6 Conversion into Term Tranche.
     The Borrower may, not later than five (5) Banking Days prior to the 364 Day
Tranche Repayment Date, by delivery of a 364 Day Tranche Conversion Notice to
the Administrative Agent on behalf of the Lenders, convert Drawings outstanding
on the 364 Day Tranche Repayment Date into Drawings outstanding under the Term
Tranche as of such date and the provisions hereof applicable to the Term Tranche
shall thereafter apply.
2.7 Swingline Drawings.
     The Swingline Lender hereby establishes a committed revolving operating
credit facility as part of the 364 Day Tranche in favour of the Borrower, up to
the Swingline Amount, to finance the day-to-day requirements of the Borrower for
general corporate purposes. The following shall apply to the Swingline:

  (a)   each provision of credit under the Swingline (a “Swingline Drawing”)
shall be provided by the Swingline Lender by way of a Prime Rate Drawing (if
requested in Canadian Dollars) or a Base Rate Drawing (if requested in US
Dollars) on the same day’s notice if given to the Swingline Lender before noon
(Toronto time) or on an overdraft basis by debiting such account or accounts of
the Borrower as shall be established by agreement of the Borrower and the
Swingline Lender. The amount of any such overdraft from time to time shall be
deemed to be a Prime Rate Drawing (to the extent of such debit balance in
Canadian Dollars) and a Base Rate Drawing (to the extent of such debit balance
in US Dollars). Any utilization of the Swingline shall be in minimum amounts of
C$100,000 or US$100,000, as the case may be. The Borrower shall ensure that the
aggregate Canadian Dollar Equivalent of the principal amount of all Swingline
Drawings does not exceed the Swingline Amount at any time     (b)   if, on the
last Banking Day of each week, the outstanding Swingline Drawings is equal to or
greater than C$1,000,000 or US$1,000,000, as the case may be, and at



--------------------------------------------------------------------------------



 



 



- 7 -

      such other times as the Administrative Agent may determine in its sole
discretion, the Administrative Agent may notify the Lenders of the requirement
for a Prime Rate Drawing or Base Rate Drawing, or both, as applicable, to be
made available by each of them to the Borrower in an amount equal to the
advances by the Swingline Lender outstanding under this Section 2.7 and the
amount of any such Drawing shall be applied as a repayment of advances made
available by the Swingline Lender to the Borrower under this Section 2.7;    
(c)   except as otherwise provided in Section 16.19(a), for the purposes of each
other provision of this Agreement, the commitment of the Swingline Lender under
the 364 Day Tranche shall be reduced by the Swingline Amount and the rateable
shares of the 364 Day Lenders in each Drawing made under the 364 Day Tranche
(excluding the Swingline) shall be adjusted proportionately;     (d)   if the
commitment of the Swingline Lender under 364 Day Tranche determined in
accordance with Section 2.7(c) is reduced to nil, each further reduction of the
commitment of the Swingline Lender determined without regard for Section 2.7(c)
will reduce the Swingline Amount by the amount of such reduction; and     (e)  
if the Borrower utilizes the credit made available under the Swingline, both
immediately before and immediately after each such utilization or Drawing the
Borrower shall be deemed to have expressly confirmed and represented to Royal
and the Lenders that:

  (i)   all representations and warranties of the Borrower in Part 11 of this
Agreement are true and correct;     (ii)   all covenants of the Borrower in this
Agreement been complied with;     (iii)   no Default or Event of Default has
occurred and is continuing; and     (iv)   since the date of execution of this
Agreement no Material Adverse Change has occurred.

2.8 Conversions.
     Any Conversion hereunder will be effected by the Borrower repaying when due
the outstanding Drawing (in the currency of such Drawing) and the Lenders
providing in replacement thereof the requested Drawing.
2.9 Drawing Amount.
     Except in respect of Swingline Drawings (and in particular, subject to
Section 2.7(a)) and Letter of Credit/Guarantee Drawings (which may be in any
amount), no Drawing under the 364 Day Tranche or Term Tranche shall be in an
amount less than C$1,000,000 or US$1,000,000, as the case may be. All Drawings,
Rollovers and Conversions in respect of Bankers’ Acceptance



--------------------------------------------------------------------------------



 



 

- 8 -
Drawings will be in integral multiples of C$100,000 and LIBOR Drawings will be
in integral multiples of US$100,000, as the case may be.
2.10 Lenders’ Obligations Several.
     Subject to the terms and conditions hereof, each Lender shall participate
in the 364 Day Tranche and Term Tranche and in each Drawing thereunder (and
Rollovers and Conversions thereof) in its respective Lender’s Proportion. The
rights and obligations of the Lenders under this Agreement are several. The
failure of a Lender to perform its obligations under this Agreement shall
neither:

  (a)   result in the Administrative Agent or any other Lender incurring any
additional liability whatsoever; nor     (b)   relieve the Borrower, the
Administrative Agent or any other Lender of any of their respective obligations
under this Agreement.

PART 3 — GENERAL PROVISIONS REGARDING DRAWINGS
3.1 General Conditions to Each Drawing.
     In addition to the conditions set out in Part 10 and in this Part 3, the
obligation of the Lenders to provide a new Drawing (as opposed to a Rollover or
Conversion of an outstanding Drawing) under the 364 Day Tranche or Term Tranche
is subject to fulfillment of the following conditions (which are established for
the sole benefit of the Administrative Agent and the Lenders and may be waived
in whole or in part, with or without conditions) on the Drawing Date:

  (a)   all representations and warranties of the Borrower contained in Part 11
and the Guarantor contained in the Guarantee and Postponement Agreement shall be
true and correct on and as of such date both before and after giving effect to
the proposed Drawing;     (b)   all covenants of the Borrower contained in
Part 12 and the Guarantor contained in the Guarantee and Postponement Agreement
shall have been complied with on and as of such date both before and after
giving effect to the proposed Drawing;     (c)   no Default or Event of Default
shall have occurred and be continuing, or would occur after giving effect to the
proposed Drawing;     (d)   since the date of this Agreement, no Material
Adverse Change shall have occurred; and



--------------------------------------------------------------------------------



 



 



- 9 -

  (e)   with respect to a Drawing, the Administrative Agent shall have received
a Drawing Notice signed by a senior financial officer or other authorized Person
of the Borrower within the time specified in Section 3.2.

     The obligation of the Lenders to provide a Rollover or Conversion is
subject to fulfillment of the matters referred to in (b), (c), (d) and
(e) above, with such provision being deemed modified to refer to Rollovers and
Rollover Notices, or Conversion and Conversion Notices, as the case may be. The
foregoing conditions shall not apply to a Drawing request pursuant to
Section 2.7(b) or Section 16.19(a) or (b).
3.2 Notices.
     Except as agreed to between the Lenders and the Borrower from time to time,
the Borrower shall deliver a Drawing Notice, Rollover Notice or Conversion
Notice (signed by a senior financial officer or other authorized Person) to the
Administrative Agent at the Designated Branch:

  (a)   with respect to Prime Rate Drawings or Base Rate Drawings, no later than
12:00 noon (Toronto time) one Banking Day prior to the day on which the Borrower
wishes to obtain, or make a Conversion into, a Prime Rate Drawing or Base Rate
Drawing;     (b)   with respect to Bankers’ Acceptance Drawings, no later than
12:00 noon (Toronto time) two Banking Days prior to the day on which the
Borrower wishes to obtain, Rollover or make a Conversion into, a Bankers’
Acceptance Drawing;     (c)   with respect to LIBOR Drawings, no later than
12:00 noon (Toronto time) three LIBOR Banking Days prior to the day on which the
Borrower wishes to obtain, Rollover or make a Conversion into, a LIBOR Drawing;
and     (d)   with respect to Letter of Credit/Guarantee Drawings, no later than
12:00 noon (Toronto time) three Banking Days prior to the day on which the
Borrower wishes to obtain a Letter of Credit/Guarantee Drawing.

3.3 Administrative Agent to Notify Lenders.
     Upon receipt of a Drawing Notice, Rollover Notice or Conversion Notice, the
Administrative Agent shall promptly notify each of the Lenders of the amount and
particulars of the proposed Drawing, Rollover or Conversion and the date on
which it is to be made.
3.4 Advances to Administrative Agent and Borrower.
     Where a Drawing, Rollover or Conversion results in the delivery of funds to
the Borrower, each Lender shall (subject to the provisions of this Agreement)
make available to the Administrative Agent not later than 1:00 p.m. (Toronto
time) on the appropriate date its Lender’s



--------------------------------------------------------------------------------



 



 

- 10 -
Proportion of such funds in immediately available funds for same day value at
the Designated Branch to the credit of the Borrower’s Account.
3.5 Notices Irrevocable.
     Each Drawing Notice, Rollover Notice and Conversion Notice delivered to the
Administrative Agent by the Borrower shall be irrevocable by the Borrower.
3.6 Administrative Agent’s Records.
     The Administrative Agent shall open and maintain on its books accounts
evidencing all amounts owing by the Borrower to each Lender under the 364 Day
Tranche and the Term Tranche. The Administrative Agent shall enter in the
foregoing accounts details of all amounts from time to time owing, paid or
repaid by the Borrower to each Lender hereunder. The information entered in the
foregoing accounts shall, in the absence of manifest error, constitute prima
facie evidence of the obligations of the Borrower to each Lender hereunder with
respect to its Lender’s Proportion of any Drawings and any other amounts owing
by the Borrower to each Lender hereunder.
PART 4 — INTEREST AND FEES
4.1 Interest, Stamping Fees and Other Fees.
     Subject to Sections 4.3 and 4.5, the Borrower shall pay interest and BA
Stamping Fees on Drawings as follows:

  (a)   Prime Rate Drawings shall bear interest at a rate of interest per annum
(based on a 365 day year) equal to the Prime Rate plus the Applicable Margin in
effect from time to time, calculated up to and including the last day of each
month and payable in Canadian Dollars on the first Banking Day of the following
month;     (b)   Base Rate Drawings shall bear interest at a rate of interest
per annum (based on a 365 day year) equal to the Base Rate plus the Applicable
Margin in effect from time to time, calculated up to and including the last day
of each month and payable in U.S. Dollars on the first Banking Day of the
following month;     (c)   Bankers’ Acceptance Drawings shall be subject to a
stamping fee (the “BA Stamping Fee”), payable in Canadian Dollars at the time of
acceptance of the Bankers’ Acceptances in connection therewith, equal to the BA
Stamping Fee Rate in effect from time to time (based on a 365 day year)
multiplied by the face amount of each such Bankers’ Acceptance, calculated for
the actual number of days of the term of such Bankers’ Acceptance Drawing;    
(d)   a LIBOR Drawing shall bear interest at the rate of interest per annum
(based on a 360 day year) equal to the LIBO Rate plus the Applicable Margin in
effect from



--------------------------------------------------------------------------------



 



 



- 11 -

      time to time, payable in US Dollars on the last day of the LIBOR Interest
Period with respect to such LIBOR Drawing, provided that if the LIBOR Interest
Period exceeds 90 days, interest shall be payable every 90 days and then on the
last day of such LIBOR Interest Period;     (e)   a Letter of Credit/Guarantee
Drawing shall be subject to a fee (the “LCG Fee”), equal to the LCG Fee Rate in
effect from time to time (based on a 365 day year) multiplied by the maximum
amount of the Letter of Credit/Guarantee Drawing from time to time outstanding,
calculated up to and including the last day of each calendar quarter and payable
on the first Banking Day of the following calendar quarter. The LCG Fee shall be
payable in the currency of the Letter of Credit or Letter of Guarantee.

4.2 Additional Fees.
     The Borrower shall pay to the Administrative Agent, for the account of the
Lenders, a fee (the “364 Day Commitment Fee”) at the 364 Day Commitment Fee Rate
in effect from time to time (based on a 365 day year) on the unutilized maximum
commitment of the Lenders in respect of the 364 Day Tranche calculated daily, in
arrears, without compounding, provided that utilization under the Swingline
shall not be considered utilization for the purpose of determining the 364 Day
Commitment Fee. The 364 Day Commitment Fee will be calculated up to and
including the last day of each calendar quarter and payable on the first Banking
Day of the following calendar quarter in US Dollars and the Administrative Agent
will promptly provide the Borrower with a statement setting out the amount
thereof for the applicable quarter and containing reasonable details of each
calculation. In the event of any error in such statement, the Administrative
Agent will advise the Lenders and the Borrower and Lenders will adjust the
payment accordingly.
4.3 Adjustments.
     The following shall apply in respect of the determination of, and
adjustments to, interest, BA Stamping Fees, LCG Fees and 364 Day Commitment Fees
payable by the Borrower hereunder:

  (a)   the Pricing Level shall be determined from time to time based on the
Quarterly Compliance Certificate delivered pursuant to Section 12.4(c), provided
that Pricing Level 1 will have effect until the later of the first 90 days after
the date hereof or receipt of the first Quarterly Compliance Certificate;    
(b)   with respect to all Drawings outstanding under the Term Tranche:

  (i)   the Applicable Margin in respect of outstanding Prime Rate Drawings,
Base Rate Drawings and LIBOR Drawings;     (ii)   the BA Stamping Fee Rate; and



--------------------------------------------------------------------------------



 



 



- 12 -

  (iii)   the LCG Fee,         will be 50 basis points higher than that set out
in Schedule C hereto;

  (c)   a change in interest, BA Stamping Fees, LCG Fees and 364 Day Commitment
Fees prescribed in Section 4.1 and Section 4.2 resulting from changes, if any,
to the Total Funded Debt to EBITDA Ratio shall be effective and payable from and
including the Interest and Fee Rate Adjustment Date for the fiscal quarter
covered by the Quarterly Compliance Certificate (but only for that portion of
the BA Period, LIBOR Interest Period or term of the Letter of Credit or Letter
of Guarantee remaining from and after such date). Each Lender recognizes that
changes to interest, BA Stamping Fees, LCG Fees and 364 Day Commitment Fees
resulting from the calculation of the Total Funded Debt to EBITDA Ratio for a
fiscal quarter may not be determined until the completion of the Borrower’s
quarterly or annual financial statements, as the case may be. The Borrower and
the Lenders agree that no adjustments shall be made to interest, BA Stamping
Fees, LCG Fees and 364 Day Commitment Fees following the end of a fiscal quarter
of the Borrower until the Calculation Date. Such adjustments, if any, shall be
retroactive to the Interest and Fee Rate Adjustment Date. The Borrower agrees to
pay to each Lender its due share of, and each Lender agrees to credit the
Borrower its due share of, the Retroactive Amount. The Retroactive Amount shall
be paid by the Borrower or credited by each Lender, as the case may be, on or
before the sixth day following the applicable Calculation Date;     (d)   a
change in the Prime Rate or Base Rate shall have effect as regards Prime Rate
Drawings and Base Rate Drawings then outstanding on the date such change is
quoted or published, all without the necessity of any notice thereof to the
Borrower or any other Person;     (e)   a change in the 364 Day Commitment Fee
Rate necessitated by the change in Utilization of the 364 Day Tranche shall have
effect on the day of such change;     (f)   for the period from the fifth
Banking Day after any notice is delivered by the Administrative Agent to the
Borrower advising that the Borrower is in default of its obligation to deliver a
Quarterly Compliance Certificate pursuant to Section 12.4(c), until the date of
delivery of such Quarterly Compliance Certificate, Pricing Level III shall apply
to all Drawings; and     (g)   if any Quarterly Compliance Certificate proves to
be inaccurate or incorrect when delivered:

  (i)   the Borrower shall as soon as reasonably practicable upon discovering
same deliver an amended Quarterly Compliance Certificate;     (ii)   the
appropriate pricing set out in Schedule C shall take effect from the applicable
Interest and Fee Rate Adjustment Date; and



--------------------------------------------------------------------------------



 



 



- 13 -

  (iii)   the Borrower and the Lenders shall pay to each other any amounts owing
as a result of such amended Quarterly Compliance Certificate.

4.4 Authorized Debit.
     The Borrower authorizes the Administrative Agent to debit the Borrower’s
accounts with the amounts required to pay interest, BA Stamping Fees, LCG Fees
or 364 Day Commitment
     Fees required to be paid by the Borrower in connection with Drawings,
Rollovers and Conversions hereunder.
4.5 Overdue Payments.
     Any monies payable by the Borrower to the Lenders hereunder, if not paid
when due, shall bear interest:

  (a)   in the case of Canadian Dollar amounts not paid, in Canadian Dollars at
the rate of interest per annum applicable at the time to a Prime Rate Drawing;
and     (b)   in the case of US Dollar amounts not paid, in US Dollars at the
rate of interest per annum applicable at the time to a Base Rate Drawing;

in each case for the period such overdue amounts are outstanding, calculated up
to and including the last day of each month and payable on the first Banking Day
of the following month.
4.6 General Interest Provisions.
     The following shall apply in respect of interest payable hereunder:

  (a)   in the event of any dispute, disagreement or adjudication involving or
pertaining to the determination of the Prime Rate, Base Rate, BA Stamping Fee
Rate or LIBO Rate in effect at any time, the certificate of the Administrative
Agent as to such rate shall be accepted, in the absence of manifest error, as
prima facie evidence thereof for all purposes of this Agreement;     (b)   each
determination by the Administrative Agent of the amount of interest, BA Stamping
Fees, LCG Fees, 364 Day Commitment Fees or other amounts due from the Borrower
hereunder shall, in the absence of manifest error or other error of which the
Borrower shall give notice to the Administrative Agent within a period of
60 days from the date of entry of the relevant information, be prima facie
evidence of the accuracy of such determination;     (c)   all interest and other
amounts payable shall accrue daily, be computed as described herein, and be
payable both before and after demand, maturity, default and, subject to
Section 4.6(d), judgment;



--------------------------------------------------------------------------------



 



 



- 14 -

  (d)   to the maximum extent permitted by law, the covenant of the Borrower to
pay interest at rates provided herein shall not merge in any judgment relating
to any obligation of the Borrower to the Lenders or the Administrative Agent;  
  (e)   in no event shall any interest, fees or other amounts payable hereunder
exceed the maximum permitted by law. In the event any such interest or fee
exceeds such maximum rate, such interest or fee shall be reduced to the maximum
rate recoverable under law and the Lenders and the Borrower shall be deemed to
have agreed to such rate by contract;     (f)   for the purposes of the Interest
Act (Canada):

  (i)   the annual rate of interest which is equivalent to the interest rate
determined by reference to the LIBO Rate hereunder shall be the determined rate
multiplied by a fraction, the numerator of which is the total number of days in
such year and the denominator of which is 360;     (ii)   unless otherwise
stated, the rates of interest specified in this Agreement are to be calculated
on the basis of a year of 365 days and the annual rate of interest which is
equivalent to the interest rate determined by reference to such 365 day period
hereunder shall be the determined rate multiplied by a fraction, the numerator
of which is the total number of days in such year and the denominator of which
is 365;     (iii)   the principle of deemed reinvestment of interest shall not
apply to any interest calculation under this Agreement; and     (iv)   the rates
of interest specified in this Agreement are intended to be nominal rates and not
effective rates.

4.7 Agency Fee.
     The Borrower shall pay the Administrative Agent a yearly fee in respect of
its duties hereunder as agreed to from time to time. The Lenders shall have no
claim to any portion of the said agency fee.
PART 5 — BANKERS’ ACCEPTANCE DRAWINGS
5.1 Features of Bankers’ Acceptances.
     The following provisions shall apply to each Bankers’ Acceptance Drawing
hereunder:

  (a)   for determining from time to time amounts outstanding hereunder, the
face amount of each Bankers’ Acceptance shall be included as an amount
outstanding;



--------------------------------------------------------------------------------



 



 



- 15 -

  (b)   the BA Period selected by the Borrower for each Bankers’ Acceptance in
respect of a Bankers’ Acceptance Drawing shall be the same and each such
Bankers’ Acceptance shall be payable and mature on the same BA Maturity Date
selected by the Borrower for such Bankers’ Acceptance Drawing, provided that,
subject to Section 2.8, nothing herein shall restrict the Borrower from dividing
a Bankers’ Acceptance Drawing into separate Drawings of smaller amounts;     (c)
  unless the Power of Attorney contained in Section 5.3 in respect of a
particular Lender is then in effect, each Bankers’ Acceptance presented by the
Borrower for acceptance by such Lender shall be drawn on the appropriate form of
such Lender; provided, however, that the Administrative Agent may, after
consultation with the Lenders, require the Lenders to use a generic form of
Bankers’ Acceptance provided by the Administrative Agent for such purpose in
place of the Lenders’ own forms; and     (d)   unless the Power of Attorney
contained in Section 5.3 in respect of a particular Lender is then in effect,
Bankers’ Acceptances presented by the Borrower for acceptance by such Lender
shall be signed by duly authorized officers of the Borrower or, alternatively,
the signatures of such officers may be mechanically reproduced in facsimile and
Bankers’ Acceptances bearing such facsimile signatures shall be binding on the
Borrower as if they had been manually executed and delivered by it and
notwithstanding that any Person whose manual or facsimile signature appears on
any Bankers’ Acceptance as one of such officers may no longer hold office at the
date of issue of any Bankers’ Acceptance.

5.2 BA Stamping Fees.
     Upon the acceptance by the Lenders of any Bankers’ Acceptances, the
Borrower shall pay or cause to be paid to the Administrative Agent on behalf of
the Lenders the BA Stamping Fee in accordance with Section 4.1(c). BA Stamping
Fees shall be calculated on the basis of the face amount of the relevant
Bankers’ Acceptances and the actual number of days in the relevant BA Period.
5.3 Power of Attorney.
     In order to facilitate the issuance of Bankers’ Acceptances (including
without limitation depository bills that comply with the Depository Bills and
Notes Act (Canada)), the Borrower authorizes each of the Lenders, in accordance
with particulars provided under Section 3.3, to complete, sign, endorse,
negotiate and deliver Bankers’ Acceptances on behalf of the Borrower in
handwritten form, or by facsimile or mechanical signature or otherwise and, once
so completed, signed, endorsed or delivered, to accept them as Bankers’
Acceptances under this Agreement in accordance with the provisions hereof and
then to purchase, discount or negotiate such Bankers’ Acceptances in accordance
with the provisions of this Agreement. Bankers’ Acceptances so



--------------------------------------------------------------------------------



 



 

- 16 -
completed, signed, endorsed, purchased, discounted, negotiated or delivered on
behalf of the Borrower by a Lender shall bind the Borrower as fully and
effectively as if so completed, signed, endorsed, purchased, discounted,
negotiated or delivered by an authorized officer of the Borrower. Each Bankers’
Acceptance completed, signed, endorsed, purchased, discounted, negotiated or
delivered by a Lender shall mature on the due date set out on such Bankers’
Acceptance.
     The Borrower hereby agrees to indemnify each of the Lenders and its
respective directors, officers, employees, affiliates and agents and to hold it
and them harmless from and against any loss, liability, expense or claim of any
kind or nature whatsoever incurred by any of them as a result of any action or
inaction in any way relating to or arising out of the power of attorney (the
“Power of Attorney”) contained in this Section 5.3 or the acts contemplated
hereby; provided that this indemnity shall not apply to any such loss,
liability, expense or claim which results from the negligence or willful
misconduct of a Lender or any of its directors, officers, employees, affiliates
or agents.
     The Power of Attorney may be revoked by the Borrower at any time upon not
less than five Banking Days’ prior written notice served upon the Administration
Agent, provided that no such revocation shall reduce, limit or otherwise affect
the obligations of the Borrower in respect of any Bankers’ Acceptances executed,
completed, endorsed, purchased, discounted, negotiated or delivered in
accordance herewith prior to the time at which such revocation becomes
effective.
5.4 Provision of Instruments on Request.
     The Borrower shall, upon request by the Administrative Agent from time to
time, provide to the Administrative Agent, and the Administrative Agent shall in
turn provide to each Lender at its Lending Branch, pre-signed Bankers’
Acceptances drawn in blank (pre-endorsed and otherwise in fully negotiable form)
by duly authorized representatives of the Borrower in quantities sufficient for
each Lender to fulfil its obligations hereunder. Any such pre-signed Bankers’
Acceptances which are delivered by the Borrower to the Administrative Agent, or
by the Administrative Agent to a Lender, shall be held in safekeeping by such
holder with the same degree of care as if they were such holder’s property, and
shall only be dealt with by the Lenders and the Administrative Agent in
accordance herewith. Neither the Administrative Agent nor any Lender shall be
responsible or liable for its failure to make its share of any Bankers’
Acceptance Drawing as required hereunder if the cause of such failure is, in
whole or in part, due to the failure of the Borrower to provide such pre-signed
Bankers’ Acceptances to the Administrative Agent or such Lender on a timely
basis. Neither the Administrative Agent nor any Lender shall make any request of
the Borrower pursuant to this Section so long as the Power of Attorney is in
effect.
5.5 BA Marketing.
     Each Schedule I Lender shall purchase all Bankers’ Acceptances accepted by
it on the relevant Drawing Date, Rollover Date or Conversion Date at the BA
Discount Rate equal to the CDOR Rate for bankers’ acceptances in Canadian
Dollars having comparable issue dates and maturity dates to the Bankers’
Acceptances purchased by such Schedule I Lender. Each Schedule II Lender and
Schedule III Lender shall purchase all Bankers’ Acceptances accepted by



--------------------------------------------------------------------------------



 



 

- 17 -
it on the relevant Drawing Date, Rollover Date or Conversion Date at the BA
Discount Rate which is the sum of (a) the CDOR Rate for bankers’ acceptances in
Canadian Dollars having a comparable issue dates and maturity dates to the
Bankers’ Acceptances purchased by such Schedule II Lender and Schedule III
Lender; plus (b) 10 basis points. Nothing in this Agreement shall limit a
Lender’s right to sell any Bankers’ Acceptances purchased under this
Section 5.5.
5.6 Completion of Funding.
     With respect to the funding of a Drawing, Rollover or Conversion pursuant
to Section 5.5 above:

  (a)   each Lender is hereby authorized by the Borrower to make available its
share of such Bankers’ Acceptance Drawing by completing Bankers’ Acceptances in
accordance with the Power of Attorney, or (if applicable) by completing
pre-signed Bankers’ Acceptances held by it pursuant to Section 5.4, as to the
issue date and the BA Maturity Date and in amounts which in the aggregate for
such Lender are equal to the aggregate face amount of the Bankers’ Acceptances
to be accepted by such Lender in connection with such Drawing, Rollover or
Conversion and by endorsing such Bankers’ Acceptances;     (b)   each Lender
shall make available its share of such Drawing, Rollover or Conversion by
funding internally the BA Discount Proceeds due on the sale of such Bankers’
Acceptances; and     (c)   on the relevant Drawing Date, Rollover Date or
Conversion Date each Lender shall remit the BA Discount Proceeds or BA
Equivalent Drawing proceeds referred to in Section 5.7, as the case may be,
payable by such Lender (net of the BA Stamping Fee payable to such Lender) to
the Administrative Agent in immediately available funds for same day value at
the Designated Branch to the credit of the Borrower’s Account.

5.7 BA Equivalent Drawings.
     Notwithstanding the foregoing provisions of this Part 5, a Non-Acceptance
Lender shall, in lieu of accepting Bankers’ Acceptances, provide a BA Equivalent
Drawing. The amount of each BA Equivalent Drawing shall be equal to the BA
Discount Proceeds which would be realized from a hypothetical sale of those
Bankers’ Acceptances which, but for this Section 5.7, such Lender would
otherwise be required to accept as part of such Bankers’ Acceptance Drawing. To
determine the amount of such BA Discount Proceeds, the hypothetical sale shall
be deemed to take place at a BA Discount Rate equal to the rate paid by
Schedule II Lenders and Schedule III Lenders set out in Section 5.6. Any BA
Equivalent Drawing shall be made on the relevant Drawing Date, Rollover Date or
Conversion Date as the case may be and shall remain outstanding for the term of
the relevant Bankers’ Acceptance Drawing. Concurrent with the making of a BA
Equivalent Drawing, a Non-Acceptance Lender shall be entitled to deduct
therefrom an amount equal to the BA Stamping Fee which, but for this
Section 5.7, such Lender



--------------------------------------------------------------------------------



 



 

- 18 -
would otherwise be entitled to receive as part of such Bankers’ Acceptance
Drawing. Upon the BA Maturity Date for such Bankers’ Acceptance Drawing, the
Borrower shall pay to each Non-Acceptance Lender an amount equal to the face
value of the Bankers’ Acceptances which are the subject of the hypothetical sale
referred to above.
5.8 Rollover, Conversion or Payment of Bankers’ Acceptances.
     In anticipation of the maturity of each Bankers’ Acceptance Drawing, the
Borrower shall do one or a combination of the following:

  (a)   subject to Section 2.8, request a Rollover of all or part of such
Bankers’ Acceptance Drawing by delivering a Rollover Notice to the
Administrative Agent in accordance with Section 3.2;     (b)   subject to
Section 2.8, request a Conversion of all or part of such Bankers’ Acceptance
Drawing by delivering a Conversion Notice to the Administrative Agent in
accordance with Section 3.2; or     (c)   repay all or part of such Bankers’
Acceptance Drawing in accordance with Section 8.2(b) on the relevant BA Maturity
Date for such Bankers’ Acceptance Drawing by paying the maturing Bankers’
Acceptances or, if the maturing Bankers’ Acceptances are paid by the relevant
Lender, by paying the Administrative Agent (for the account of the relevant
Lender) an amount equal to the face amount of the relevant Bankers’ Acceptances.

     The Borrower shall provide full cash cover to the Administrative Agent on
behalf of the Lenders for each Bankers’ Acceptance Drawing in immediately
available funds for same day value at the Designated Branch on the applicable BA
Maturity Date except where a Rollover is requested in respect of such Bankers’
Acceptance Drawing, in which case the Borrower shall provide full cash cover as
aforesaid less the amount to be provided by the Lenders pursuant to
Section 5.6(c) in respect of such Rollover and which the Borrower has directed
be applied to such maturing Bankers’ Acceptance. If there is no Rollover or
Conversion of a Banker’s Acceptance Drawing pursuant to the terms hereof, or no
repayment of the relevant Bankers’ Acceptances in accordance with the foregoing,
there shall be deemed to be a Conversion of the Bankers’ Acceptance Drawing to a
Prime Rate Drawing and the provisions hereof relating to Prime Rate Drawings
shall be applicable thereto.
5.9 Waiver.
     To the maximum extent permitted by law, the Borrower waives presentment for
payment and any defence to payment (other than those based on the negligence or
willful misconduct of a Lender) which might otherwise exist if for any reason a
Bankers’ Acceptance is, at the maturity thereof, held by a Lender as holder in
its own right, and the Borrower agrees not to claim any days of grace for the
payment at maturity of any Bankers’ Acceptance.



--------------------------------------------------------------------------------



 



 

- 19 -
5.10 Depository Bills.
     The Borrower agrees with each Lender that, at the request of a Lender, all
Bankers’ Acceptances for utilization by such Lender will conform with the
required characteristics of a “depository bill” as described in the Depository
Bills and Notes Act (Canada). It is the intention of the Lenders that the
amended Bankers’ Acceptances (if requested) shall be deposited with a
     “clearing house” as defined in such Act. Each Lender, in consultation with
the Borrower, shall establish and notify the Borrower of the procedures,
consistent with the terms of this Agreement and the Depository Bills and Notes
Act (Canada) as are reasonably necessary to accomplish each Lender’s intentions.
All depository bills so issued shall be governed by this Part 5.
PART 6 — LIBOR DRAWINGS
6.1 LIBOR Interest Periods.
     The Borrower shall select a single LIBOR Interest Period for each LIBOR
Drawing provided that, subject to Section 2.8, nothing herein shall restrict the
Borrower from dividing a LIBOR Drawing into separate Drawings of smaller
amounts.
6.2 Notification of Rate.
     After the Borrower has selected a LIBOR Interest Period, the Administrative
Agent shall advise the Borrower and the Lenders of the LIBO Rate on the second
LIBOR Banking Day before the relevant Drawing Date, Rollover Date or Conversion
Date which shall apply to the calculation of the interest rate payable pursuant
to such LIBOR Drawing, promptly after the Administrative Agent shall have
ascertained the applicable rate; provided, however, that any failure by the
Administrative Agent to so notify the Borrower of any applicable rate shall not
affect the obligation of the Borrower to pay interest at the rate provided for
herein.
6.3 Rollover, Conversion or Payment of LIBOR Drawing.
     In anticipation of the maturity of each LIBOR Drawing, the Borrower shall
do one or a combination of the following:

  (a)   subject to Section 2.8, request a Rollover of all or part of such LIBOR
Drawing by delivering a Rollover Notice to the Administrative Agent in
accordance with Section 3.2;     (b)   subject to Section 2.8, request a
Conversion of all or part of such LIBOR Drawing by delivering a Conversion
Notice to the Administrative Agent in accordance with Section 3.2; or     (c)  
repay all or part of such LIBOR Drawing in accordance with Section 8.2(b) on the
last day of the relevant LIBOR Interest Period

 



--------------------------------------------------------------------------------



 



- 20 -
provided, however, that if there is no Rollover or Conversion of a LIBOR Drawing
in accordance with the terms hereof, or no payment of the LIBOR Drawing in
accordance with the foregoing, there shall be deemed to be a Conversion of such
LIBOR Drawing to a Base Rate Drawing and the provisions hereof relating to Base
Rate Drawings shall be applicable thereto.
PART 7 – LETTERS OF CREDIT/GUARANTEE DRAWINGS
7.1 Letters of Credit and Letters of Guarantee.
     The Borrower may, by delivery of a Drawing Notice, request a Letter of
Credit/Guarantee Drawing in the following forms:

  (a)   a Letter of Credit/Guarantee Drawing may be provided by the Fronting
Lender issuing a single Letter of Credit or Letter of Guarantee (“Fronted LCG”)
for the full amount of the Letter of Credit/Guarantee Drawing; or     (b)   a
Letter of Credit/Guarantee Drawing may be provided by the Administrative Agent
issuing a single Letter of Credit or Letter of Guarantee (“Several LCG”)
severally on behalf the Lenders for the full amount of the Letter of
Credit/Guarantee Drawing.

     The Borrower shall make all reasonable efforts to utilize a Several LCG
before requesting issuance of a Fronted LCG.
     At no time shall the Letter of Credit/Guarantee Drawings exceed the US
Dollar Equivalent of US$10,000,000.
7.2 Procedures Applicable for Fronted LCG.
     If the Borrower requests the issuance of a Fronted LCG the following
procedure shall apply:

  (a)   in consideration of the capital requirements of maintaining such Fronted
Letter of Credit, the Borrower shall pay to the Fronting Lender (for its own
account and not of the account of the other Lenders) a fee (the “Fronting Fee”)
equal to .25% per annum (based on a 365 day year) of the face amount of the
Fronted Letter of Credit, calculated up to and including the last day of each
calendar quarter and payable on the first Banking Day of the following calendar
quarter;     (b)   prior to issuance the Borrower shall pay to the Fronting
Lender (for its own account and not of the account of the other Lenders) a
non-refundable document processing fee of C$250 in connection with the
preparation of each Fronted LCG issued; and     (c)   each Lender hereby agrees
to indemnify and save harmless the Fronting Lender in



--------------------------------------------------------------------------------



 



- 21 -



      respect of any loss or payment under a Fronted LCG in an amount equal to
its Lender’s Proportion of any such loss or payment. For greater certainty, if
the Borrower fails to provide full cash cover to the Fronting Lender in respect
of payment of drafts drawn under any Fronted LCG, each Lender shall, upon the
request of the Administrative Agent as required by the Fronting Lender, purchase
portions of the deemed Prime Rate Drawing or Base Rate Drawing, as the case may
be, referred to in Section 7.9 and make any other adjustments which may be
necessary or appropriate to ensure each Lender is owed its Lender’s Proportion
of each such deemed Prime Rate Drawing or Base Rate Drawing by the Borrower.

7.3 Procedures Applicable for Several LCG.
     If the Borrower requests the issuance of a Several LCG the following
procedure shall apply:

  (a)   upon receipt of a Drawing Notice in respect of the Letter of
Credit/Guarantee Drawing, the Administrative Agent shall issue on behalf of each
Lender (on a several basis with the other Lenders, up to the amount of such
Lender’s Proportion), on the terms and subject to the conditions herein set
forth, Letters of Credit or Letters of Guarantee for the account of the Borrower
from time to time on any Banking Day prior to the 364 Day Tranche Repayment Date
or Term Tranche Repayment Date, as the case may be;     (b)   prior to issuance
the Borrower shall pay to the Administrative Agent (for its own account and not
of the account of the other Lenders) a non-refundable document processing fee of
C$250 in connection with the preparation of each Several LCG issued;     (c)  
if any Lender (in this paragraph, a “Non-Qualifying Lender”) has a rating of
Baa1/BBB+ (or equivalent) or less assigned to its senior unsecured public debt
by a rating agency, at the request of the Borrower made to the Administrative
Agent (and in such circumstance the Administrative Agent shall have no duty to
confirm, or enquire as to, such rating) such Non-Qualifying Lender will not be
included as a Lender issuing a Letter of Credit or Letter of Guarantee and all
references to Lenders in other provisions of this Part 7, other than as they
relate to a Fronted LCG, shall be deemed to exclude such Non-Qualifying Lender.
In such event, the portion of the face amount of a Letter of Credit or Letter of
Guarantee that would otherwise have been issued by the Non-Qualifying Lender (in
this paragraph, the “Non-Qualifying Portion”) shall be issued by the other
Lenders pro rata in accordance with their respective Lender’s Proportion and the
Non-Qualifying Lender’s share of Drawings other than such Letter of
Credit/Guarantee Drawings shall be increased (and the other Lenders’ shares
decreased pro rata in accordance with their respective Lender’s Proportion) by
the amount of the Non-Qualifying Portion. The Administrative Agent is authorized
by the Borrower and each Lender to make such re-allocations of Drawings as the
Administrative Agent



--------------------------------------------------------------------------------



 



- 22 -



      determines in its sole and unfettered discretion may be equitable in the
circumstances;     (d)   promptly upon receipt of a Drawing Notice, the
Administrative Agent shall notify each Lender thereof, which notice from the
Administrative Agent shall also specify each Lender’s rateable amount of such
Letter of Credit or Letter of Guarantee;     (e)   each Drawing Notice shall be
irrevocable and binding on the Borrower and the Borrower shall indemnify the
Administrative Agent and the Lenders against any loss or expense incurred by the
Administrative Agent or the Lenders as a result of any failure by the Borrower
to fulfil or honour the Drawing Notice;     (f)   each Several LCG to be issued
by the Administrative Agent on behalf of the Lenders under this Section 7.3:
(i) shall be dated the issue date; (ii) shall comply with the definition of
Letter of Credit or Letter of Guarantee; and (iii) shall be substantially in the
form of Schedule K, with any such change to such form as the Borrower may
request and the Administrative Agent may determine in good faith and on a
commercially reasonable basis, does not materially increase the obligations, or
diminish the rights, of any Lender relative to such form, or all of the Lenders
shall approve; provided that, without the prior written consent of each Lender,
no Several LCG may be issued that would vary the several nature of the
obligations of the Lenders thereunder.

7.4 Administrative Agent to Execute As Attorney.
     Each Several LCG shall be executed and delivered by the Administrative
Agent in the name of and on behalf of, and as attorney-in-fact for, each Lender.
The Administrative Agent shall act under each Several LCG as the agent of each
Lender to:

  (a)   receive drafts, other demands for payment and other documents presented
by the beneficiary thereunder (and the Administrative Agent shall forward a copy
of such documents to the Borrower promptly upon receipt thereof);     (b)  
determine whether such drafts, demands and documents are in compliance with the
terms and conditions of such Several LCG; and     (c)   notify such Lender and
the Borrower that a valid drawing has been made and the date that the related
payment by a Lender thereunder is to be made; provided that the Administrative
Agent shall have no obligation or liability for any such payment under any
Several LCG, and each Several LCG shall expressly so provide;

     Each Lender hereby irrevocably appoints and designates the Administrative
Agent as its attorney-in-fact, acting through any duly authorized officer of the
Administrative Agent, to execute and deliver in the name and on behalf of such
Lender at any time prior to the 364 Day



--------------------------------------------------------------------------------



 



- 23 -

Tranche Repayment Date in respect of such Lender each Several LCG to be issued
by such Lender hereunder. Promptly upon the request of the Administrative Agent,
each Lender will furnish to the Administrative Agent such powers of attorney or
other evidence as any beneficiary thereunder may reasonably request in order to
demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Lender to execute and deliver such Several LCG. The
Borrower and the Lenders agree that each Several LCG shall provide that all
drafts and other documents presented thereunder shall be delivered to the
Administrative Agent and that all payments thereunder shall be made by the
Lenders obligated thereon through the Administrative Agent. Each Lender shall be
severally liable under each Several LCG in proportion to its Lender’s Proportion
of such Several LCG, and each Several LCG shall specify each Lender’s Proportion
of the amount payable thereunder.
7.5 Records.
     The Administrative Agent shall maintain records showing the undrawn and
unexpired amount of Several LCGs outstanding hereunder and each Lender’s share
of such amount and showing for each Several LCG issued hereunder: (a) the
issuance date and expiration date thereof; (b) the amount thereof; (c) the date
and amount of all payments made thereunder; and (d) each Lender’s share of the
amount of each Several LCG issued hereunder. The Administrative Agent shall make
copies of such records available to the Borrower or any Lender upon request. In
the event of a conflict between the Administrative Agent’s record of the
applicable terms of any Issuance and an Issue Notice, the Administrative Agent’s
record shall prima facie prevail, absent demonstrated error.
7.6 Time for Honour.
     No Several LCG shall require payment against a conforming draft to be made
thereunder on the same Banking Day upon which such draft is presented, if such
presentation is made after 11:00 a.m. (local time) on such Banking Day.
7.7 Issue.
     Not later than 1:00 p.m. (Toronto time) on an applicable issue date, the
Administrative Agent, as attorney-in-fact for the Lenders, will complete and
issue or arrange to have completed and issued the relevant Several LCG:
(a) dated the issue date; (b) in favour of the beneficiary; (c) in the face
amount requested; and (d) with the expiration date; all as specified by the
Borrower in its Drawing Notice. Upon issuance of a Several LCG, the
Administrative Agent shall give prompt notice thereof to the Borrower and each
Lender.
7.8 Payment of Amounts Drawn Under Several LCG.

  (a)   Review. The Borrower and each Lender hereby authorize the Administrative
Agent to review on behalf of each Lender each draft and other document presented
under each Several LCG. The determination of the Administrative Agent as to the
conformity of any documents presented under a Several LCG to the requirements of
such Several LCG shall, in the absence of the Administrative Agent’s gross
negligence or wilful misconduct, be conclusive and binding on the Borrower and
each Lender. The Administrative



--------------------------------------------------------------------------------



 



- 24 -



      Agent shall, within a reasonable time following its receipt thereof,
examine all documents purporting to represent a demand for payment under any
Several LCG. The Administrative Agent shall promptly after such examination:
(i) notify each of the Lenders obligated under such Several LCG and the Borrower
by telephone (confirmed in writing) of such demand for payment and of each
Lender’s rateable share of such payment; (ii) promptly deliver to each such
Lender and the Borrower a copy of each document purporting to represent a demand
for payment under such Several LCG; and (iii) notify each Lender and the
Borrower whether said demand for payment was properly made under the Several
LCG. The responsibility of the Administrative Agent and the Lenders in
connection with any draft presented for payment under any Several LCG shall, in
addition to any payment obligation expressly provided for in such Several LCG,
be limited to determining that the documents (including each draft) delivered
under such Several LCG in connection with such presentment are in conformity
with the requirements of such Several LCG, it being understood that the
Administrative Agent shall make such determination on behalf of the Lenders.    
(b)   Payment. With respect to any drawing determined by the Administrative
Agent to have been properly made under a Several LCG, each Lender will make its
Lender’s Proportion of the applicable payment in respect of such Several LCG in
accordance with its liability under such Several LCG and this Agreement, such
payment to be made to the Administrative Agent. The Administrative Agent will
make any payments made available to it by the Lenders to the beneficiary of such
Several LCG by promptly crediting the amounts so received, in like funds, to the
account identified by such beneficiary in connection with such demand for
payment. Promptly following any payment by any Lender in respect of any Several
LCG, the Administrative Agent will notify the Borrower of such payment; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligations to reimburse the Lenders with respect to any such
payment.     (c)   Administrative Agent Not Required to Pay. The Administrative
Agent shall not be required to make any payment under a Several LCG in excess of
the amount received by it from the Lenders for such payment. Promptly after
making a payment under a Several LCG on behalf of the Lenders liable thereunder,
the Administrative Agent shall remit to each Lender that remitted funds to the
Administrative Agent in respect of such payment such Lender’s share of the
payments received by the Administrative Agent from the Borrower in respect of
such payment.



--------------------------------------------------------------------------------



 



- 25 -



7.9 Reimbursement.
     The Borrower agrees to immediately reimburse the Administrative Agent,
Fronting Lender and each Lender, as the case may be, on demand, for each payment
made by any of them under any Letter of Credit or Letter of Guarantee. The
Borrower shall make such reimbursement by paying to the Administrative Agent,
for its account or for the account of the Fronting Lender and each Lender, the
full amount of each such payment made. The Borrower shall also pay and reimburse
the Administrative Agent, Fronting Lender and each Lender for all taxes, fees,
charges and other costs and expenses incurred by any of them in connection with
such payment, as notified by the Administrative Agent, Fronting Lender and each
Lender to the Borrower through the Administrative Agent. Each reimbursement
payment shall be due and taxable on the date on which the Administrative Agent
notifies the Borrower of the amount of such reimbursement obligation. Without
limiting any other provisions of this Agreement, if the Borrower shall fail to
reimburse the Administrative Agent, Fronting Lender and each Lender in respect
of any payments made by them as contemplated in this Section 7.9, the amount
that the Borrower fails to reimburse shall, if a Canadian Dollar amount, be
deemed to be a Prime Rate Drawing and, if a US Dollar amount, shall be deemed to
be a Base Rate Drawing, in each case as of the date on which the Administrative
Agent notified the Borrower of the amount of such obligation, and the provisions
applicable to Prime Rate Drawings and Base Rate Drawings shall apply thereto.
7.10 Obligations Absolute.
     The reimbursement obligation of the Borrower under Section 7.9 shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including:

  (a)   any lack of validity or enforceability of a Letter of Credit or Letter
of Guarantee;     (b)   the existence of any claim, set off, defence or other
right which the Borrower may have at any time against a beneficiary, the
Administrative Agent, a Lender or any other person, whether in connection with
this Agreement or any other transaction (including any underlying transaction
between such Borrower and the beneficiary);     (c)   any certificate or other
document presented with a Letter of Credit or Letter of Guarantee proving to be
forged, fraudulent or invalid or any statement in it being untrue or inaccurate;
    (d)   the existence of any act or omission or any misuse of, a Letter of
Credit or Letter of Guarantee or misapplication of proceeds by the beneficiary,
including any fraud in any certificate or other document presented with a Letter
of Credit or Letter of Guarantee in each case unless, before payment of a Letter
of Credit or Letter of Guarantee:

  (i)   the Borrower has delivered to the Administrative Agent and the
applicable Lenders a written notice of the fraud together with a written request
that it



--------------------------------------------------------------------------------



 



- 26 -



      refuse to honour such drawing,     (ii)   the fraud by the beneficiary has
been established to the knowledge of the applicable Lender so as to make the
fraud clear or obvious to the Lender; and     (iii)   in the case of fraud in
the underlying transaction between such Borrower and the beneficiary, the fraud
is of such character as to make the demand for payment by the Beneficiary under
the Letter of Credit or Letter of Guarantee a fraudulent one;

  (e)   payment by the Lender under the Letter of Credit or Letter of Guarantee
against presentation of a certificate or other document which does not comply
with the terms of the Letter of Credit or Letter of Guarantee (provided that
such payment does not constitute gross negligence or wilful misconduct, in the
case of a standby Letter of Credit or Letter of Guarantee, or in the case of a
commercial letter of credit breach of the standards of reasonable care specified
in the Uniform Customs and Practice for Letter of Credits (1993 Revision), ICC
Publication 500 (or any replacement publication); or     (f)   the existence of
a Default or Event of Default.

     For greater certainty, the indemnity set out in Section 14.4 shall apply in
respect of any liability arising out of the actions of the Administrative Agent
and the Lenders under this Part 7, including any failure to pay under any Letter
of Credit or Letter of Guarantee in the circumstances set out in (d) of this
Section 7.10.
PART 8 — PAYMENTS
8.1 Currency Fluctuations — Repayment of Excess.
     Except where the US Dollar Equivalent of principal amounts owing under the
Facility exceeds the maximum amount thereof then in effect by 5% or less due to
currency fluctuations, if at any time the US Dollar Equivalent of principal
amounts owing under the 364 Day Tranche or Term Tranche exceed the maximum
amount set out in Section 2.1 (as reduced from time to time in accordance with
Section 8.2), the Borrower shall immediately repay to the Lenders or the
Lenders, as the case may be, on demand, such excess together with accrued
interest thereon as provided for herein to the date of such repayment. If to
make such repayment it is necessary to repay a Bankers’ Acceptance Drawing or
LIBOR Drawing, the Borrower shall not be required to repay such Bankers’
Acceptance Drawing or LIBOR Drawing until the BA Maturity Date or end of the
LIBOR Interest Period, as the case may be, provided that the Borrower has
deposited with the Administrative Agent funds equal to such excess to be held in
trust to be applied against payment of such excess. In any event, Drawings shall
be brought within the maximum amount permitted under the 364 Day Tranche or Term
Tranche on the next succeeding Drawing Date, Conversion Date or Rollover Date.



--------------------------------------------------------------------------------



 



- 27 -

8.2 Reduction or Repayment of the Facility.
     The Borrower may:

  (a)   upon not less than three Banking Days’ prior notice in writing delivered
to the Administrative Agent by 12:00 noon (Toronto time), reduce the maximum
amount available under the 364 Day Tranche, provided that:

  (i)   any reduction shall be in an amount equal to or greater than the US
Dollar Equivalent of US$5,000,000 plus integral multiples of the US Dollar
Equivalent of US$1,000,000;     (ii)   any notice of reduction given by the
Borrower pursuant hereto shall be irrevocable and the Borrower shall be bound to
reduce the 364 Day Tranche in accordance with such notice;     (iii)   once
reduced, the 364 Day Tranche may not be subsequently increased; and/or

  (b)   upon not less than three Banking Days’ prior notice in writing delivered
to the Administrative Agent by 12:00 noon (Toronto time), repay all or any part
of the principal amounts outstanding under the 364 Day Tranche or Term Tranche,
provided that:

  (i)   any partial repayment shall be in an amount equal to or greater than the
US Dollar Equivalent of C$5,000,000 plus integral multiples of the US Dollar
Equivalent of C$1,000,000;     (ii)   the Borrower pays concurrently with such
repayment all interest accrued on the amount thereof;     (iii)   subject to
Section 8.9 with respect to repayment of any Bankers’ Acceptance Drawings, the
repayment is on the applicable BA Maturity Date and with respect to any LIBOR
Drawing, repayment is on the last day of the relevant LIBOR Interest Period
unless in respect of such repaid LIBOR Drawing the Borrower indemnifies the
Lenders for breakage and other such costs;     (iv)   once repaid, Drawings
under the Term Tranche may not be subsequently reborrowed or redrawn; and/or    
(v)   any notice of repayment given by the Borrower pursuant hereto shall be
irrevocable and the Borrower shall be bound to repay in accordance with such
notice.



--------------------------------------------------------------------------------



 



- 28 -



8.3 Mandatory Prepayments.
     Borrower will from time to time be required to make mandatory prepayments
with respect to the 364 Day Tranche and Term Tranche to the extent that
principal amounts outstanding thereunder plus the amount of any Breakage Costs
exceed the Borrowing Base, and in the case of the Term Tranche, if any principal
amounts are required to be repaid in order to comply with such limitation, the
Term Tranche shall be deemed permanently reduced by the amount of such
prepayment.
8.4 Maturity Date Payments.
     The Borrower shall, on the 364 Day Tranche Repayment Date or, if the 364
Day Tranche is converted to the Term Tranche pursuant to Section 2.6, on the
term Tranche Repayment Date, as the case may be, pay in full to the
Administrative Agent, for the account of the Lenders, all amounts of principal,
interest, the face amount of Bankers’ Acceptances, BA Stamping Fees, LCG Fees,
364 Day Commitment Fees, expenses and other liabilities payable in respect of
the Facility.
8.5 Place and Manner of Payments.
     All payments to be made by the Borrower hereunder shall be made to the
Administrative Agent. Subject to Section 8.9, all such payments shall be made in
immediately available funds and received by the Administrative Agent for same
day value on the due date at the Designated Branch prior to 12:00 noon. Payment
of any amount by the Borrower to the Administrative Agent for the account of the
Lenders shall, as between the Borrower and the Lenders, constitute payment of
such amount by the Borrower to the Lenders. Whenever any payment hereunder is
due on a day which is not a Banking Day the due date thereof shall be extended
to the next succeeding Banking Day unless such payment is in respect of a LIBOR
Drawing and such Banking Day falls in the next calendar month, in which event
the due date for such LIBOR Drawing shall be the next preceding Banking Day.
8.6 Administrative Agent to Transfer Payments to Lenders.
     Subject to Section 8.9, the Administrative Agent shall, for same day value
on the date of receipt, remit to each Lender or Lender, as the case may be, in
same day funds, such Lender’s Proportion or Lender’s Proportion, as the case may
be, of the payment so made by the Borrower on that day by remitting it to such
Lender at the Lender’s Lending Branch. In the event that any payment hereunder
is received by the Administrative Agent later than as required under
Section 8.5, such payment shall be deemed for the purposes of interest and fee
computations as between the Administrative Agent and such Lenders to have been
received by the Administrative Agent on the next following Banking Day and the
Borrower shall indemnify the Administrative Agent or such Lenders, as the case
may be, for any loss incurred thereby.
8.7 Receipt in Proportion.
     Except as otherwise provided herein or in any other agreement in writing
among the



--------------------------------------------------------------------------------



 



- 29 -

Lenders, each and every payment of principal, interest and other amounts for the
account of the Lenders or Lenders shall be made to the Administrative Agent for
the account of each such Lender or Lender pro rata according to its Lender’s
Proportion or Lender’s Proportion, as the case may be. Without limiting the
generality of the foregoing, the parties hereto agree that the payments to be
made by the Borrower pursuant to Section 4.7 shall be retained by the
Administrative Agent for its own benefit, and shall not be received on the
account of the Lenders in accordance with this Section 8.7, and shall be
received by the Administrative Agent without prejudice to any right that the
Administrative Agent may have to share proportionately in any other payments
received from the Borrower under the terms hereof arising in its capacity as
Lender hereunder.
8.8 Net Payments, etc.
     All payments by the Borrower hereunder (whether in respect of principal,
interest, fees or any other item) shall be made in full without any deduction or
withholding (whether in respect of set-off, counterclaim, duties, taxes, charges
or otherwise whatsoever) unless the Borrower is prohibited by law from doing so,
in which event the Borrower shall:

  (a)   ensure that the deduction or withholding does not exceed the minimum
amount legally required;     (b)   forthwith pay to the Administrative Agent for
the account of each Lender such additional amount so that the net amount
received by such Lender shall equal the full amount which would have been
received by it had no such deduction or withholding been made, except where such
withholding tax is exigible as a result of a Lender being or becoming a
non-resident or assigning or granting a participation in all or a portion of its
rights under this Agreement to a non-resident as that term is defined in the
Income Tax Act (Canada), in which case no such payment shall be required;    
(c)   pay to the relevant taxation or other authorities within the period for
payment permitted by applicable law the full amount of the deduction or
withholding (including, without limitation, the full amount of any deduction or
withholding from any additional amount paid pursuant to this Section 8.8); and  
  (d)   furnish to the Administrative Agent for delivery to such Lender, when
received, an official receipt of the relevant taxation or other authorities
involved for all amounts deducted or withheld as aforesaid.

     Each Schedule III Lender listed in Schedule B hereby (i) certifies that it
is exempt from non-resident withholding tax under the Income Tax Act (Canada);
(ii) agrees to notify the Borrower forthwith if it ceases to be so exempt; and
(iii) agrees to indemnify and save the Borrower harmless from all loss, expense
and liability incurred by the Borrower if such Schedule III Lender is not exempt
from non-resident withholding tax at the date of this Agreement or if it fails
to notify the Borrower forthwith after it ceases to be so exempt.



--------------------------------------------------------------------------------



 



- 30 -

     Each Person which becomes a Lender after the date of this Agreement shall
forthwith notify the Borrower if it is, or becomes, a non-resident of Canada for
the purpose of the Income Tax Act (Canada), and each Person which becomes a
Schedule III Lender after the date of this Agreement shall certify to the
Borrower whether it is or is not exempt from non-resident withholding tax under
the Income Tax Act (Canada) and shall forthwith notify the Borrower of any
change in such status. Any Person which becomes a Lender or a Schedule III
Lender after the date of this Agreement shall indemnify and save the Borrower
harmless from all loss, expense and liability incurred by the Borrower as a
result of such Person’s failure to give any notice or certification required by
this paragraph.
     If after the date of this Agreement a Lender ceases to be so exempt, the
Borrower may elect to do any one or more of the following (i) pay all amounts
owing to such Lender, cancel such Lender’s interest in the 364 Day Tranche or
Term Tranche, as the case may be, and the Facility and reduce the then current
maximum amount of the 364 Day Tranche or Term Tranche, as the case may be, and
the Facility by an amount equal to the Canadian Dollar Equivalent of the
principal amount of the commitment cancelled; or (ii) request the Administrative
Agent, at the expense of the Borrower, to invite the other Lenders, or the other
Lenders, as the case may be, or such other financial institutions approved by
both the Borrower and the Administrative Agent, to acquire, without discount,
all or a portion (subject to Section 15.1(b)) of the rights under this Agreement
of any Lender who ceases to be so exempt and such acquisition shall be in
accordance with Part 15, and in the event that such an offer is received, such
Lender who ceases to be so exempt shall accept such offer.
8.9 Prepayment of BAs, Letters of Credit and Letters of Guarantee.
     If for whatever reason a Bankers’ Acceptance Drawing is prepaid or
otherwise becomes due and payable on a date which is not the BA Maturity Date
relevant to such Drawing or a Letter of Credit/Guarantee Drawing is prepaid by
the Borrower prior to its expiry or otherwise becomes due and payable on a date
which is not its maturity date, then such Bankers’ Acceptance Drawing or Letter
of Credit/Guarantee Drawing shall be paid by the Borrower paying the face amount
of the maturing Bankers’ Acceptance, Letter of Credit or Letter of Guarantee to
the Administrative Agent, which amount shall be held in an interest bearing
trust account for future set-off against such maturing Bankers’ Acceptance,
Letter of Credit or Letter of Guarantee and the interest accrued thereon shall
be for the account of the Borrower.
8.10 Application of Payments Prior to Event of Default.
     Prior to the occurrence of an Event of Default, all payments hereunder made
by or on behalf of the Borrower shall be applied in the following order:

  (a)   firstly, to any amounts due hereunder from the Borrower as recoverable
costs and expenses, for distribution to the Administrative Agent and relevant
Lenders;



--------------------------------------------------------------------------------



 



- 31 -



  (b)   secondly, to any amounts due hereunder from the Borrower as agency fees
and other amounts due to the Administrative Agent in its capacity as such, for
distribution to the Administrative Agent;     (c)   thirdly, to any amounts due
hereunder from the Borrower as interest, BA Stamping Fees, LCG Fees, 364 Day
Commitment Fees and other Indebtedness hereunder other than principal; and    
(d)   fourthly, to any amounts due hereunder from the Borrower as principal.

     After the occurrence of an Event of Default, payments hereunder made by or
on behalf of the Borrower shall be applied in such manner as the Lenders in
their sole discretion may determine.
PART 9 — CHANGES IN CIRCUMSTANCES
9.1 Increased Costs.
     If at any time a Lender determines in good faith (which determination shall
be conclusive) and notifies the Borrower through the Administrative Agent that
any future law, regulation, guideline, interpretation bulletin, order, treaty or
official directive (whether or not having the force of law), or any change in
any present law, regulation, guideline, interpretation bulletin, order, treaty
or official directive or in the interpretation or application thereof by any
authority charged with administration thereof or by any court or any compliance
by such Lender with any request or directive of any applicable monetary, fiscal
or other governmental agency or authority (whether or not having the force of
law), but specifically excluding any change in capital taxes, the rate of
taxation applicable to the general income of such Lender or change in the manner
of calculation of the general income of such Lender, has the effect in respect
of any Drawing of:

  (a)   increasing the cost (including the cost of allocating additional
capital) of such Lender of making, maintaining or funding its participation in
such Drawing; or     (b)   reducing the amount of principal, interest or other
amount received or receivable by such Lender hereunder or its effective return
hereunder; or     (c)   causing such Lender to make any payment not required to
be made prior to such change or event, or to forego any interest or other return
on or calculated by reference to any sum received or receivable by it hereunder
not required prior to such change or event;

then, in any such case, upon demand being made to the Borrower by such Lender
through the Administrative Agent within 90 days of the occurrence from time to
time of (a), (b) or (c), the Borrower shall either (i) within 30 days of receipt
of such demand pay to the Administrative Agent for the account of such Lender
such amount as shall compensate such Lender for such



--------------------------------------------------------------------------------



 



- 32 -

additional cost, reduction, payment, foregone interest or other reduced return,
or (ii) repay as permitted in Section 8.2(b) hereof the portion of the Facility
giving rise to such additional cost, reduction, payment, foregone interest or
other reduced return to such Lender, provided that the minimum repayment amounts
referred to in Section 8.2(b)(i) shall not apply. For greater certainty, if the
Borrower elects to pay the amounts demanded as provided in (i) and such
additional cost, reduction, payment, foregone interest or other reduced return
continues beyond the said 90 day period, the Lender may from time to time make
additional demands in connection therewith. Notwithstanding the foregoing, each
Lender agrees that it will not demand payment of the aforesaid amounts if it is
not at the same time passing similar amounts on to customers of the Lender in
Canada on to whom the Lender is by agreement entitled to pass such amounts.
9.2 Form of Demand.
     Any demand for payment made pursuant to Section 9.1 shall include an
explanatory statement by such Lender as to the events resulting in the relevant
effect upon such Lender as described in Section 9.1 (a), (b) and (c) together
with a reasonably detailed outline of the calculation of the resulting payment
by the Borrower demanded by such Lender. Absent manifest error, such statement
and calculation shall be binding and conclusive, provided however that the
Lenders shall determine such amounts owing in good faith using reasonable
averaging and attribution methods.
9.3 Consultation.
     For a period of 30 days after demand is made under Section 9.1 the
Borrower, the Lender and the Administrative Agent shall consult with a view to
the Lender taking such steps, including the transfer of the obligations of the
Lender to another jurisdiction, to avoid the circumstances giving rise to such
event, provided that such steps do not, in the opinion of the Lender acting
reasonably, prejudice the Lender. If such consultation does not within such time
result in agreement on the steps to be taken to avoid the circumstances
concerned, the Administrative Agent shall, at the Borrower’s request and for
30 days thereafter and at the expense of the Borrower, invite the other Lenders
(if any) and other banks approved by the Borrower which are not affected by such
event or circumstances to acquire, without discount, all or a portion (subject
to Section 15.1(b)) of the said Lender’s rights under this Agreement in
accordance with Part 15 and in the event such an offer (or offers) is received,
the said Lender shall either waive its right to receive payments under
Section 9.1 or accept the said offer (or offers).
9.4 Illegality.
     Notwithstanding anything herein contained, if at any time any Lender
determines in good faith (which determination shall be conclusive) and notifies
the Borrower through the Administrative Agent that, by reason of any future law,
regulation, guideline, interpretation bulletin, order, treaty or official
directive, or any future change to any existing law, regulation, guideline,
interpretation bulletin, order, treaty or official directive or in the
interpretation or application thereof by any authority charged with the
administration thereof or by any court, that it is unlawful or contrary to the
direction of any competent authority for such Lender to make or



--------------------------------------------------------------------------------



 



- 33 -

maintain any Drawing, then such Lender and the Borrower shall negotiate in good
faith means by which such Drawing may be legally maintained by the Lender,
including converting such Drawing to another form of Drawing or assigning all or
part of such Lender’s Proportion of the Facility to another Person determined by
the Borrower. If the Borrower and such Lender fail to agree on a solution, such
outstanding Drawing and all other amounts payable to or for the account of such
Lender hereunder in connection therewith shall be forthwith repaid by the
Borrower to the Administrative Agent for the account of such Lender.
PART 10 — CONDITIONS OF LENDERS’ OBLIGATIONS
10.1 Conditions Precedent.
     The obligation of the Lenders and the Administrative Agent to provide the
initial Drawing under the Facility after March 1, 2006 is subject to the
fulfillment of the following conditions (which are established for the sole
benefit of the Administrative Agent and the Lenders) to the satisfaction of the
Administrative Agent and the Lenders, which conditions may be waived in whole or
in part by the Administrative Agent and the Lenders, with or without conditions
(any decision by the Lenders in respect thereof to be delivered through the
Administrative Agent):

  (a)   Corporate Proceedings. All partnership proceedings to be taken by the
Borrower and corporate proceedings to be taken by the Guarantor in connection
with the transactions contemplated by this Agreement, the Security Agreements
and the Guarantee and Postponement Agreement shall be satisfactory in form and
substance to the Lenders and Lenders’ Counsel, acting reasonably, and the
Administrative Agent shall have received certified copies of all documents which
it may reasonably request in connection with such transactions and of the
records of all corporate proceedings in connection therewith.     (b)   Delivery
of Documentation. The Borrower shall have delivered, or caused to be delivered,
to the Lenders this Agreement and the Security Agreements required as of the
Effective Time, duly executed. The Borrower and Guarantor shall have further
executed and delivered to the Administrative Agent and each Lender such other
documentation concerning the administration of this Agreement and the Drawings
as the Administrative Agent, the Lenders or Lenders’ Counsel may reasonably
request.     (c)   Representations, Warranties and Defaults. The representations
and warranties of the Borrower contained in this Agreement and the Security
Agreements to which it is a party, and of the Guarantor contained in the
Guarantee and Postponement Agreement, shall be true and correct and no Defaults
or Events of Default shall exist, and both the Borrower and Guarantor shall have
delivered to the Administrative Agent a certificate to such effect, signed on
its behalf by a senior officer.



--------------------------------------------------------------------------------



 



- 34 -



  (d)   No Conflict. The Lenders shall have received written confirmation from
the Borrower and Guarantor, to the Lenders’ satisfaction acting reasonably, that
none of this Agreement, the Security Agreements, the Guarantee and Postponement
Agreement or the Acquisition will conflict with, or cause a default in:

  (i)   any material obligation of the Borrower or any Subsidiary, including for
greater certainty, any material obligation under the Significant Agreements; or
    (ii)   any obligation of the Guarantor under the Guarantor Notes or any
other material obligation of the Guarantor or any of its Affiliates.

  (e)   Environmental Matters. The Lenders shall have received written
confirmation from the Borrower, to the Lenders’ satisfaction acting reasonably,
that none of the Borrower or any Subsidiary has any material environmental
liabilities, except as disclosed in a disclosure certificate provided to the
Lender on or before the initial Drawing.     (f)   Insurance. That the Lenders
shall have received written confirmation from the Borrower, to the Lenders’
satisfaction acting reasonably, that insurance in respect of the assets of the
Borrower and the Subsidiaries as required under Section 12.1(b) has been
obtained and is in full force and effect and the Borrower shall have delivered
copies of all insurance policies or binders covering the assets of the Borrower
subject to the Security Agreements showing Royal Bank of Canada as first loss
payee and containing a mortgage clause acceptable to the Lenders.     (g)  
Capex Plan and Other Information. The Borrower shall have made arrangements
satisfactory to the Lenders for delivery of a Capex Plan and the Borrower shall
have further delivered such other financial and other information in respect of
the Borrower and its assets as requested by the Lenders.     (h)   No Material
Adverse Change. There has been no circumstance which has resulted in, or could
reasonably be expected to result in, a Material Adverse Change and the Borrower
shall have delivered to the Administrative Agent a certificate to such effect,
signed on its behalf by a senior officer.     (i)   Financial Statements. The
Lenders shall have received:

  (i)   the most recent unaudited quarterly consolidated financial statements of
the Guarantor;     (ii)   the most recent unaudited financial statements of the
Original Borrower;     (iii)   a pro-forma opening balance sheet for the
Borrower accompanied by a certificate signed on its behalf by a senior officer
confirming that such pro-forma opening balance sheet is based on reasonable
commercial



--------------------------------------------------------------------------------



 



- 35 -



      assumptions; and     (iv)   such other financial information in respect of
the Guarantor, Borrower and their respective assets as requested by the Lenders.

  (j)   Compliance Certificate. The Lenders shall have received a certificate,
substantially in the form and substance as the Quarterly Compliance Certificate
signed by a senior officer of the Borrower, reflecting the fiscal circumstances
of the Borrower for the period of its corporate existence prior to the initial
Drawing after March 1, 2006.     (k)   Payment of Fees and Expenses. The
Borrower shall have paid, or made arrangements satisfactory to the
Administrative Agent for the payment of, all fees payable to the Administrative
Agent and/or Lenders in connection with the Facility and all expenses to be paid
or reimbursed hereunder.     (l)   Governmental Approvals. The Lenders shall
have received written confirmation from the Borrower that all Governmental
Approvals required in connection with the Acquisition and the Facility (if any)
have been obtained and the basis for such Governmental Approvals shall be
acceptable to the Lenders, acting reasonably.     (m)   Closing of
Reorganization. The Lenders shall have received certified true copies of the
duly executed First Asset Purchase Agreements and Second Asset Purchase
Agreements.     (n)   Opinion of Borrower’s Counsel. The Lenders shall have
received from Borrower’s Counsel an opinion in a form satisfactory to the
Lenders and Lenders’ Counsel, in each case acting reasonably, which opinion will
also address the matters required under the Consent and Assignment Agreement.  
  (o)   Opinion of Guarantor’s Counsel. The Lenders shall have received from
Guarantor’s Counsel an opinion in a form satisfactory to the Lenders and
Lenders’ Counsel, in each case acting reasonably.     (p)   Opinion of Lenders’
Counsel. The Lenders shall have received from Lenders’ Counsel an opinion in
form and substance satisfactory to the Lenders with respect to such matters
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request.

10.2 Constating Documents of Guarantor
     The Borrower will cause the Guarantor to deliver a certified true copy of
its constating documents to the Administrative Agent as soon as reasonably
practicable but no later than five Banking Days after the Effective Date.



--------------------------------------------------------------------------------



 



- 36 -

PART 11 — REPRESENTATIONS AND WARRANTIES
11.1 Representations and Warranties.
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and establish the Facility, the Borrower hereby represents and
warrants to the Administrative Agent and Lenders, upon each of which
representations and warranties the Administrative Agent and Lenders specifically
rely, as follows:

  (a)   Organization of Borrower. The Borrower is a duly formed and validly
existing limited partnership in good standing under the laws of the Province of
British Columbia. The General Partner is a corporation duly incorporated,
validly existing, in good standing with respect to the filing of corporate
filings under the laws of the Province of British Columbia. The Borrower and
General Partner are duly qualified, in good standing and authorized to do
business in all jurisdictions where the character of the properties owned by it
or the nature of the business transacted by it makes such qualification
necessary. The Borrower has all requisite power and authority to own its
properties and has obtained, or will obtain, all Governmental Approvals required
to carry on its business as now conducted and proposed to be conducted and to
enter into and perform its obligations under this Agreement, the Security
Agreements to which it is a party and all instruments and agreements delivered
pursuant hereto and thereto.     (b)   Subsidiaries. As of the date of this
Agreement there are no Subsidiaries.     (c)   Authorization, Enforceability.
This Agreement, the Security Agreements to which it is a party and every
instrument or agreement delivered pursuant hereto has been duly and validly
authorized by all requisite actions by the Borrower and each of such documents
has been duly executed by the Borrower and when delivered will be a legal, valid
and binding obligation the Borrower, enforceable in accordance with its
respective terms, save as enforcement may be limited by:

  (i)   applicable bankruptcy, insolvency, moratorium, reorganization and
similar laws at the time in effect affecting the rights of creditors generally;
    (ii)   equitable principles which may limit the availability of certain
remedies, including the remedy of specific performance; and     (iii)   the
inability of the courts of Canada to give judgment for payment in foreign
currencies.

  (d)   Governmental Approvals. None of:

  (i)   the nature of the Borrower, the General Partner, the Guarantor or any
Subsidiary, or their respective businesses or property;



--------------------------------------------------------------------------------



 



- 37 -



  (ii)   any relationship between or among the Borrower, the General Partner,
the Guarantor, any Subsidiary and any other Person; or     (iii)   any
circumstances in connection with the entering into and performance of this
Agreement,

      is such as to require any Governmental Approval that has not yet been
obtained on the part of the Borrower, the General Partner or the Guarantor in
connection with the execution, delivery and performance of this Agreement, the
Security Agreements, the Guarantee and Postponement Agreement or the completion
of the Acquisition.

  (e)   Compliance with Requirement of Law. None of the Borrower, the General
Partner or any Subsidiary is in default with respect to any Requirement of Law
(including, for greater certainty, under the Workers Compensation Act (British
Columbia) and similar legislation in other provinces in which business is
carried on) relating to its or their respective businesses to the extent that
the sanctions, consequences and penalties resulting from such defaults, if
applied individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Change.     (f)   Environmental Compliance. Without
limiting the generality of paragraph (e) of this Section 11.1, none of the
Borrower, the General Partner or any Subsidiary:

  (i)   is in violation of, or has any liability under, any applicable
Environmental Law;     (ii)   knows of the presence, release or disposal of any
hazardous substances at any of its prior or currently owned, leased or operated
property;     (iii)   is subject to any litigation, investigation, order or
proceeding in connection with hazardous substances or Environmental Laws; or    
(iv)   is subject to any environmental, health or safety condition,

      which individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.     (g)   Leases and Licences. The Borrower
and each of its Subsidiaries has all leases, licences, permits and consents as
are essential for the due carrying on of its business in the manner in which its
business is carried on and all such leases, licences, permits and consents are
in full force and effect and no proceedings relating thereto are pending or
known to the Borrower to be threatened in any way which, if applied individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change.



--------------------------------------------------------------------------------



 



- 38 -



  (h)   No Defaults. No event has occurred and no condition exists which would
constitute a Default or an Event of Default and none of the Borrower, the
General Partner or any Subsidiary is in default, nor is there in existence any
event which with the giving of notice or passage of time would be a default:

  (i)   under any of its charter documents, notice of articles or articles;    
(ii)   under any guarantee, bond, debenture, note or other instrument evidencing
any indebtedness or under the terms of any instrument pursuant to which any of
the foregoing has been issued or made and delivered; or     (iii)   under any
Significant Agreement or other material agreement, material licence or permit or
material instrument to which it is a party or by which it or its property may be
bound,

      to the extent that such defaults, if applied individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.
    (i)   No Pending Litigation or Proceedings. There are no actions, suits,
claims, investigations or proceedings pending or, to the knowledge of the
Borrower, threatened against the Borrower, the General Partner, the Guarantor or
any Subsidiary, at law or in equity or before or by any Governmental Authority,
which have a reasonable likelihood of being decided adversely and, as a result,
individually or in the aggregate, if adversely determined, could reasonably be
expected to result in a Material Adverse Change.     (j)   Financial Statements.
The audited and unaudited financial statements of the Borrower provided to the
Lenders from time to time are prepared in accordance with GAAP consistently
applied throughout the period involved (except as otherwise noted therein) and
present fairly the financial condition, results of operations and changes in
financial position of the Borrower, as the case may be, on a consolidated basis
or otherwise, for and as of the end of the period involved.     (k)   No
Contingent Liabilities. None of the Borrower, the General Partner or any
Subsidiary has any contingent liabilities which are material to the Borrower,
the General Partner and the Subsidiaries taken as a whole excluding guarantees
or similar assurances given by the Borrower in respect of the obligations of
Subsidiaries or by Subsidiaries in respect of the obligations of the Borrower or
other Subsidiaries other than as indicated on the financial statements including
the notes thereto delivered pursuant to the terms hereof or as otherwise advised
to the Lenders in writing.     (l)   Title to Assets. Each of the Borrower and
its Subsidiaries has good and marketable title to its assets, free of all Liens
except for Permitted Liens, and each of the Borrower and its Subsidiaries or the
right to use all of the assets necessary



--------------------------------------------------------------------------------



 



- 39 -



      for the operation of its respective business.     (m)   Pension and
Employee Matters. All contributions or premiums required to be made by the
Borrower and its Subsidiaries under the terms of any pension plan or employee
plan have been made in a timely fashion in accordance with all Requirements of
Law and the terms of such plans and there are no material liabilities
outstanding in connection therewith.     (n)   Labour Matters. None of the
Borrower or any Subsidiary has any material labour disputes or strikes existing
or pending, other than has been advised to the Administrative Agent.     (o)  
Taxes. Each of the Borrower, the General Partner and the Subsidiaries have:

  (i)   filed all tax returns required to be filed in any jurisdiction and all
taxes, assessments, fees and other governmental charges upon it or upon any of
its property, income or franchises, which are due and payable, have been paid
timely or within appropriate extension periods or are being contested in good
faith by appropriate proceedings;     (ii)   collected, deducted, withheld and
remitted to the proper taxing authorities when due all taxes required to be
collected, deducted, withheld and remitted; and     (iii)   made adequate
provision on its books for any proposed additional tax assessments against it,

      to the extent that failure to do any of the foregoing, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Change.     (p)   Disclosure of Material Facts. The Borrower has disclosed to
the Administrative Agent in writing all matters (other than matters which are a
matter of public knowledge or record) which materially adversely affect, or will
materially adversely affect, its business and the prospects, financial or
otherwise of its business or the ability of the Borrower to perform its
obligations under this Agreement or any other instrument delivered pursuant
hereto to which it is a party.     (q)   No Material Adverse Change. Since the
date of execution of this Agreement there has been no material adverse change in
respect of the target assets which are the subject of the Acquisition and since
September 30, 2004 there has been no Material Adverse Change in respect of the
Guarantor.     (r)   Consent and Assignment Agreement. With respect to the
Consent and Assignment Agreement, the First Asset Purchase Agreements and the
Second Asset Purchase Agreements, the transactions contemplated thereby have
been



--------------------------------------------------------------------------------



 



- 40 -



      completed and all representations and warranties made by the Borrower,
Holdings, the Original Borrower and the Guarantor therein are true and correct
in all material respects and all obligations of such parties set out therein
have been complied with in all material respects.     (s)   Deemed EBITDA. The
deemed EBITDA set out in Sections 12.3(e)(i), (ii), (iii) and (iv) is, to the
best of the knowledge of the Borrower, an accurate reflection of the results of
Stone Venepal (Celgar) Pulp Inc. as of the dates referred to therein.

PART 12 — COVENANTS
12.1 Affirmative Covenants.
     The Borrower hereby covenants with the Administrative Agent and each Lender
that until the Facility is cancelled and there is outstanding no principal,
interest or other amounts payable hereunder:

  (a)   Corporate Existence. The Borrower shall maintain and preserve its
partnership existence and right to carry on its business, and the Borrower shall
cause the General Partner each Subsidiary to maintain and preserve its corporate
existence and right to carry on its business, to the extent that failure to do
so by a Subsidiary, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.     (b)   Insurance. The
Borrower will cause all its property, and property of the Subsidiaries, which is
of a character usually insured by companies operating like businesses, to be
properly insured and kept insured with reputable insurers against loss or damage
by fire or other hazards of the nature and to the extent that such properties
are usually insured by companies operating like businesses and the Borrower will
forthwith notify the Administrative Agent upon the happening of any significant
loss and shall duly and punctually pay all premiums and other sums of money for
maintaining such insurance. The Borrower will comply with its obligation under
Section 13.1(e).     (c)   Maintenance of Books and Records. The Borrower shall
keep proper and adequate records and books of account in which true and complete
entries will be made in a manner sufficient to enable the preparation of
financial statements in accordance with GAAP and, upon the request of the
Administrative Agent, make the same available for confidential inspection and
report by an independent auditor to the Lenders and the Administrative Agent at
all reasonable times.



--------------------------------------------------------------------------------



 



- 41 -



  (d)   Taxes. The Borrower shall, and shall cause the General Partner and each
Subsidiary to, pay and discharge when due:

  (i)   all taxes, assessments and governmental charges or levies imposed upon
it, its income or its property or assets prior to the date on which penalties
attach thereto; and     (ii)   all lawful claims which, if unpaid, might become
a Lien (other than a Permitted Lien) upon its property or assets,

      to the extent that failure to do so, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.     (e)  
Legal Action. The Borrower shall, and shall cause each Subsidiary to, actively
and diligently contest or cause to be contested in good faith by appropriate and
timely proceedings or effect a timely and provident settlement of:

  (i)   any action, suit, litigation or other proceeding; or     (ii)   any writ
of execution, attachment or similar process issued or levied against all, or a
substantial portion of its property or the property,

      the result of which, if adversely determined, could reasonably be expected
to result in a Material Adverse Change.     (f)   Compliance with Laws. The
Borrower shall, and shall cause each Subsidiary to, comply with all Requirements
of Law (including for greater certainty all Environmental Laws) relating to its
or their respective businesses to the extent that failure to comply,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.     (g)   Environmental Indemnity. The Borrower hereby
agrees to indemnify and hold harmless the Administrative Agent and each of the
Lenders and their respective directors, officers, employees and agents in
respect of any costs (including for greater certainty legal costs), losses,
damages, expenses, judgments, suits, claims, awards, fines, sanctions and
liabilities whatsoever (including any costs or expenses of preparing any
environmental assessment report or such other reports) arising out of or in
respect of:

  (i)   the release of any hazardous or toxic waste or other substance into the
environment from or on to the Borrower’s or any Subsidiary’s property or
otherwise by the Borrower or any Subsidiary; and     (ii)   the remedial action
(if any) taken by the Administrative Agent and/or Lenders in respect of such
release.



--------------------------------------------------------------------------------



 



- 42 -



      This indemnity shall survive repayment of the Facility and termination of
this Agreement.

  (h)   Governmental Approvals. The Borrower shall obtain, and cause each
Subsidiary to obtain (to the extent not in existence on the reference date
hereof), all Governmental Approvals necessary for the operation of its business
as presently conducted and comply in all material respects with the covenants,
terms and conditions set out in such Governmental Approvals to the extent that
failure to so obtain or non-compliance, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.     (i)  
Business. The Borrower shall:

  (i)   maintain its property, perform its obligations under all material
contracts, licences and permits, including for greater certainty the Significant
Agreements, to which it is a party and carry on and conduct its business in
accordance with sound business practices; and     (ii)   cause each Subsidiary
to maintain its property, perform its obligations under all material contracts
to which it is a party and carry on and conduct its business in accordance with
sound business practices,

      to the extent that failure to do so, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change. The
Borrower shall not make capital expenditures which exceed the amounts set out in
the annual Business Plan and Capex Plan referred to in Sections 10.1(g) and
12.4(e);.     (j)   Use of Facility. The Borrower shall use all Drawings under
the Facility for the purposes set forth in Section 2.2 and for no other purpose.
    (k)   Covenant to Pay. The Borrower shall duly and punctually pay or cause
to be paid all amounts required to be paid by it to the Administrative Agent and
the Lenders, as the case may be, pursuant to this Agreement, including
principal, interest, the face amount of Bankers’ Acceptances, BA Stamping Fees,
LCG Fees, 364 Day Commitment Fees, expenses and other liabilities, at the place,
in the currency, at the time and in the manner set forth herein.

12.2 Negative Covenants.
     The Borrower hereby covenants with the Administrative Agent and each Lender
that until the Facility is cancelled and there is outstanding no principal,
interest or other amounts payable hereunder:

  (a)   Negative Pledge. Without the prior written consent of Lenders, the
Borrower shall not, and will cause each of its Subsidiaries not to, grant,
create, assume, suffer or permit any Lien on any of its assets or operations
except for Permitted



--------------------------------------------------------------------------------



 



- 43 -



      Liens.     (b)   Restriction on Borrowing. Without the prior written
consent of Lenders, the Borrower will not, and the Borrower will cause each
Subsidiary not to, borrow money or otherwise incur debt or enter into any credit
arrangement, except for:

  (i)   normal day-to-day trade credit arrangements;     (ii)   normal
indebtedness incurred in the ordinary course of business in respect of amounts
due or accruing due to Governmental Authorities;     (iii)   loans from the
Guarantor which are postponed to the Facility pursuant to the Guarantee and
Postponement Agreement;     (iv)   borrowings under the Facility;     (v)  
Breakage Costs on Treasury Contracts not to exceed the US Dollar Equivalent of
US$5 million; and     (vi)   other Indebtedness (including Indebtedness secured
by Liens) not to exceed in aggregate 5% of the total tangible assets of the
Borrower.

  (c)   Contingent Obligations. Without the prior written consent of the
Lenders, the Borrower will not make or suffer to exist any Contingent Obligation
except by endorsement of instruments for deposit or collection in the ordinary
course of business.     (d)   Reorganizations. Without the prior written consent
of Lenders, the Borrower will not merge, amalgamate, enter into any partnership
or corporate reorganization or otherwise modify its corporate structure in any
way which would materially adversely affect its asset base or cash flow or
impair the Lenders’ rights under the Security Agreements.     (e)   Sale and
Disposals. Without the prior written consent of Lenders, the Borrower will not
sell (including sale and lease-back transactions), alienate, lease or otherwise
dispose of or part with possession (“Disposal”) of any of its property or assets
except for:

  (i)   Disposals of inventory or current assets in the ordinary course of
business;     (ii)   net Disposals of property or assets in any Fiscal Year
(after adjusting for the acquisition of replacement property or assets) not
exceeding C$5,000,000 for individual assets and in aggregate C$20,000,000 based
on net book value;     (iii)   Disposals of worn out or obsolete assets; and



--------------------------------------------------------------------------------



 



- 44 -



  (iv)   Disposals of assets in exchange for assets of a similar nature to be
used in the business of the Borrower.

12.3 Financial Covenants.
     The Borrower hereby covenants with the Administrative Agent and each Lender
that until the Facility is cancelled and there is outstanding no principal,
interest or other amounts payable hereunder:

  (a)   Financial Ratios. The Borrower will maintain the following financial
ratios:

  (i)   a Current Ratio of not less than 1.25 to 1.0;     (ii)   a Total Funded
Debt to EBITDA Ratio of no greater than 2.0 to 1.0;     (iii)   an Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending after the date hereof of no less than 2.25 to 1.0;     (iv)   a
Distribution Coverage Ratio for any period of four consecutive fiscal quarters
of the Borrower ending after the date hereof of greater than 1.0 to 1.0;

  (b)   Minimum Consolidated Net Worth. The Borrower will maintain Consolidated
Net Worth of at least C$220,923,000.     (c)   Principal Amounts Outstanding.
The Borrower will not permit the principal amount outstanding under the Facility
plus Breakage Costs to at any time exceed the Borrowing Base. The Borrowing Base
will be calculated within 15 days following the end of each calendar month and
such amount shall apply for the next succeeding period, until the Borrowing Base
is re-calculated within 15 days following the end of the next succeeding
calendar month.     (d)   Annualized Fiscal Period. Subject to Section 12.3(e),
during the initial 12 months of the term of this Agreement, if a financial
covenant of the Borrower or a financial ratio applicable to the Borrower
requires a calculation based upon the most recent four completed consecutive
fiscal quarters of the Borrower, then such financial covenant or financial ratio
will be deemed amended to refer to a calculation based upon an annualized fiscal
period determined by reference to the partial period prior to the date upon
which the covenant or ratio is determined or calculated; and     (e)   EBITDA.
During the initial 12 months of the term of this Agreement, whenever a
calculation of EBITDA is required to be made based upon the most recent four
completed consecutive fiscal quarters of the Borrower, the following shall be
the deemed EBITDA as of the following dates:



--------------------------------------------------------------------------------



 



- 45 -



  (i)   March 31, 2004 – C$5,733,000;     (ii)   June 30, 2004 – C$16,886,000;  
  (iii)   September 30, 2004 – C$3,386,000;     (iv)   December 31, 2004 –
(C$1,912,000); and     (v)   March 31, 2005 – C$6,000,000.

Where any of the foregoing financial covenants require historical financial
information, the financial information of the Original Borrower shall be used.
12.4 Reporting Covenants.
     The Borrower hereby covenants with the Administrative Agent and each Lender
that until the Facility is cancelled and there is outstanding no principal,
interest or other amounts payable hereunder the Borrower shall furnish to the
Lenders by delivery to the Administrative Agent the following (in a form and
scope acceptable to the Lenders, acting reasonably):

  (a)   Annual Reports. Within 90 days after the end of its Fiscal Year, the
audited annual financial statements of (a) the Guarantor and the Borrower on a
consolidated basis; and (b) the Borrower on an unconsolidated basis;     (b)  
Quarterly Reports. Within 45 days after the end of each of the first three
fiscal quarters, the unaudited quarterly consolidated financial statements of
(a) the Guarantor and the Borrower on a consolidated basis; and (b) the Borrower
on an unconsolidated basis;     (c)   Quarterly Compliance Certificate. Together
with the financial statements referred to in (a) and (b) above, a Quarterly
Compliance Certificate;     (d)   Borrowing Base Certificate. Within 15 days
after the end of each calendar month, a Monthly Borrowing Base Certificate;    
(e)   Business Plan / Capex Plan. No later than 60 days prior to the end of each
Fiscal Year:

  (i)   a Business Plan, and     (ii)   a Capex Plan;

  (f)   Notice of Material Events. As soon as practicable upon occurrence,
notice of any:

  (i)   Default or Event of Default;



--------------------------------------------------------------------------------



 



- 46 -



  (ii)   default under any other Indebtedness or any material agreement,
including under any Significant Agreement (other than a Significant Agreement or
Significant Agreements relating to fibre supply that in aggregate constitute
less than 3% of the aggregate fibre supply requirements of the Borrower);    
(iii)   material litigation, material environmental matters and material
operational matters or issues;     (iv)   Material Adverse Change; and

  (g)   Organizational Change. Prior notice of any merger, amalgamation,
corporate reorganization or other modification to the corporate structure of the
Borrower.     (h)   Additional Information. Such additional information as the
Lenders may reasonably request concerning the Borrower, the Guarantor and the
Subsidiaries.

12.5 Sufficient Copies.
     The Borrower shall furnish to the Administrative Agent either sufficient
copies of the financial statements and other deliverables set out above, as the
case may be, for each of the Lenders for distribution by the Administrative
Agent to the Lenders; or send to the Administrative Agent complete electronic
versions of such financial statements and other deliverables set out above, as
the case may be, for transmittal by the Administrative Agent to the Lenders.
PART 13 – SECURITY AGREEMENTS
13.1 Security Agreements.
     As general and continuing security for the payment of all amounts owing by
the Borrower to the Lenders hereunder and to any Lenders under any Treasury
Contracts and the performance of all other obligations of the Borrower to the
Lenders, the Borrower:

  (a)   acknowledges that the assets being transferred to it under the Second
Asset Purchase Agreements are transferred subject to the lien of the general
security agreement delivered under the Original Agreement providing for a first
priority Lien in all of the Original Borrower’s present and after acquired
inventory, securities, instruments, documents of title, chattel paper,
intangibles (which include accounts) and money (as each is defined in the
British Columbia Personal Property Security Act) and the Borrower further agrees
that such assets, and all future assets the Borrower may own, shall remain
subject to the Lien of such general security agreement. The Borrower further
agrees to, from and after the date of completion of the transactions referred to
in the Consent and Assignment Agreement, be bound by and liable under all of the
terms of such general security agreement in the same manner and in the same
extent as if the Borrower had been original party to the Original Agreement and
such general security agreement in



--------------------------------------------------------------------------------



 



- 47 -



      place of the Original Borrower;     (b)   will deliver, or cause to be
delivered, the following agreements to the Administrative Agent to be held for
the benefit of the Lenders:

  (i)   at the time of execution hereof, security under Section 427 of the Bank
Act (Canada), duly executed by the Borrower;     (ii)   at the time of execution
hereof, in addition to the security referred to in Section 13.1(a) above, an
amended and restated general security agreement duly executed by the Borrower;  
  (iii)   at the time set out in the Consent and Assignment Agreement, an
amended and restated Guarantee and Postponement Agreement, duly executed by the
Guarantor;     (iv)   from time to time a guarantee and postponement agreement
from each Subsidiary of the Borrower in respect of the Borrower’s obligations to
the Lenders, along with such collateral security for such guarantee and
postponement agreement as the Lenders may require; and     (v)   at the time of
execution hereof, copies of all insurance policies or binders covering the
assets of the Borrower subject to the Security Agreements showing Royal Bank of
Canada as first loss payee and containing a mortgage clause acceptable to the
Lenders.

The agreements and documents referred to in this Section 13.1 are herein
referred to as the “Security Agreements”.
13.2 Securing Treasury Contracts.
     Any Breakage Costs under a Treasury Contract will also be secured by the
Security Agreements (for greater certainty, no Person other than the Borrower
will be required to deliver instruments or agreements additional to the Security
Agreements in connection with Treasury Contracts). The Lenders and the Borrower
acknowledge and agree that the Facility and all Treasury Contracts will rank
pari passu in all respects and the proceeds derived from any realization on any
collateral in which the Lenders are granted a Lien pursuant to the Security
Agreements and the proceeds derived from the Guarantee and Postponement
Agreement will be distributed pro rata to such parties in proportion to their
respective claims against the Borrower in connection with this Agreement and
Breakage Costs under Treasury Contracts. Notwithstanding the foregoing, no
Lender may enforce its respective rights under any Security Agreement in
connection with obligations owing under Treasury Contracts unless and until an
Event of Default has occurred and the Lenders have commenced enforcement
proceedings under the Security Agreements.



--------------------------------------------------------------------------------



 



- 48 -

13.3 Registration.
     The Administrative Agent will, at the expense of the Borrower, register,
file or record the Security Agreements in all offices where such registration,
filing, or recording is necessary or of advantage to the creation, perfection
and preserving of the Liens arising pursuant thereto. The Administrative Agent
will renew such registrations, filings and recordings from time to time as and
when required to keep them in full force and effect. The Borrower acknowledges
that the forms of the Security Agreements have been prepared based upon the laws
in effect at the date of this Agreement and that such laws may change. The
Borrower agrees that the Administrative Agent or the Lenders will have the right
to require that the forms of the Security Agreements be amended or supplemented
to reflect any changes in such laws, whether arising as a result of statutory
amendments, court decisions or otherwise, in order to confer upon the
Administrative Agent and the Lenders (both in their capacities as parties to
this Agreement and parties to any Treasury Contract) the Liens intended to be
created thereby.
13.4 Discharges.
     Upon payment in full of all amounts owing hereunder and termination of this
Agreement, the Administrative Agent and the Lenders will, on request by and at
the expense of the Borrower, provide to the Borrower registerable discharges of
the Security Agreements and any security interests related thereto.
PART 14 — DEFAULT AND ENFORCEMENT
14.1 Events of Default.
     The occurrence of any one or more of the following events shall constitute
an Event of Default under this Agreement:

  (a)   if the Borrower shall fail to pay any sum on account of principal,
interest, the face amount of Bankers’ Acceptances, BA Stamping Fees, LCG Fees,
364 Day Commitment Fees, expenses and other liabilities when due and such
failure shall have continued for a period of one Banking Day after notice has
been given by the Administrative Agent to the Borrower;     (b)   if the
Borrower shall fail to pay any sum on account of Breakage Costs owing in respect
of a Treasury Contract when due and such failure shall have continued for a
period of one Banking Day after notice has been given by the Administrative
Agent or applicable Lender to the Borrower;     (c)   if the Borrower fails to
perform or observe any term, condition, covenant or undertaking:

  (i)   contained in Section 12.3 (Financial Covenants) of this Agreement and
fails to cure such default within five Banking Days after notice has been



--------------------------------------------------------------------------------



 



- 49 -



      given by the Administrative Agent to the Borrower;     (ii)   contained in
Section 12.2 (Negative Covenants) of this Agreement;     (iii)   except as
otherwise provided for in (a), (b) and (c)(i) and (ii) of this Section 14.1,
contained in this Agreement or any Security Agreement or any representation or
warranty made by the Borrower in this Agreement or any Security Agreement (or in
any certificate, statement or notice issued related hereto or thereto) is
incorrect when made or deemed made, and the Borrower fails to cure such default
or incorrect representation or warranty within 15 Banking Days after notice has
been given by the Administrative Agent to the Borrower;

  (d)   if the Guarantor fails to perform or observe any term, condition,
covenant or undertaking contained in:

  (i)   Part 4 of the Guarantee and Postponement Agreement and fails to cure
such default within one Banking Days after notice has been given by the
Administrative Agent to the Borrower;     (ii)   Section 4.2(c) (Negative
Covenants) of the Guarantee and Postponement Agreement;     (iii)   except as
provided for in (i) and (ii) of this Section 14.1(d), if the Guarantor fails to
perform or observe any other term, condition, covenant or undertaking contained
in the Guarantee and Postponement Agreement or any representation or warranty
made by the Guarantor in the Guarantee and Postponement Agreement (or in any
certificate, statement or notice issued related hereto or thereto) is incorrect
when made or deemed made, and the Guarantor fails to cure such default or
incorrect representation or warranty within five Banking Days after notice has
been given by the Administrative Agent to the Guarantor;

  (e)   if a default shall occur under any Indebtedness in excess of the
Canadian Dollar Equivalent of C$10,000,000 of the Borrower or any Subsidiary,
other in respect of the Facility;     (f)   if a default shall occur under any
Indebtedness in excess of the Canadian Dollar Equivalent of C$10,000,000 of the
Guarantor, including, for greater certainty, under the terms of the Guarantor
Notes as are in effect as of the date of this Agreement;     (g)   if any
application is made by the Borrower, the General Partner or the Guarantor under
the Bankruptcy and Insolvency Act (Canada), Companies’ Creditors Arrangement Act
(Canada) or similar legislation in Canada, the United States or any other
jurisdiction or the Borrower, the General Partner or the Guarantor shall



--------------------------------------------------------------------------------



 



- 50 -



      commit any act of bankruptcy or shall become insolvent or shall make an
assignment or proposal under the bankruptcy legislation of any jurisdiction or
make a general assignment in favour of its creditors;     (h)   if any
application is made by a Subsidiary or Subsidiaries under the Bankruptcy and
Insolvency Act (Canada), Companies’ Creditors Arrangement Act (Canada) or
similar legislation or if such Subsidiary or Subsidiaries shall commit any act
of bankruptcy or shall become insolvent or shall make an assignment or proposal
under the bankruptcy legislation of any jurisdiction or make a general
assignment in favour of its creditors and which foregoing events, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change;     (i)   if a receiver or receiver-manager is appointed of any
material part of the assets of the Borrower, the General Partner or the
Guarantor or if a proceeding is instituted for the winding up of the Borrower,
the General Partner or the Guarantor or a bankruptcy petition shall be filed or
presented against the Borrower, the General Partner or the Guarantor, unless
such application, appointment, proceeding or petition is being contested in good
faith by the Borrower, the General Partner or the Guarantor in connection
therewith, dismissed, stayed or withdrawn within 30 days of the Borrower, the
General Partner or the Guarantor receiving notice, or otherwise having
knowledge, of the institution thereof;     (j)   if a receiver or
receiver-manager is appointed of any material part of the assets of a Subsidiary
or Subsidiaries or if a proceeding is instituted for the winding up of such
Subsidiary or Subsidiaries or a bankruptcy petition shall be filed or presented
against such Subsidiary or Subsidiaries, unless such application, appointment,
proceeding or petition is being contested in good faith by such Subsidiary or
Subsidiaries and in connection therewith, dismissed, stayed or withdrawn within
30 days of such Subsidiary or Subsidiaries receiving notice, or otherwise having
knowledge, of the institution thereof, and which foregoing events, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change;     (k)   if any execution or any other process of any court for
an amount or amounts in aggregate in excess of the Canadian Dollar Equivalent of
C$5,000,000 shall become enforceable against the Borrower, the General Partner
or the Guarantor at any one time or if a distress or analogous process for an
amount or amounts in aggregate in excess of the Canadian Dollar Equivalent of
C$5,000,000 shall be levied upon the property of the Borrower, the General
Partner or the Guarantor or any part thereof at any one time, unless the same is
either paid or is being contested in good faith and in connection therewith,
dismissed, stayed or withdrawn within 30 days of the Borrower, the General
Partner or the Guarantor receiving notice or otherwise having knowledge of the
institution thereof;



--------------------------------------------------------------------------------



 



- 51 -



  (l)   if any execution or any other process of any court for an amount or
amounts in aggregate in excess of the Canadian Dollar Equivalent of C$5,000,000
shall become enforceable against a Subsidiary or Subsidiaries at any one time or
if a distress or analogous process for an amount or amounts in aggregate in
excess of the Canadian Dollar Equivalent of C$5,000,000 shall be levied upon the
property of such Subsidiary or Subsidiaries or any part thereof at any one time,
unless the same is either paid or is being contested in good faith and in
connection therewith, dismissed, stayed or withdrawn within 30 days of such
Subsidiary or Subsidiaries receiving notice or otherwise having knowledge of the
institution thereof, and which foregoing event could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change;    
(m)   if there is an event of default under any of the Significant Agreements
which could reasonably be expected to result in a Material Adverse Change and
such event of default is not remedied within 30 days following notice of such
event of default given by the Administrative Agent to the Borrower;     (n)   if
this Agreement or any Security Agreement to which the Borrower is a party ceases
to be an enforceable obligation of the Borrower or if the Borrower disputes its
enforceability;     (o)   if the Guarantee and Postponement Agreement ceases to
be an enforceable obligation of the Guarantor or if the Guarantor disputes its
enforceability;     (p)   if a Material Adverse Change shall occur; or     (q)  
if a Change of Control shall occur.

14.2 Rights upon Default.
     Upon the occurrence of an Event of Default and for so long as such Event of
Default shall continue, the Majority Lenders may immediately upon written notice
to the Borrower, cancel the Facility and declare the entire outstanding
principal amount of all Drawings, all unpaid accrued interest and all fees and
other amounts required to be paid by the Borrower hereunder to be immediately
due and payable without the necessity of presentment for payment, notice of
non-payment and of protest (all of which are hereby expressly waived) and
proceed to exercise any and all rights and remedies hereunder, provided that in
the case of any of the Events of Default specified in Sections 14.1(g) or (i),
without any notice to the Borrower or any other act by the Administrative Agent
or the Lenders, the Facility shall thereupon terminate and the entire
outstanding principal amount of all Drawings, all unpaid accrued interest and
all fees and other amounts required to be paid by the Borrower hereunder shall
be immediately due and payable without the necessity of presentment for payment,
notice of non-payment and of protest (all of which are hereby expressly waived)
and the Administrative Agent and the Lenders may proceed to exercise any and all
rights and remedies hereunder.



--------------------------------------------------------------------------------



 



- 52 -

14.3 Judgment Currency.
     Unless judgment in connection herewith is rendered against the Borrower
pursuant to the Foreign Money Claims Act (British Columbia), if for the purpose
of obtaining judgment in any court it is necessary to convert a sum due
hereunder in US Dollars into Canadian Dollars, the rate of exchange which shall
be applied shall be the Spot Buying Rate for the conversion of US Dollars into
Canadian Dollars on the business day preceding that on which final judgment is
given. The obligation of the Borrower in respect of any sum due from it
hereunder in US Dollars shall, notwithstanding any judgment in Canadian Dollars,
be discharged only to the extent that on the business day following receipt by
the Lenders of any sum adjudged to be due hereunder in Canadian Dollars the
Lenders may purchase US Dollars with Canadian Dollars at the Spot Buying Rate
and, if the amount of US Dollars so purchased falls short of the sum originally
due to the Lenders in US Dollars, the Borrower agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Lenders against such
shortfall.
14.4 Indemnity.
     The Borrower shall fully indemnify and hold the Administrative Agent, the
Lenders and their respective directors, officers, employees and agents harmless
from and against any and all costs, expenses, claims, obligations, losses,
penalties, actions, judgments, suits, causes or disbursements (as to the amount
of which the certificate of the Administrative Agent shall be prima facie
evidence) of any nature or kind whatsoever which may be imposed on, incurred by,
or asserted against such indemnified party directly or indirectly as a result of
the entry into and performance of this Agreement, the use of the Facility
proceeds or any Event of Default, provided that the foregoing indemnity will not
apply to any such loss, expense, damage or liability resulting from the willful
misconduct or gross negligence of such indemnified party. Without limiting the
generality of the foregoing, the foregoing indemnity shall extend to reasonable
legal costs as well as any interest, fees or other sums whatsoever paid or
payable on account of any funds borrowed by the Lenders in order to carry any
unpaid amount and to any loss, premium, penalty or expense which may be incurred
by the Lenders in liquidating or employing deposits from third parties acquired
to make, maintain or fund a Drawing or any part thereof or any amount due or to
become due under this Agreement.
PART 15 — ASSIGNMENT
15.1 Assignment.
     Except for an assignment or transfer to an Affiliate, a Lender shall not be
entitled to assign or otherwise transfer all or a portion of its rights under
this Agreement except as follows:

  (a)   a Lender shall be entitled to assign all or a portion of its rights and
obligations under this Agreement to any (i) Canadian financial institution, or
(ii) foreign bank listed under Schedule III to the Bank Act (Canada), with the
consent of the Administrative Agent and the Borrower, such consent not to be
unreasonably withheld or delayed, provided that it is agreed that it shall not
be unreasonable for



--------------------------------------------------------------------------------



 



- 53 -



      the Borrower to withhold consent for reasons concerning the
creditworthiness of a financial institution. The consent of the Borrower or the
Administrative Agent to an assignment by a Lender shall not be required if a
Default or Event of Default has occurred and is continuing;     (b)   unless a
Lender assigns all of its rights and obligations under this Agreement:

  (i)   it shall not make an assignment of less than C$5,000,000 plus integral
multiples of C$1,000,000 of its maximum commitment hereunder; and     (ii)  
after any assignment neither the assignor’s nor the assignee’s maximum
commitment hereunder shall be less than C$5,000,000;

      provided that this Section 15.1(b) shall not apply if an Event of Default
has occurred and is not waived by the Lenders.     (c)   no assignment shall, in
connection therewith, result in increased costs to the Borrower under
Sections 8.8 and 9.1; and     (d)   any Lender who assigns any interest
hereunder shall pay to the Administrative Agent for the Administrative Agent’s
account a fee of C$5000 at the time of transfer.

     Notwithstanding the provisions of this Section 15.1, a Lender shall be
entitled to allow a participation in all or any portion of its rights and
obligations under this Agreement without notice to or the consent of the
Administrative Agent or Borrower provided, however, that such Lender shall
remain responsible for all of its obligations under this Agreement and neither
the Administrative Agent nor the Borrower shall have any obligation to, or be
required to communicate with or otherwise recognize or deal with, such
participant.
15.2 Assignment Agreement.
     Any assignee contemplated in Section 15.1(a) shall execute, together with
the assignor, the Borrower and the Administrative Agent, a Lender Assignment
Agreement and thereupon shall be deemed to be a “Lender” and a “Lender” or
“Lender”, as the case may be, for all purposes of this Agreement, and shall be
responsible for all obligations herein and entitled to the full benefit hereof
to the same extent as if it was an original party in respect of the rights and
obligations assigned to it. Upon any such assignment, each Lender’s Proportion,
Lender’s Proportion and/or Lender’s Proportion, as the case may be, shall be
deemed adjusted to reflect each Lender’s respective percentage interest in the
Facility.
15.3 Further Assurances.
     The Borrower will, at the expense (other than the Borrower’s legal
expenses) of the assignee, execute such further documents and do such other
things as the assignee,



--------------------------------------------------------------------------------



 



- 54 -

Administrative Agent or other Lenders may reasonably request for the purpose of
any such assignment.
15.4 Release of Information.
     The Borrower hereby authorizes and consents to the release of financial and
other information, including the details of this Agreement, to prospective
assignees hereunder, and the Borrower agrees, upon reasonable request, to
provide prospective assignees with current financial and other information as is
available to the Borrower and customarily provided by it to financial
institutions in connection with financing transactions of this type provided,
however, that in each case the prospective assignee has previously agreed in
writing to be bound by the provisions of Section 17.4 with respect to such
information.
15.5 Assignment by Borrower.
     The Borrower shall not assign all or any portion of its rights or
obligations under this Agreement without the prior written consent of the
Lenders, which consent may be arbitrarily withheld.
15.6 Enurement.
     Subject to the foregoing provisions of this Part 15, this Agreement shall
be binding upon and enure to the benefit of each of the parties and their
respective permitted successors and assigns.
PART 16 — THE ADMINISTRATIVE AGENT AND THE LENDERS
16.1 Authorization.
     Subject to Section 16.8, each Lender hereby irrevocably designates and
appoints the Administrative Agent as its agent and each such Lender hereby
irrevocably authorizes the Administrative Agent to take such action on its
behalf and to exercise such rights and powers as are specifically delegated to
it by this Agreement and such other rights and powers as are incidental thereto.
The Administrative Agent shall not have any responsibilities or be required to
exercise any right or power or take any action as to any matters not expressly
provided for by and specified in this Agreement and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent. For
greater certainty, the Administrative Agent shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement on the part of the Borrower or the Guarantor, to
inspect the property (including the books and records) of the Borrower or the
Guarantor or to see to the satisfaction of any condition precedent, due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement. The Administrative Agent shall never be required to take any
action that is contrary to this Agreement or applicable law or which may, in the
Administrative Agent’s sole discretion, expose it to liability. In connection
with its rights,



--------------------------------------------------------------------------------



 



- 55 -

responsibilities and powers under this Agreement, the Administrative Agent shall
act solely as the agent of each of the Lenders and the Administrative Agent
shall not assume, and shall not be deemed to have assumed, any obligations to,
or fiduciary relationship with, the Lenders, the Borrower or the Guarantor other
than as specifically provided in this Agreement.
16.2 Notices, etc.
     The Administrative Agent shall, by original delivery, facsimile, electronic
communication or otherwise, forthwith provide to each Lender a copy of all
notices and documents served or delivered by the Borrower under this Agreement.
For greater certainty, notices permitted or required under the terms hereof
between the Borrower and the Administrative Agent on behalf of the Lenders will
be given in accordance with Section 17.3. The Administrative Agent and the
Lenders may provide each other with such information concerning the financial
position and operation of the Borrower as the Administrative Agent and the
Lenders may see fit.
16.3 Action by Administrative Agent.
     The Administrative Agent shall not be obliged:

  (a)   to take any steps to ascertain whether any Default or Event of Default
has occurred, so that until the Administrative Agent has received express
written notice to the contrary from the Borrower or a Lender, it shall be
entitled to assume that no Default or Event of Default has occurred; or     (b)
  to transmit to the Lenders any information in any way relating to the Borrower
or this Agreement which the Administrative Agent may have acquired otherwise
than in connection with the performance of its duties under this Agreement;

    and the Administrative Agent at its sole discretion may refrain from
exercising any right or taking any action against the Borrower for the recovery
of any sum due hereunder until it has been fully indemnified against any and all
costs, losses, expenses or liabilities (including legal fees) which it would or
might sustain or incur as a result of such exercise or action, by each Lender in
its respective Lender’s Proportion. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and not commence or cease to do the acts indemnified
against until such additional indemnity is furnished.

16.4 No Reliance.
     Each Lender hereby acknowledges in favour of the Administrative Agent:

  (a)   that neither the Administrative Agent nor any of its directors,
officers, employees, agents, legal counsel or affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, the
Guarantor or any Subsidiary, shall be deemed to



--------------------------------------------------------------------------------



 



- 56 -



      constitute any representation or warranty by the Administrative Agent to
such Lender;     (b)   that it has made such enquiries and taken such care on
its own behalf as would have been the case had its participation in the Facility
been made directly by such Lender to the Borrower without the intervention of
the Administrative Agent or any other Person and that it has not relied, and
does not rely, upon any information or advice provided, or any appraisal of, or
investigation into the financial condition, creditworthiness, affairs, status or
nature of the Borrower effected by the Administrative Agent in such capacity;  
  (c)   that it shall, independently and without reliance upon the
Administrative Agent or any Person other than the Borrower and the Guarantor,
and based upon such documents and information as it shall deem appropriate at
the time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower; the
Guarantor or any Subsidiary; and     (d)   that the Administrative Agent shall
not be obliged either before or at any time after the signing of this Agreement
to provide such Lender with any information or advice or to make any
investigation or appraisal into the financial condition, creditworthiness,
operations, property, affairs, status or nature of the Borrower, the Guarantor
or any Subsidiary.

16.5 Liability of Administrative Agent.
     Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall be responsible or liable:

  (a)   for the execution, legality, validity, sufficiency, enforceability or
effectiveness of this Agreement;     (b)   for any failure of the Borrower, the
Guarantor or any Lender to duly and punctually observe and perform any of their
respective obligations under this Agreement;     (c)   for any statement,
representation or warranty made or referred to in this Agreement or in any
certificate, report, statement, or document given to any of the Lenders;     (d)
  for any action taken or omitted by any of them under or in connection with
this Agreement unless such action is directly due to their own negligence or
willful misconduct;



--------------------------------------------------------------------------------



 



- 57 -



  (e)   for the consequences of relying on any communication or document
believed by any of them to be genuine and correct and to have been communicated
or signed by the Person by whom it purports to be communicated or signed;    
(f)   for the financial condition of the Borrower, the Guarantor or any
Subsidiary; or     (g)   for the consequences of relying in good faith on the
advice of any professional advisers selected by any of them in connection with
this Agreement.

16.6 Dealings by Administrative Agent.
     With respect to its own participation in the Facility and the borrowings
hereunder, the Administrative Agent, in its capacity as a Lender, shall have the
same rights and powers under this Agreement as any other Lender and may exercise
them as though it was not also acting as agent for the Lenders. The
Administrative Agent and its Affiliates may, without liability to disclose or
account, engage in any kind of financial, trust or commercial business with, or
acquire or dispose of any kind of security of, the Borrower, the Guarantor or
any of their respective affiliates as if the Administrative Agent was not the
agent for the Lenders and neither the Administrative Agent nor any of its
Affiliates shall have any obligation to disclose or account for any dealings
which it may have had with the Borrower, the Guarantor or any of their
respective Affiliates prior to or after the date of this Agreement.
16.7 Dealings by Lenders.
     Subject to the provisions of this Agreement, each Lender may deal with the
Borrower in all transactions and generally may engage in any banking business
with or provide any financial services to the Borrower or the Guarantor without
any liability to account to any other Lender therefor.
16.8 Termination of Agency.

  (a)   The Administrative Agent may, as hereinafter provided, resign at any
time by giving 30 days written notice thereof to the Lenders and Borrower. Upon
such resignation, the Borrower, with the consent of the Majority Lenders, such
consent not to be unreasonably withheld or delayed, shall have the right to
appoint from among the Lenders a successor agent. No such resignation shall be
effective until a successor agent has been appointed. If no successor agent
shall have been appointed, and shall have accepted such appointment, within
30 days after delivery of the retiring Administrative Agent’s notice of
resignation, then the retiring Administrative Agent may within a further 30 days
appoint, on behalf of the Lenders, a successor, which shall be a Canadian
chartered bank with an office in Toronto and Vancouver.



--------------------------------------------------------------------------------



 



- 58 -



  (b)   Upon the written acceptance by the successor agent of its appointment as
Administrative Agent:

  (i)   as regards the Borrower, the Guarantor and each of the Lenders, such
successor shall become bound by all the obligations of the Administrative Agent
and become entitled to all the rights, privileges, powers, authorities and
discretions of the Administrative Agent hereunder;     (ii)   the agency of the
retiring Administrative Agent shall terminate but without prejudice to any
liabilities which the retiring Administrative Agent may have incurred prior to
the termination of its agency; and     (iii)   the retiring Administrative Agent
shall be discharged from any further liability or obligation under this
Agreement.

     The provisions of this Agreement shall continue in effect for the benefit
of any retiring Administrative Agent in respect of any actions taken or omitted
to be taken by it or any event occurring before the termination of its agency.
16.9 Notice of Default by Administrative Agent.
     In the event that the Administrative Agent receives express written notice
from the Borrower of the occurrence of any Default or Event of Default, the
Administrative Agent shall give prompt notice thereof to the Lenders and consult
with the Lenders with respect to the action to be taken. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed in writing by the Majority Lenders (subject to
Section 16.13); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
16.10 Reliance by Administrative Agent on Notices.
     The Administrative Agent shall be entitled to rely upon any writing,
letter, notice, certificate, telex, cable, statement, order or other document
believed by the Administrative Agent to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and, with respect to legal
matters, to act upon advice of legal advisers selected by the Administrative
Agent (including, without limitation, in-house counsel of the Administrative
Agent) concerning all matters pertaining to this Agreement and the
Administrative Agent’s duties hereunder.
16.11 Action by Lenders.
     Except as provided otherwise in Section 16.12 or Section 16.13, where the
terms of this Agreement refer to any action to be taken hereunder or thereunder
by the Lenders or to any such action that requires the consent, approval,
satisfaction, agreement or other determination of the



--------------------------------------------------------------------------------



 



- 59 -

Lenders, the action taken by and consent, approval, satisfaction, agreement or
other determination given or made by the Majority Lenders shall constitute the
action, consent, approval, agreement or other determination of the Lenders
herein or therein referred to. Any Default or Event of Default may be waived
before or after it occurs only if consented to by the Majority Lenders.
16.12 Special Determinations.
     Any extension of the 364 Day Tranche Repayment Date shall be made in
accordance with Section 2.5 and otherwise any amendment of any obligation
between the Borrower and Lenders, shall be made by agreement between the
Borrower and Majority Lenders;
16.13 Unanimity.
     Any amendment, extension or waiver of, or consent to, the terms of this
Agreement which changes or relates to:

  (a)   the amount of the Facility or any Lender’s Proportion thereof (except
for the permanent reductions and assignments expressly contemplated hereby);    
(b)   the rate or dates or order of payment of interest, reductions in the
Applicable Margins or any BA Stamping Fees, LCG Fees, 364 Day Commitment Fees or
other fees payable hereunder;     (c)   subject to Section 2.5, the definition
of the 364 Day Tranche Repayment Date;     (d)   the definition of Term Tranche
Repayment Date;     (e)   any adjustment of the Lender’s Proportions or of the
Lender’s Proportions;     (f)   any alteration of the amount, currency or mode
of calculation or computation of any principal, interest or other amounts owing
hereunder;     (g)   the definition of Majority Lenders;     (h)   the types of
drawings available under the Facility;     (i)   any amendment to any provision
of this Agreement that requires unanimous consent of the Lenders;     (j)   any
release of, or materially adverse change to, any Security Agreement unless
permitted under the terms hereof or thereof, provided that if the Lenders’
Counsel provides an opinion to the effect that a change to any such Security
Agreement is not materially adverse, such determination will be binding on the
Lenders;     (k)   the assignment or transfer by the Borrower of any or all of
its rights and obligations under this Agreement; and





--------------------------------------------------------------------------------



 



- 60 -

  (l)   this Part 16 or any amendment hereof;

     shall require the consent, approval or agreement of all Lenders.
16.14 Enforcement.
     Each Lender hereby acknowledges that, to the extent permitted by law, the
remedies provided in this Agreement to the Lenders are for the benefit of the
Lenders collectively and acting together and not severally and further
acknowledges that its rights hereunder are to be exercised not severally, but
collectively by the Administrative Agent upon the decision of the Lenders as
provided in this Part 16. Accordingly, each of the Lenders hereby covenants and
agrees that it shall not be entitled to take any action hereunder including,
without limitation, any declaration of an Event of Default, but that any such
action shall be taken only by the Administrative Agent with the prior agreement
of the Lenders as provided in this Part 16.
16.15 Apportionment of Drawings.
     If the apportionment of a Drawing or Drawings among any Lenders cannot be
evenly made in the Lender’s Proportions or Lender’s Proportions, as the case may
be, the Administrative Agent shall round allocations among such Lenders
consistent with the Administrative Agent’s money market practices.
16.16 Inter-Lender Payments.
     Promptly upon receipt of any payment from the Borrower under this
Agreement, the Administrative Agent shall remit to each Lender entitled thereto
its share of such payment, as determined by the Administrative Agent in
accordance herewith, by payment to such Lender’s Lending Branch.
16.17 Failure of Borrower to Repay.
     Unless the Administrative Agent has been notified in writing by the
Borrower at least one Banking Day prior to the date on which any payment to be
made by the Borrower hereunder is due that the Borrower does not intend to remit
all or any part of such payment, the Administrative Agent may, in its discretion
(and absolutely without obligation) assume that the Borrower has remitted such
payment when so due and the Administrative Agent may, in its discretion and in
reliance upon such assumption, make available to each Lender on such payment
date an amount equal to the amount of such payment which is due to such Lender
pursuant to this Agreement. If the Borrower does not in fact remit such payment
to the Administrative Agent, the Administrative Agent shall promptly notify each
Lender and each Lender shall forthwith on demand by the Administrative Agent
repay to the Administrative Agent the amount of such assumed payment made
available to such Lender, together with interest thereon until the date of
repayment thereof at a rate determined by the Administrative Agent (such rate to
be conclusive and binding on such Lender) in accordance with the Administrative
Agent’s usual banking practice for such advances to financial institutions of
like standing to such Lender.



--------------------------------------------------------------------------------



 



- 61 -

16.18 Failure of Lender to Advance.
     Unless the Administrative Agent has been notified in writing by a Lender at
least one Banking Day prior to a Drawing Date, Rollover Date or Conversion Date
that such Lender does not intend to make available the portion of the Drawing
due to be made available by such Lender pursuant to this Agreement on such date,
the Administrative Agent may, in its discretion, assume that such Lender has
remitted funds to the Administrative Agent in an amount equal to the amount
required to be made available by such Lender pursuant to this Agreement and the
Administrative Agent may, in its discretion (and absolutely without obligation)
assume that the Lenders have remitted such funds when so due and the
Administrative Agent may in reliance upon such assumption make available to the
Borrower on such Drawing Date, Rollover Date or Conversion Date an amount equal
to the amount required to be made available by such Lender pursuant to this
Agreement. If a Lender does not remit such funds to the Administrative Agent
        , the Administrative Agent shall promptly notify such Lender and such
Lender shall forthwith remit such funds to the Administrative Agent, failing
which the Borrower shall forthwith on demand by the Administrative Agent repay
to the Administrative Agent (without prejudice to the Borrower’s rights against
the Lender that has not remitted funds to the Administrative Agent ) the amount
made available by the Administrative Agent on behalf of such Lender, together
with interest thereon until the date of repayment thereof at a rate determined
by the Administrative Agent (such rate to be conclusive and binding on such
Lender or the Borrower, as the case may be) in accordance with the
Administrative Agent’s usual banking practice for advances to financial
institutions of like standing to such Lender, which rate shall not exceed the
rate applicable hereunder.
16.19 Payment of Swingline Lender and Fronting Lender.
     Notwithstanding Section 14.2 and without limiting the generality of
Section 16.20 and Section 16.21, upon the occurrence of an Event of Default,
adjustments shall be made among the Swingline Lender, Fronting Lender and
Lenders as set forth in this Section 16.19:

  (a)   unless the Swingline Lender and the Majority Lenders agree otherwise, if
an Event of Default occurs, then the Swingline Lender will promptly request the
Administrative Agent on behalf of the Borrower (and for this purpose the
Swingline Lender is irrevocably authorized by the Borrower to do so) for a Prime
Rate Drawing and Base Rate Drawing (as applicable) from the Lenders pursuant to
Part 3 to repay to the Swingline Lender the outstanding Swingline Drawings. The
Lenders are irrevocably directed by the Borrower to make a Prime Rate Drawing
and Base Rate Drawing (as applicable) if so requested by the Swingline Lender
and pay the proceeds thereof directly to the Administrative Agent for the
account of the Swingline Lender. At all times thereafter the commitment of the
Swingline Lender to provide Swingline Drawings under Section 2.7 shall be
terminated and the Lenders shall make such adjusting payments amongst themselves
in the manner contemplated by Section 16.20 as may be required to ensure their
respective participations in outstanding Drawings under the 364 Day Tranche
reflect their respective Lender’s Proportions;



--------------------------------------------------------------------------------



 



- 62 -

  (b)   if any Letter of Credit or Letter of Guarantee is thereafter drawn upon
which results in a payment by the Fronting Lender thereunder (in this
Section 16.19(b), an “LCG Payment”), the Fronting Lender will promptly request
the Administrative Agent on behalf of the Borrower (and for this purpose the
Fronting Lender is irrevocably authorized by the Borrower to do so) for a Prime
Rate Drawing or Base Rate Drawing (as applicable) from the Lenders pursuant to
Part 3 to reimburse the Fronting Lender for such LCG Payment and the foregoing
provisions of this Section 16.19(a) shall equally apply to each such further
drawing;     (c)   if for any reason a Drawing may not be made pursuant to
16.19(a) or 16.19 (b) to reimburse the Swingline Lender or the Fronting Lender
as contemplated thereby, then promptly upon receipt of notification of such fact
from the Administrative Agent, each Lender shall deliver to the Administrative
Agent for the account of the Swingline Lender or the Fronting Lender in
immediately available funds the purchase price for such Lender’s participation
interest in the relevant unreimbursed Swingline Drawings or LCG Payments
(including interest then accrued thereon and unpaid by the Borrower). Without
duplication, each Lender shall, upon demand by the Swingline Lender or the
Fronting Lender made to the Administrative Agent, deliver to the Administrative
Agent for the account of the Swingline Lender or the Fronting Lender interest on
such Lender’s rateable portion from the date of payment by the Swingline Lender
or the Fronting Lender of such unreimbursed LCG Payments until the date of
delivery of such funds to the Swingline Lender or the Fronting Lender by such
Lender at a rate per annum equal to the Federal Funds Rate (if reimbursement is
to be made in US Dollars) or the one month CDOR (if reimbursement is to be made
in Canadian Dollars) for such period. Such payment shall only, however, be made
by the Lenders in the event and to the extent the Swingline Lender or the
Fronting Lender has not been reimbursed in full by the Borrower for interest on
the amount of such unreimbursed Swingline Drawings or LCG Payments;     (d)  
each Lender unconditionally agrees to pay to the Administrative Agent for the
account of the Swingline Lender or the Fronting Lender:

  (i)   such Lender’s rateable portion of each Drawing requested by the
Swingline Lender or the Fronting Lender on behalf of the Borrower pursuant to
Section 16.19(a) or (b) to repay Swingline Drawings or LCG Payments made by the
Swingline Lender or the Fronting Lender; and     (ii)   the purchase price for
such Lender’s participation interest in any relevant unreimbursed Swingline
Drawings or LCG Payments (including interest then accrued thereon and unpaid by
the Borrower) pursuant to Section 16.19(c);

  (e)   the Swingline Lender or the Fronting Lender shall, forthwith upon its
receipt of



--------------------------------------------------------------------------------



 



- 63 -

      any reimbursement (in whole or in part) by the Borrower for any
unreimbursed Swingline Drawings or LCG Payments in relation to which other
Lenders have purchased a participation interest pursuant to Section 16.19(c), or
of any other amount from the Borrower or any other Person in respect of such
payment, transfer to such other Lender such other Lender’s rateable share of
such reimbursement or other amount. In the event that any receipt by the
Swingline Lender or the Fronting Lender of any reimbursement or other amount is
found to have been a transfer in fraud of creditors or a preferential payment
under any applicable insolvency legislation or is otherwise required to be
returned, such Lender shall promptly return to the Swingline Lender or the
Fronting Lender any portion thereof previously transferred to it by the
Swingline Lender or the Fronting Lender, without interest to the extent that
interest is not payable by the Swingline Lender or the Fronting Lender in
connection therewith;     (f)   the obligations of each Lender under section
16.19(a), (b), (c) and (d) are unconditional, shall not be subject to any
qualification or exception whatsoever and shall be performed in accordance with
the terms and conditions of this Agreement under all circumstances including:

  (i)   any lack of validity or enforceability of the Borrower’s obligations;  
  (ii)   the occurrence of any Default or Event of Default or the exercise of
any rights by the Administrative Agent under Section 14.2; and     (iii)   the
absence of any demand for payment being made, any proof of claim being filed,
any proceeding being commenced or any judgment being obtained by the Swingline
Lender or the Fronting Lender against the Borrower;

  (g)   if a Lender (a “Defaulting Lender”) fails to make payment on the due
date therefor of any amount due from it for the account of the Swingline Lender
or the Fronting Lender pursuant to this Section 16.19 (the balance thereof for
the time being unpaid being referred to in this Section 16.19(g) as an “overdue
amount”) then, until the Swingline Lender or the Fronting Lender has received
payment of that amount (plus interest as provided below) in full (and without in
any way limiting the rights of the Swingline Lender or the Fronting Lender in
respect of such failure):

  (i)   the Swingline Lender or the Fronting Lender shall be entitled to receive
any payment which the Defaulting Lender would otherwise have been entitled to
receive under this Agreement, including in respect of the Guarantee and
Postponement Agreement; and     (ii)   the overdue amount shall bear interest
payable by the Defaulting Lender to the Fronting Lender at a rate per annum
equal to the one month CDOR (if



--------------------------------------------------------------------------------



 



- 64 -

      reimbursement is to be made in Canadian Dollars) or the Federal Funds Rate
(if reimbursement is to be made in US Dollars) until paid.

16.20 Overpaid Lender.
     If a Lender (an “Overpaid Lender”) shall obtain any payment, whether
voluntary, involuntary or otherwise (other than any amounts expressly permitted
to be paid solely to such Lender pursuant to this Agreement), to be applied on
account of any portion of the Drawings owed to under the 364 Day Tranche or Term
Tranche, as the case may be, which is in excess of its Lender’s Proportion (such
excess portion is the “Excess Payment”) then:

  (a)   such Overpaid Lender shall immediately pay to the Administrative Agent
an amount equal to the Excess Payment, together with interest thereon at the
rate specified in Section 16.19(f)(ii) above, whereupon the Administrative Agent
shall notify the Borrower of its receipt by the Administrative Agent;     (b)  
the Administrative Agent shall remit to each Lender or Lender, as the case may
be, (other than the Overpaid Lender) its share of such Excess Payment
(calculated without reference to the share of the Overpaid Lender); and     (c)
  as between the Borrower and the Overpaid Lender, the Excess Payment shall be
treated as not having been paid and as between the Borrower and each Lender or
Lender, as the case may be (other than the Overpaid Lender), the applicable
share of the Excess Payment shall be treated as having been paid to each such
Lender on the date such Excess Payment was made to the Overpaid Lender;

provided that if all or any portion of such Excess Payment is subsequently
required to be repaid by the Overpaid Lender to the Borrower each Lender or
Lender, as the case may be, shall promptly repay to the Administrative Agent for
the account of such Overpaid Lender an amount equal to any amount which such
other Lender had received pursuant to this Section 16.20.
16.21 Adjustments Among Lenders.

  (a)   After the occurrence of an Event of Default and acceleration of all or
any portion of the Drawings and other amounts outstanding hereunder, each Lender
shall, at any time and from time to time upon the request of the Administrative
Agent as required by any Lender, purchase portions of the Drawings and other
amounts made available by the other Lenders which remain outstanding and make
any other adjustments which may be necessary or appropriate to ensure each
Lender is owed its Lender’s Proportion of the 364 Day Tranche or the Term
Tranche, as the case may be, and other amounts owing hereunder.     (b)   After
the occurrence of an Event of Default and acceleration of all or any portion of
the Drawings outstanding and other amounts owing hereunder, the amount of any
repayment made by the Borrower under this Agreement, and the amount of any
proceeds from the exercise of any rights or remedies of the Lenders under this



--------------------------------------------------------------------------------



 



- 65 -

      Agreement, which are to be applied against such Drawings and amounts,
shall be so applied in a manner so that to the extent possible each Lender is
owed its Lender’s Proportion of the 364 Day Tranche or the Term Tranche, as the
case may be, and other amounts owing hereunder.     (c)   Notwithstanding
anything contained in this Agreement, there shall not be taken into account for
the purposes of computing any amount payable to any Lender pursuant to this
Section 16.21 any amount which a Lender receives as a result of any payment
(whether voluntary, involuntary or otherwise) on account of any         monies
owing by the Borrower to such Lender other than on account of Drawings or other
amounts owing hereunder.

16.22 Indemnity.
     Each of the Lenders does hereby agree to fully indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), its directors, officers,
employees and agents rateably according to its respective Lender’s Proportion,
from and against any and all costs, expenses, claims, obligations, losses,
penalties, actions, judgments, suits, causes or disbursements of any nature or
kind whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent (unless directly due to negligence or willful misconduct on
the part of the Administrative Agent) and which in any way relate to or arise
out of this Agreement or transactions contemplated herein or any action taken or
omitted by the Administrative Agent under or in connection with this Agreement
or in enforcing or preserving, or in attempting to preserve, any of the rights
of the Administrative Agent or the Lenders under this Agreement; provided,
however, that the foregoing indemnity shall not extend to any overhead or salary
expenses incurred by the Administrative Agent in connection with this Agreement.
If the Administrative Agent makes available to the Borrower, in accordance with
this Agreement, an amount which has not been made unconditionally available to
the Administrative Agent by a Lender, then such Lender shall indemnify the
Administrative Agent upon demand by the Administrative Agent against any loss
which the Administrative Agent suffers or incurs as a result; provided that such
Lender shall not be liable for any portion of such loss resulting from the
Administrative Agent’s gross negligence or willful misconduct.
16.23 Certain Provisions for Benefit of Administrative Agent and Lenders.
     The provisions of this Part 16 which relate to the rights and obligations
of the Lenders to each other or to the rights and obligations between the
Administrative Agent and the Lenders shall be for the exclusive benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have any rights
or obligations thereunder or be entitled to rely for any purpose upon such
provisions. Any Lender may waive in writing any right or rights which it may
have against the Administrative Agent or the other Lenders hereunder without the
consent of or notice to the Borrower.



--------------------------------------------------------------------------------



 



- 66 -

PART 17- MISCELLANEOUS
17.1 Payment of Expenses.
     Whether or not the transactions contemplated by this Agreement shall be
consummated, the Borrower shall on demand by the Administrative Agent pay to the
Administrative Agent for its own account or for the account of the Lenders, as
the case may be:

  (a)   all reasonable out-of-pocket expenses of the Administrative Agent,
incurred in its capacity as agent hereunder (including, without limitation, the
reasonable fees and disbursements of any lawyers, accountants and independent
consultants, which consultants are agreed to by the Borrower, retained by the
Administrative Agent on behalf of the Lenders) incurred in connection with the
negotiation and preparation of this Agreement, the administration of the
Facility, any amendment, modification or waiver of any of the provisions of this
Agreement and also in connection with the protection and enforcement of the
rights of the Administrative Agent and each of the Lenders provided for in this
Agreement; and     (b)   all reasonable out-of-pocket expenses incurred in
connection with the initial syndication of the Facility, provided that
subsequent to the initial syndication, no Lender shall be entitled to claim from
the Borrower expenses incurred in any subsequent assignment of an interest in
this Agreement.

17.2 Rights and Waivers.
     The respective rights and remedies of the Administrative Agent and each
Lender under this Agreement are cumulative, may be exercised as often as
considered appropriate, are in addition to all other rights and remedies under
the general law, and shall not be capable of being waived or varied except by
virtue of an express waiver or variation in writing signed by an authorized
officer of the Administrative Agent or such Lender (as the case may be); and in
particular any failure to exercise or any delay in exercising any of such rights
and remedies shall not operate as a waiver or variation of that or any other
such right or remedy; any defective or partial exercise of any of such rights
shall not preclude any other or future exercise of that or any other such right
or remedy; and no act or course of conduct or negotiation on the part of the
Administrative Agent or a Lender or on its behalf shall in any way preclude it
from exercising any such right or remedy or constitute a suspension or variation
of any such right or remedy.
17.3 Communication.
     Subject to the express provisions of this Agreement, all communications
provided for or permitted hereunder shall be in writing, personally delivered to
an officer or other responsible employee of the addressee or sent by facsimile
to the address set forth below the name of the applicable party in the execution
pages of this Agreement or in Schedule B or to such other address as the
recipient hereto may from time to time designate to the other in such manner.
Any communication so personally delivered or sent by facsimile shall be deemed
to have been validly and effectively given on the date of such delivery or
facsimile, as the case may be.



--------------------------------------------------------------------------------



 



- 67 -

17.4 Confidentiality.
     The Administrative Agent and the Lenders agree to treat any information
obtained from the Borrower as confidential; provided, however, that nothing
herein contained shall limit or impair the right or obligation of the
Administrative Agent or any Lender to disclose such information:

  (a)   to its Affiliates, directors, auditors, lawyers, employees or agents who
would have access to such information in the normal course of the performance of
such Person’s duties;     (b)   when required by any Requirement of Law;     (c)
  as may be requested by any Governmental Authority having or claiming to have
jurisdiction over such Lender;     (d)   in connection with the enforcement of
the terms and conditions of this Agreement;     (e)   which is publicly
available or readily ascertainable from public sources, or which is received by
any Lender from a Person who or which is not bound to keep the same
confidential;     (f)   in connection with any proceeding, case or matter
pending (or on its face purported to be pending) before any Governmental
Authority;     (g)   to the extent permitted by Section 15.4 in connection with
any contemplated transfer of any of a Lender’s rights and/or obligations under
this Agreement; or     (h)   to the Administrative Agent or any Lender.

17.5 Survival of Representations, Warranties and Covenants.
     All agreements, representations, warranties and covenants made by the
Borrower and the Guarantor in this Agreement and any certificate hereunder are
material, shall be considered to have been relied upon by the Administrative
Agent and each Lender and shall survive the execution and delivery of this
Agreement or any investigation made at any time by or on behalf of the Agents
and each Lender and, subject to Section 12.1(g), until repayment in full of the
Drawings and of all other amounts owing under this Agreement and cancellation in
full of the Facility.
17.6 Further Assurances.
     The Borrower and the Guarantor shall do, execute and deliver, or shall
cause to be done, executed and delivered, all such further acts, documents
(including certificates, declarations, affidavits, reports and opinions) and
things as the Administrative Agent may reasonably request



--------------------------------------------------------------------------------



 



- 68 -

for the purpose of giving effect to this Agreement or for the purpose of
establishing compliance with the representations, warranties and conditions of
this Agreement.
17.7 Severability.
     Any provision in this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
17.8 Counterparts.
     This Agreement may be simultaneously executed in any number of
counterparts, each of which shall be deemed to be an original, and it shall not
be necessary in making proof of this Agreement to produce or account for more
than one such counterpart.
17.9 No Partnership, etc.
     Nothing contained in this Agreement nor any action taken pursuant hereto or
thereto shall be deemed to constitute the Lenders and Borrower a partnership,
joint venture or any other similar such entity.
17.10 No Novation/Rescission.
     The parties hereto hereby acknowledge and agree that it is their intention
that this Agreement amend and restate the Original Agreement, that the Original
Agreement, as amended and restated by this Agreement, continues in full force
and effect, and that this Agreement does not constitute a rescission or novation
thereof. The parties hereto hereby acknowledge and agree that the amendments to
the Original Agreement set forth herein could have been effected through an
agreement or instrument amending the Original Agreement, and for convenience,
the parties hereto have agreed to restate the terms and provisions of the
Original Agreement, as amended hereby, pursuant to this Agreement. This
Agreement, including the Schedules hereto, constitutes the entire agreement
between the parties, expressly superseding all prior agreements (including the
mandate letter and term sheet dated January 13, 2005) and communications (both
oral and written) between any of the parties hereto with respect to all matters
contained herein, and except as stated herein or the instruments and documents
to be executed and delivered pursuant hereto, contain all the representations
and warranties of the respective parties. In the event of any conflict between
the terms of this Agreement and any Security Agreement, the terms of this
Agreement shall prevail. Notwithstanding the foregoing, the terms of the Consent
and Assignment Agreement shall not merge with this Agreement and shall remain
enforceable obligations of the parties thereto.



--------------------------------------------------------------------------------



 



- 69 -

     IN WITNESS WHEREOF the parties hereto have executed this First Amended and
Restated Credit Agreement as of the 1st day of March, 2006.

                      ZELLSTOFF CELGAR LIMITED   ROYAL BANK OF CANADA in its
capacity PARTNERSHIP, by its General Partner,   as Administrative Agent
ZELLSTOFF CELGAR LIMITED            
 
                    per:   /s/ Jimmy S.H. Lee   per:   /s/ David Wheatley      
       
 
                   
per:
          per:                      
 
                    Address:   Suite 2840, PO Box 11576   Address:   Agency
Services Group, 12th Floor,
 
      650 West Georgia Street           South Tower, Royal Bank Plaza,
 
      Vancouver, BC V6B 4N8           200 Bay Street, Toronto, Ontario,
 
                  M5J2W7
 
                   
 
      Attention: Chief Financial           Attention: Manager, Agency
 
      Officer           Services Group
 
                    Facsimile no.: (604) 684-1094   Facsimile no.:
(416) 842-4023

          ROYAL BANK OF CANADA, in its capacity as Lender    
 
       
per:
  /s/ Gerald W. Derbyshire    
 
       
 
  Gerald W. Derbyshire    
 
  Attorney In Fact    
 
       
per:
  /s/ Baljit S. Mann    
 
       
 
  Baljit S. Mann    
 
  Attorney In Fact    



--------------------------------------------------------------------------------



 



- 70 -

          HSBC BANK CANADA, in its capacity as Lender    
 
       
per:
  /s/ Bruce Clarke    
 
       
 
  Bruce Clarke    
 
  Vice President,    
 
  Commercial Financial Services    
 
       
per:
  /s/ Paul Mathieson    
 
       
 
  Paul Mathieson    
 
  Assistant Vice President,    
 
  Commercial Financial Services    



--------------------------------------------------------------------------------



 



- 71 -

SCHEDULE A
DEFINITIONS
“Acquisition” means the acquisition by the Borrower of substantially all of the
assets and undertaking used in connection with and relating to the Northern
Bleached Softwood Kraft pulp mill located at or near Castlegar, BC, as more
particularly described in an asset purchase agreement made the 22nd day of
November, 2004 between Mercer International Inc., the Borrower, and KPMG Inc.,
in its capacity as the receiver of Stone Venepal (Celgar) Pulp Inc.”
“Acquisition Agreements” shall have the meaning set out in Section 10.1(m)
“Administrative Agent” means Royal in its capacity as administrative agent of
the Lenders as set out herein, or any other Canadian chartered bank appointed as
a successor administrative agent of the Lenders under this Agreement.
“Affiliate” means, in relation to a specified Person, any other Person which
directly (or indirectly through one or more intermediaries) controls, or is
controlled by, or is under common control with, the specified Person or any
subsidiary of the specified Person. The term “control” (including the phrases
“controlled by” or “under common control with”) means the possession, directly
or indirectly, of the effective power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities or by contract or otherwise.
“Agreement” means this First Amended and Restated Operating Credit Agreement, as
amended, supplemented or modified from time to time.
“Applicable Margin” means, with respect to interest payable on a Prime Rate
Drawing, Base Rate Drawing or LIBOR Drawing, a margin, expressed as a rate per
annum, payable to the Lenders with respect to such Drawing, which shall vary
with changes to the Total Funded Debt to EBITDA Ratio, as set forth in
Schedule C hereto and adjusted pursuant to Section 4.3.
“BA Discount Proceeds” means, in respect of any Bankers’ Acceptance, an amount
(rounded to the nearest full cent, with one-half of one cent being rounded up)
calculated on the applicable Drawing Date, Rollover Date or Conversion Date
which is equal to the face amount of such Bankers’ Acceptance multiplied by the
price, where the price is calculated by dividing one by the sum of one plus the
product of (i) the BA Discount Rate applicable thereto expressed as a decimal
fraction multiplied by (ii) a fraction, the numerator of which is the term of
such Bankers’ Acceptance in days and the denominator of which is 365, which
calculated price will be rounded to the nearest multiple of 0.001%.
“BA Discount Rate” means the discount rate transacted by the Borrower and the
purchaser (whether or not a Lender) for the purchase of a Bankers’ Acceptance on
the date of issuance and



--------------------------------------------------------------------------------



 



- 72 -

acceptance thereof, as determined in respect of Bankers’ Acceptance Drawings
pursuant to Section 5.5.
“BA Equivalent Drawing” means, in relation to a Bankers’ Acceptance Drawing, a
Drawing in Canadian Dollars made by a Non-Acceptance Lender as part of such
Bankers’ Acceptance Drawing in accordance with Section 5.7.
“BA Maturity Date” means, in relation to a Bankers’ Acceptance Drawing, the
stated maturity date of each Bankers’ Acceptance which forms part of such
Bankers’ Acceptance Drawing, which shall be the same date for each such Bankers’
Acceptance.
“BA Period” means, in relation to a Bankers’ Acceptance Drawing, the term to
maturity selected by the Borrower hereunder, commencing on the date that the
relevant Bankers’ Acceptances are issued in connection with such Bankers’
Acceptance Drawing; provided, however, that:

  (a)   each BA Period in respect of a Bankers’ Acceptance Drawing shall have a
term of 1, 2, 3 or 6 months (or such other term agreed to by the Lenders) and
shall be subject to the availability of a market for such term;     (b)   if the
last day of a BA Period selected by the Borrower is not a Banking Day, such BA
Period shall end on the next following Banking Day;     (c)   no BA Period with
respect to Drawings under the 364 Day Tranche may extend beyond the 364 Day
Tranche Repayment Date (as from time to time extended pursuant to Section 2.5);
and     (d)   no BA Period with respect to Drawings under any Term Tranche may
extend beyond the applicable Term Tranche Repayment Date.

“BA Stamping Fee” shall have the meaning set out in Section 4.1(c).
“BA Stamping Fee Rate” means the rate per annum (based on a 365 day year) at
which the BA Stamping Fee is calculated, which rate shall vary with changes to
the Total Funded Debt to EBITDA Ratio, as set forth in Schedule C hereto and
adjusted pursuant to Section 4.3.
“Bankers’ Acceptance” means a depository bill as defined by the Depository Bills
and Notes Act (Canada) or a blank non-interest bearing bill of exchange as
defined by the Bills of Exchange Act (Canada), in either case drawn by the
Borrower, denominated in Canadian Dollars and accepted by a Lender as a bankers’
acceptance, as evidenced by such Lender’s endorsement thereof at the request of
the Borrower pursuant to a Drawing Notice, Rollover Notice or Conversion Notice.
Any depository bill may be made payable to “CDS & Co.” and be deposited with The
Canadian Depository for Securities Limited.
“Bankers’ Acceptance Drawing” means a Drawing of Canadian Dollars made available
by way of Bankers’ Acceptances or a BA Equivalent Drawing.



--------------------------------------------------------------------------------



 



- 73 -

“Banking Day” means any day on which banks are open for business in both
Vancouver, British Columbia and Toronto, Ontario.
“Base Rate” means a fluctuating rate of interest per annum, expressed on the
basis of a year of 365 days, which is equal at all times to the greater of:
(i) the rate of interest most recently announced by the Administrative Agent as
its base rate for lending US Dollars in Canada; and (ii) the Federal Funds Rate
(adjusted to reflect a 365 day year) in effect from time to time, plus .75%.
“Base Rate Drawing” means a Drawing in US Dollars in respect of which interest
is payable by reference to the Base Rate.
“basis point” means one one-hundredth of one percent, or 0.01%.
“Borrower” means Zellstoff Celgar Limited Partnership and its permitted
successors.
“Borrower’s Account” means such account of the Borrower at the Designated Branch
as the Administrative Agent, with the approval of the Borrower, may specify to
the Lenders.
“Borrower’s Counsel” means Sangra Moller, or any replacement counsel appointed
by the Borrower.
“Borrowing Base” means, without duplication, the sum of:

  (a)   75% of the Eligible Accounts Receivable which are not otherwise included
in (b) or (c) below;     (b)   90% of accounts receivable which are insured by
Export Development Corporation (or other insurance institution acceptable to the
Lenders) and which are not otherwise included in (c) below;     (c)   100% of
accounts receivable supported by letters of credit issued by financial
institutions rated not less than A- by Standard & Poors or A3 by Moodys Investor
Service; and     (d)   50% of the Eligible Inventory up to an aggregate amount
not to exceed 50% of maximum amount of the Facility in effect at the date of
calculation;

less

  (e)   100% of the aggregate amount of any Preferred Claims.

“Breakage Costs” means the aggregate of all costs and liabilities owing by the
Borrower that could result from the termination of all Treasury Contracts to
which the Borrower is a party. In calculating Breakage Costs (a) the costs and
entitlements arising out of Treasury Contracts with a single Lender may be
netted out against each other; and (b) there shall be no netting between
Treasury Contracts held by different Lenders.



--------------------------------------------------------------------------------



 



- 74 -

“Business Plan” means the business plan to be prepared by the Borrower and the
Guarantor for each Fiscal Year or Fiscal Years for submission to the
Administrative Agent, which business plan shall include a forecast of operating
results and of cash flow for the relevant Fiscal Year together with a pro forma
consolidated balance sheet for the Borrower and the Guarantor as at the Fiscal
Year end of the forecast period.
“Calculation Date” means that day which is the first day of the third month
following a fiscal quarter end except for the year end fiscal quarter in which
case it shall be the first day of the fourth month following such year end
fiscal quarter.
“Canadian Dollar Equivalent” means, at any time:

  (a)   in relation to an amount in US Dollars, the amount obtained by
converting such amount into Canadian Dollars at the Spot Buying Rate; and    
(b)   in relation to any amount in Canadian Dollars, such amount.

“Canadian Dollars” or “C$” means lawful currency of Canada.
“Capex Plan” means the financial plan in a form satisfactory to the
Administrative Agent prepared for the next ensuing Fiscal Year or Fiscal Years
covering planned capital expenditures, normal maintenance capital expenditures,
discretionary capital expenditures and contingency allowances with such other
details as the Administrative Agent may reasonably request including the
proposed sources of financing for such expenditures.
“Capital Lease” means a lease of which all or a portion of the rents payable
thereunder would be included in total liabilities on a balance sheet prepared in
accordance with GAAP.
“CDOR Rate” means, on any day, the annual rate of discount determined by the
Administrative Agent which is equal to the simple average of the yield rates per
annum (calculated on the basis of a year of 365 days and calculated to two
decimal places, with 0.005 or more being rounded upward) applicable to bankers’
acceptances denominated in Canadian Dollars having, where applicable, comparable
issue dates and maturity dates as the Bankers’ Acceptances proposed to be issued
by the Borrower, displayed and identified as such on the CDOR Page (or any
display substituted therefor) of Reuters Monitor Money Rates Service at
approximately 10:00 a.m. (Toronto time) on that day or, if that day is not a
Banking Day, then on the immediately preceding Banking Day (as adjusted by the
Administrative Agent after 10:00 a.m. (Toronto time) to reflect any error in the
posted average annual rate of discount); provided, however, if those rates do
not appear on the CDOR Page (or the display substituted therefor), then the CDOR
Rate shall be the annual rate of discount determined by the Administrative Agent
which is equal to the simple average of the yield rates per annum (calculated on
the basis of a year of 365 days and calculated to two decimal places, with 0.005
or more being rounded upward) applicable to those bankers’ acceptances in a
comparable amount to the Bankers’ Acceptances proposed to be issued by the
Borrower, quoted by three of the five largest (as to total assets) Canadian
chartered banks listed in Schedule I to the Bank Act (Canada) (as selected by
the Administrative Agent) as of



--------------------------------------------------------------------------------



 



- 75 -

10:00 a.m. (Toronto time) on that day or, if that day is not a Banking Day, on
the immediately preceding Banking Day. Unless the Borrower and the
Administrative Agent otherwise agree, such banks will be Royal Bank of Canada,
Bank of Montreal and Bank of Nova Scotia. Each determination of the CDOR Rate by
the Administrative Agent shall be conclusive and binding, absent demonstrated
error.
“Change of Control” means any transaction which results in the Borrower not
being a Wholly-Owned Subsidiary of the Guarantor.
“Conflicted Lender” shall have the meaning set out in Section 2.10(c).
“Consent and Assignment Agreement” has the meaning set out in the recitals
hereto.
“Consolidated Net Income” means the consolidated net income of the Borrower and
its Subsidiaries taken as a whole determined in accordance with GAAP, excluding:

  (a)   extraordinary items as determined in accordance with GAAP;     (b)  
gains resulting from any reappraisal, revaluation or write-up of assets, and    
(c)   undistributed income of the Borrower.

“Consolidated Net Worth” means the consolidated net worth of the Borrower and
its Subsidiaries taken as a whole determined in accordance with GAAP, plus, at
any time, the sum of preferred stock (other than mandatory redeemable preferred
stock), consolidated capital, surplus and retained earnings of the Borrower and
its Subsidiaries less any Intangibles (other than existing Intangibles and
additional Intangibles for timber harvesting rights, prepaid royalties, patents
and other intellectual property). For greater clarity, loans from the Guarantor
which are postponed to the Facility pursuant to the Guarantee and Postponement
Agreement shall be included in Consolidated Net Worth.
“Consolidated Total Assets” means the total assets of the Borrower and its
Subsidiaries taken as a whole determined on a consolidated basis in accordance
with GAAP less any Intangibles (except for existing Intangibles and additional
Intangibles for timber harvesting rights, prepaid royalties, patents and other
intellectual property which shall be included).
“Contingent Obligation” means any agreement, undertaking or arrangement by which
a Person assumes, guarantees, endorses, contingently agrees to purchase or
provide funds for the payment of, or otherwise becomes or is contingently liable
upon the obligation or liability of any other Person, or agrees to maintain the
net worth or working capital or other financial condition of any other Person,
or otherwise assures any creditor of such other Person against loss, including
any comfort letter, operating agreement, take-or-pay contract or application for
letter of credit which is not a Letter of Credit or letter of guarantee which is
not a Letter of Guarantee.
“Conversion” means the conversion of a Drawing to another form of Drawing
hereunder.



--------------------------------------------------------------------------------



 



- 76 -

“Conversion Date” means the date notified to the Administrative Agent by the
Borrower in accordance with Section 3.2 as being the date (which shall be a
Banking Day) on which a requested Conversion be made.
“Conversion Notice” means a notice substantially in the form of Schedule F, duly
executed by a senior officer of the Borrower.
“Corporate Distribution” means:

  (a)   Dividends or other distributions of capital stock of the Borrower,
(except for dividends or other distributions payable solely in shares of capital
stock), and     (b)   the redemption, retirement or acquisition of such stock or
of warrants, rights or other options to purchase such stock (except when solely
in exchange for such stock).

“Current Assets” means those assets, which on a consolidated basis, are
determined to be current assets of the Borrower and its Subsidiaries taken as a
whole in accordance with GAAP;
“Current Liabilities” means those liabilities, which on a consolidated basis,
are determined to be current liabilities of the Borrower and its Subsidiaries
taken as a whole in accordance with GAAP.
“Current Ratio” means the ratio of Current Assets to Current Liabilities;
“Default” means an event which, with the giving of notice or the passage of time
or both, would constitute an Event of Default.
“Defaulting Lender” shall have the meaning set out in Section 16.19(g).
“Designated Branch” means Royal Bank of Canada, Loan Syndications, South Tower,
Royal Bank Plaza, 200 Bay Street, Toronto, Ontario, M5J 2W7, Facsimile no.:
(416) 842-4023, or such other branch in Toronto as the Administrative Agent may
from time to time designate.
“Disposal” shall have the meaning set out in Section 12.2(e).
“Dissenting Lender” shall have the meaning set out in Section 2.5.
“Distribution Coverage Ratio” means a ratio of:

  (a)   EBITDA, less maintenance capital expenditures and cash taxes; divided by
    (b)   the sum of the Borrower’s:

  (i)   Interest Expense;     (ii)   Interest paid on amounts owing to the
Guarantor or any Affiliate of the Guarantor; and



--------------------------------------------------------------------------------



 



- 77 -

  (iii)   all Dividends, Corporate Distributions and other fees or distributions
of any kind paid to the Guarantor or any Affiliate of the Guarantor,

calculated, subject to Section 4.3(i), for the four consecutive fiscal quarters
ending at the end of the said fiscal quarter.
“Dividends” means dividends paid on capital stock (cash or property) but does
not include stock dividends.
“Drawing” means any of a Prime Rate Drawing, Bankers’ Acceptance Drawing, Base
Rate Drawing, LIBOR Drawing or Letter of Credit/Guarantee Drawing and includes a
BA Equivalent Drawing.
“Drawing Date” means the date notified to the Administrative Agent by the
Borrower in accordance with Section 3.2 as being the date (which shall be a
Banking Day) on which a requested Drawing be made.
“Drawing Notice” means a notice substantially in the form of Schedule D.
“EBITDA” means, with respect to the Borrower and its Subsidiaries taken as a
whole, the sum of:

  (a)   Consolidated Net Income;     (b)   all taxes paid and payable including
income tax, value added goods and services taxes, sales taxes, business transfer
and other like taxes;     (d)   Interest Expense paid and payable on
Indebtedness of the Borrower and its Subsidiaries taken as a whole;     (e)  
depreciation and amortization as shown on the consolidated financial statements
of the Borrower and its Subsidiaries taken as a whole; and     (f)   non-cash
charges not to exceed C$10 million per annum (excluding the amount of any
non-cash charges reported in the prior fiscal period that become reported as
cash items in the current fiscal period).

“Effective Date” means the date on which the conditions set out in Part 10 have
been satisfied by the Borrower or waived by the Lenders.
“Eligible Accounts Receivable” means unencumbered (except pursuant to the
Security) North American, European Union and Japan domiciled trade accounts
receivable owing to the Borrower by Persons in respect of whom no trade accounts
receivable are owing to the Borrower for more than 90 days and with whom the
Borrower deals at arm’s length, as such term is defined in the Income Tax Act
(Canada).



--------------------------------------------------------------------------------



 



- 78 -

“Eligible Inventory” means unencumbered (except pursuant to the Security)
inventory including: finished goods, pulp, logs and chips owned by the Borrower
which are located in British Columbia, or in such other jurisdictions in which
the Lenders have registered security over such inventory, supplies or spare
parts in a form satisfactory to such Lenders in their sole discretion, but
excluding work in process inventory, supplies and spare parts.
“Environmental Law” means any Requirement of Law relating to public health,
safety or the environment, including, without limitation, those relating to the
protection of the environment, health or safety of Persons, natural resources,
conservation, wildlife, waste management, hazardous substance management,
removal and remedial cost recovery, and pollution, including, without
limitation, regulation of releases and disposals to air, land, water and
groundwater.
“Equity Securities” means “equity security” or “equity securities” as defined in
the Securities Act (British Columbia).
“Excess Payment” shall have the meaning set out in Section 16.20.
“Event of Default” shall have the meaning set out in Section 14.1.
“Facility” shall have the meaning set out in Section 2.1.
“Federal Funds Rate” means, for each day, a fluctuating interest rate per annum
equal to the weighted average of the rates for overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers as published for such day or, if such day is not a Banking Day,
for the next preceding Banking Day, by the Federal Reserve Bank of New York or
if such rates are not so published for such day, the average of the quotations
for such transactions received by the Administrative Agent from three federal
funds brokers of nationally recognized standing reasonably selected by the
Administrative Agent.
“First Asset Purchase Agreements” has the meaning set out in the Consent and
Assignment Agreement
“Fiscal Year” means a fiscal year of the Borrower or the Guarantor being that
yearly period ending on December 31 of each year or such other date determined
by the Borrower or Guarantor and agreed to by the Lenders from time to time.
“Fronted LCG” shall have the meaning set out in Section 7.1(a).
“Fronting Fee” shall have the meaning set out in Section 7.2(a).
“Fronting Lender” means Royal, or any other replacement fronting lender.
“GAAP” means Canadian generally accepted accounting principles.
“General Partner” means Zellstoff Celgar Limited.



--------------------------------------------------------------------------------



 



- 79 -

“Governmental Approvals” means all licenses, permits, consents, authorizations
or approvals from; withholding of objection on the part of, or filing,
registration or qualification with; any and all Governmental Authorities
required for any particular decision, act or event.
“Governmental Authority” means the government of Canada or the United States,
the government of any province, state, municipality or other political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory or administrative functions, and any corporation or other entity
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing.
“Guarantee and Postponement Agreement” means the guarantee agreement dated the
date hereof whereby the Guarantor guarantees the Borrower’s obligations
hereunder, and provides other agreements and covenants to the Lenders, and
includes the amended and restated Guarantee and Postponement Agreement
contemplated in Section 13.1.
“Guarantor” means Mercer International Inc., and its permitted successors.
“Guarantor Notes” means the US $310,000,000 high yield senior notes of the
Guarantor bearing interest at 9.25% per annum and maturing February 15, 2013.
“Guarantor’s Counsel” means such member or members of Sandra Moller, called to
the Washington State Bar, or any replacement counsel appointed by the Guarantor.
“Holdings” has the meaning set out in the recitals hereto.
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) all obligations under conditional sale or other title
retention agreements relating to property purchased (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations (including, without
limitation, earnout obligations) incurred, issued or assumed as the deferred
purchase price of property or services purchased (other than trade debt incurred
in the ordinary course of business) that would appear as liabilities on a
balance sheet, (e) the principal portion of all obligations under Capital
Leases, (f) all breakage cost obligations under treasury contracts, excluding
any portion thereof that would be accounted for as interest expense under GAAP,
(g) the maximum amount of all letters of credit issued or bankers’ acceptances
facilities created and, without duplication, all drafts drawn and unreimbursed
thereunder (excluding performance based letters of credit issued to the Person’s
customers in connection with certain long-term contracts), (h) all preferred
capital stock or other equity interests and which by the terms thereof could be
(at the request of the holders thereof or otherwise) subject to mandatory
sinking fund payments, redemption or other acceleration, (i) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, (j) all
Indebtedness of others of the type described in clauses (a) through (i) hereof
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be



--------------------------------------------------------------------------------



 



- 80 -

secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired, whether or not the obligations secured thereby have
been assumed, (k) all guarantee obligations with respect to Indebtedness of
another Person of the type described in clauses (a) through (i) hereof, and
(l) all Indebtedness of the type described in clauses (a) through (j) hereof of
any partnership or unincorporated joint venture in which the Person is a general
partner or a joint venturer in proportion the ownership percentage in such
partnership or joint venture.
“Intangibles” means prepaid royalties, patent and other intellectual property
and any other item (other than goodwill) qualifying as an intangible under GAAP.
“Interest and Fee Rate Adjustment Date” means that date which is the first day
of the month which immediately follows the relevant fiscal quarter end.
“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries taken as a whole for the relevant period, the ratio resulting from
dividing the sum of:

  (a)   Consolidated Net Income;     (b)   all taxes paid and payable including
income tax, value added goods and services taxes, sales taxes, business transfer
and other like taxes;     (c)   Interest Expense paid and payable by the
Borrower and its Subsidiaries taken as a whole;     (d)   depreciation and
amortization as shown on the consolidated financial statements of the Borrower
and its Subsidiaries taken as a whole;     (e)   non-cash charges not to exceed
C$10 million per annum (provided they do not subsequently become cash charges)

by the amount of interest paid and payable on Indebtedness of the Borrower and
Subsidiaries, taken as a whole. Interest Coverage Ratio will be calculated,
subject to Section 12.3(h), for the four consecutive fiscal quarters ending at
the end of the said fiscal quarter.
"Interest Expense” means, with respect to the Borrower and its Subsidiaries for
any particular period, without duplication, the aggregate expense incurred by
the Borrower and its Subsidiaries taken as a whole for interest and equivalent
costs of borrowing (taking into account the effect of any relevant Treasury
Contracts), including but not limited to (i) bankers’ acceptance fees, (ii)
discounts on bankers’ acceptances, (iii) the interest portion of any Capital
Lease obligations, and (iv) all fees and other compensation paid to any Person
that has extended credit to the Borrower and its Subsidiaries, but excluding the
interest capitalized in accordance with GAAP on new capital projects, including
interest capitalized up to completion. For greater clarity, interest expense on
loans from the Guarantor which are postponed to the Facility pursuant to the
Guarantee and Postponement Agreement shall not be included in Interest Expense.
“Investment” means any investment, made in cash or by delivery of property, by a
Person:



--------------------------------------------------------------------------------



 



- 81 -

  (a)   in any other Person, whether by acquisition of stock, indebtedness, or
other obligation or security of such Person, or by loan, guarantee, advance,
capital contribution or otherwise; or     (b)   in any property.

“LCG Fee” shall have the meaning set out in Section 4.1(e).
“LCG Fee Rate” means the rate per annum at which the LCG Fee is calculated,
which rate shall vary with changes to the Total Funded Debt to EBITDA Ratio, as
set forth in Schedule C hereto and adjusted pursuant to Section 4.3.
“LCG Payment” shall have the meaning set out in Section 16.19(b).
“Lender Assignment Agreement” means an instrument in the form set out as
Schedule J.
“Lenders” means the financial institutions listed in Schedule B hereto, subject
to adjustment for assignment of an interest in the Facility and this Agreement
in accordance with Section 15.1 and “Lender” means any one of them, as the
context so requires.
“Lenders’ Counsel” means Davis & Company or any replacement counsel appointed by
the Lenders.
“Lender’s Proportion” means, in respect of each Lender:

  (a)   if no Event of Default has occurred and is continuing, that percentage
of the maximum principal amount of the Facility which a Lender has committed to
fund or has funded; and     (b)   if an Event of Default has occurred and is
continuing, that percentage of the principal amount of the Facility outstanding
which a Lender has funded at the time of determination,

as amended from time to time in the event of any assignment in accordance with
Section 15.1 hereof or cancellation in accordance with Section 8.2.
“Lending Branch” means the branch or office designated in writing from time to
time by each Lender to the Administrative Agent as the branch or office from
which such Lender funds its Lender’s Proportion and Lender’s Proportion, as the
case may be, of Drawings and to which the Administrative Agent is to forward
payments made by the Borrower hereunder, the initial branch or offices being
those set forth in Schedule B.
“Letter of Credit” means a standby letter of credit or commercial letter of
credit issued for the account of the Borrower.
“Letter of Credit/Guarantee Drawing” means a Drawing in Canadian Dollars or U.S.
Dollars



--------------------------------------------------------------------------------



 



- 82 -

by way of the issuance of a Letter of Credit or Letters of Guarantee for the
account of the Borrower.
“Letter of Guarantee” means a letter of guarantee of performance of financial
obligations of the Borrower issued for the account of the Borrower.
“LIBOR Banking Day” means any day on which banks are open for business in
Vancouver, British Columbia, Toronto, Ontario, New York, New York and London,
England.
“LIBOR Drawing” means a Drawing in US Dollars to be outstanding for a specified
LIBOR Interest Period in respect of which interest is payable by reference to
the LIBO Rate.
“LIBOR Interest Period” means, in relation to a LIBOR Drawing, the term to
maturity selected by the Borrower hereunder, commencing on the date that the
relevant LIBOR Drawing is made; provided, however, that:

  (a)   each LIBOR Interest Period shall have a term of 1, 2, 3 or 6 months and
shall be subject to the availability of a market for such term;     (b)   the
first LIBOR Interest Period for a LIBOR Drawing shall commence on the date it is
advanced by the Lenders and, in the case of a Rollover, each subsequent LIBOR
Interest Period relative thereto shall commence on and include the last day of
such immediately preceding LIBOR Interest Period;     (c)   if the last day of a
LIBOR Interest Period selected by the Borrower is not a LIBOR Banking Day, such
LIBOR Interest Period shall end on the next following LIBOR Banking Day unless
such LIBOR Banking Day falls in the next calendar month in which case such LIBOR
Interest Period shall end on the next preceding LIBOR Banking Day;     (d)   no
LIBOR Interest Period with respect to Drawings under the 364 Day Tranche may
extend beyond the 364 Day Tranche Repayment Date (as from time to time extended
pursuant to Section 2.5); and     (e)   no LIBOR Interest Period with respect to
Drawings under the Term Tranche may extend beyond the applicable Term Tranche
Repayment Date.

“LIBO Rate “ means, for any LIBOR Interest Period:

  (a)   the rate of interest (expressed as an annual rate on the basis of a
360 day year) determined by the Administrative Agent to be the arithmetic mean
(rounded upwards if necessary to the next 0.00001%) of the offered rates for
deposits in US Dollars for a period equal to the particular LIBOR Interest
Period, which rates appear on the Reuters screen LIBO page or, if such Reuters
screen page is not readily available to the Administrative Agent, page 3750 of
the Telerate screen, in



--------------------------------------------------------------------------------



 



- 83 -

      either case as of 11:00 a.m. (London time) on the second LIBOR Banking Day
before the first day of that LIBOR Interest Period; or     (b)   if neither the
Reuters screen LIBO page nor page 3750 of the Telerate screen is readily
available to the Administrative Agent for any reason, the rate of interest
determined by the Administrative Agent which is equal to the simple average of
the rates of interest (expressed as a rate per annum on the basis of a year of
360 days and rounded upwards if necessary to the next 0.00001%) at which three
of the five largest (as to total assets) Schedule I banks (as selected by the
Administrative Agent) would be prepared to offer leading banks in the London
interbank market a deposit in US Dollars for a term coextensive with that LIBOR
Interest Period in an amount substantially equal to the relevant LIBOR Drawing
at or about 10:00 a.m. (Toronto time) on the second Banking Day before the first
day of such LIBOR Interest Period.

“Lien” means any mortgage, lien, charge, pledge, hypothecation, security
interest or other encumbrance or title retention agreement and any other
agreement or arrangement having substantially the same economic effect.
“Majority Lenders” means, at any time, any Lender or combination of Lenders
whose aggregate Lender’s Proportions exceed 66 2/3 %.
“Material Adverse Change” means the occurrence of any transaction, event,
condition, change or effect with respect to the Borrower or Guarantor that could
reasonably be expected to materially adversely affect:

  (a)   the business or financial condition of either the Borrower or Guarantor;
    (b)   the ability of the Borrower to meet its obligations under this
Agreement; or     (c)   the ability of the Guarantor to meet its obligations
under the Guarantee and Postponement.

“Monthly Borrowing Base Certificate” means a certificate of a senior officer of
the Borrower in the form set out in Schedule H.
“Non-Acceptance Lender” means a Lender other than a Schedule I Lender, a
Schedule II Lender, or a Schedule III Lender.
“Non-Qualifying Lender” shall have the meaning set out in Section 7.3(c).
“Non-Qualifying Portion” shall have the meaning set out in Section 7.3(c).
“Non-Takeover Lender” shall have the meaning set out in Section 2.11.
“Original Agreement” shall have the meaning set out in the recitals hereto.



--------------------------------------------------------------------------------



 



- 84 -

“Overpaid Lender” shall have the meaning set out in Section 16.20.
“Permitted Liens” means:

  (a)   Liens for taxes, assessments or governmental charges or levies not at
the time due and delinquent or the validity of which is being contested at the
time by the Borrower or any of its Subsidiaries in good faith provided that the
Lenders are satisfied and have been provided with such security as they may have
required to ensure that such contestation will involve no forfeiture of any
property of the Borrower or any of its Subsidiaries;     (b)   the Lien of any
judgment rendered or claim filed against the Borrower or any of its Subsidiaries
which it shall be contesting in good faith, provided that the Lenders are
satisfied or security has been provided to ensure that contestation will involve
no forfeiture of any of the property of the Borrower or any of its Subsidiaries;
    (c)   undetermined or inchoate Liens and charges, including construction
Liens, Liens under the Woodworker Lien Act, Liens incidental to the operations
of the Borrower or any of its Subsidiaries which have not at such time been
filed pursuant to law against the Borrower or any of its Subsidiaries or which
relate to obligations neither due nor delinquent;     (d)   restrictions,
including land use contracts and covenants, easements, rights-of-way and
mortgages thereof, servitudes, undersurface rights or other similar rights in
land granted to or reserved by any Persons or minor defects or irregularities in
title, all of which in the aggregate do not, in the opinion of the Lenders,
acting reasonably, materially impair the usefulness of the property to the
business of the Borrower subject to any such restriction, easement,
right-of-way, servitude or other similar rights in land;     (e)   security
given to a public utility or any Governmental Authority in connection with the
operations of the Borrower or any of its Subsidiaries in the ordinary course of
their respective businesses;     (f)   the reservations, limitations, provisos
and conditions, if any, expressed in any original grants from the Crown and all
statutory exceptions to title to real property;     (g)   claims of right, title
or jurisdiction which may be made or established by any aboriginal peoples by
virtue of their status as aboriginal peoples to or over any lands, waters or
products harvested therefrom;     (h)   lease or conditional sale obligations
which are not Capital Leases entered into by the Borrower or any Subsidiaries
with arm’s length third parties in respect of machinery and equipment (including
motor vehicles, office equipment,



--------------------------------------------------------------------------------



 



- 85 -

      photocopiers, telephones and telecopier machines) used in the ordinary
course of business by the Borrower or any Subsidiaries;     (i)   Liens securing
Indebtedness permitted under Section 12.2(b)(vi);     (j)   such other
non-financial rights, liens, charges and encumbrances which are granted or arise
in the ordinary course of business and do not individually, or as a whole, give
rise to a Material Adverse Change; and     (k)   Liens securing the Facility or
created under any Security Agreements granted in connection therewith.

“Person” means an individual, the heirs, executors, administrators or other
legal representatives of an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.
“Power of Attorney” shall have the meaning set out in Section 5.3.
“Preferred Claims” means any liabilities of the Borrower which for whatever
reason would have priority over the Lenders for payment in the event of
insolvency of the Borrower including, without limitation, purchase money
security interests, statutory liens and crown priority claims for unpaid taxes
and Liens under the Woodworker Lien Act.
“Pricing Level” means the “Pricing Levels” applicable to pricing of the Facility
set out in Schedule C.
“Prime Rate” means a fluctuating rate of interest per annum, expressed on the
basis of a year of 365 days, which is equal at all times to the greater of:
(i) the rate of interest most recently announced by Royal as its prime rate for
lending Canadian Dollars in Canada; and (ii) the average rate for 30 day
Canadian Dollar Banker’s Acceptances which appears on the Reuters’ Screen CDOR
page at 10:00 a.m. Toronto Time, plus 1.0%.
“Prime Rate Drawing” means a Drawing in Canadian Dollars in respect of which
interest is payable by reference to the Prime Rate.
“Quarterly Compliance Certificate” means a certificate of a senior officer of
the Borrower in the form set out in Schedule G.
“Reporting Issuer” means “reporting issuer” as defined in the Securities Act
(British Columbia) or a Person having similar status under the securities
legislation of any other jurisdiction, but does not include the Borrower or any
Affiliate of the Borrower.
“Requirement of Law” means, as to any Person, the charter documents, by-laws or
other organizational or governing documents of such Person, and any present or
future international, Canadian or United States federal, provincial, state or
local statute, law, regulation, order, consent, decree, judgment, permit,
license, code, covenant, deed restriction, common law, treaty,



--------------------------------------------------------------------------------



 



- 86 -

convention, ordinance or determination of an arbitrator or a court or other
competent authority, in each case applicable to or binding upon such Person or
any of the property of such Person.
“Retroactive Amount” means that amount of interest, BA Stamping Fees, LCG Fees
and 364 Day Commitment Fees equal to the difference, if any, between interest,
BA Stamping Fees, LCG Fees and 364 Day Commitment Fees paid by the Borrower
during the period from and including the Interest and Fee Rate Adjustment Date
following each fiscal quarter end of the Borrower to and including the
Calculation Date and the interest, BA Stamping Fees, LCG Fees and 364 Day
Commitment Fees required to be paid as a result of an adjustment to the rates
and fees prescribed in Section 4.1 and 4.2 during such period.
“Rollover” means a rollover of a Drawing to a further Drawing of the same form,
and for greater certainty includes the issuance of Bankers’ Acceptances the
proceeds of which are used directly or indirectly to repay maturing Bankers’
Acceptances and the continuation of a LIBOR Drawing for a further LIBOR Interest
Period.
“Rollover Date” means the date notified to the Administrative Agent by the
Borrower in accordance with Section 3.2 as being the date (which shall be a
Banking Day) on which the Borrower has requested a Rollover be made.
“Rollover Notice” means a notice substantially in the form of Schedule E, duly
executed by a senior officer of the Borrower.
“Royal” means Royal Bank of Canada.
“Schedule I Lender” means a Lender which is a Canadian chartered bank listed
under Schedule I to the Bank Act (Canada).
“Schedule II Lender” means a Lender which is a Canadian chartered bank listed
under Schedule II to the Bank Act (Canada).
“Schedule III Lender” means a Lender which is an authorized foreign bank under
Schedule III of the Bank Act (Canada).
“Second Asset Purchase Agreements” has the meaning set out in the Consent and
Assignment Agreement.
“Securities” means Equity Securities or Voting Securities.
“Security Agreements” shall have the meaning set out in Section 13.1.
“Several LCG” shall have the meaning set out in Section 7.1(b).
“Significant Agreements” means the following as from time to time amended,
supplemented, extended, renewed or replaced:



--------------------------------------------------------------------------------



 



- 87 -

  (a)   all chip and pulp log supply agreements;     (b)   all other residual
fibre supply agreements; and     (c)   all pulp sales agreements.

“Spot Buying Rate” means, in relation to the conversion of one currency into
another currency, the rate of exchange for such conversion as quoted by the Bank
of Canada (or if not quoted, the spot rate of exchange quoted for wholesale
transactions by the Administrative Agent in accordance with its standard money
market practices) at approximately noon (Toronto time) on the Banking Day such
conversion is to be made.
“subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person, or one or more of its subsidiaries, or
such Person and one or more of its subsidiaries, owns or has the ability to
control sufficient equity or voting interests to enable it or them (as a group)
ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such entity, and any
partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its subsidiaries or
such Person and one or more of its subsidiaries (unless such partnership can and
does ordinarily take major business actions without the prior approval of such
Person or one or more of its subsidiaries).
“Subsidiary” means a subsidiary of the Borrower.
“Swingline” means that portion of the 364 Day Tranche to be made available by
the Swingline Lender to the Borrower as described in Section 2.7.
“Swingline Amount” means the US Dollar Equivalent of US$5 million, to the extent
not permanently reduced, cancelled or terminated pursuant to this Agreement.
“Swingline Drawing” has the meaning set forth in said Section 2.7(a).
“Swingline Lender” means Royal acting in its capacity as the Lender of Swingline
Drawings under Section 2.7
“Term Tranche” has the meaning set out in Section 2.1.
“Term Tranche Repayment Date” means the date which is the first anniversary of
the date of conversion from the 364 Day Tranche to the Term Tranche.
“364 Day Commitment Fee” shall have the meaning set out in Section 4.2.
“364 Day Commitment Fee Rate” means the rate per annum (based on a 365 day year)
at which the 364 Day Commitment Fee is calculated, which rate shall vary with
changes to the Total Funded Debt to EBITDA Ratio and Utilization as set forth in
Schedule C hereto and adjusted pursuant to Section 4.3.



--------------------------------------------------------------------------------



 



- 88 -

“364 Day Tranche Conversion Notice” means a notice substantially in the form of
Schedule I, duly executed by a senior officer of the Borrower.
“364 Day Tranche” has the meaning set out in Section 2.1.
“364 Day Tranche Repayment Date” means May 14, 2006.
“this Agreement”, “herein”, “hereof”, “hereto” and similar expressions mean and
refer to this Credit Agreement and include any instrument amending,
supplementing or modifying the same, and the expression “Section” followed by a
number means and refers to the specified Section of this Agreement.
“Total Funded Debt” means, as of the date of determination, the sum of all
obligations of the Borrower and its Subsidiaries taken as a whole with respect
to:

  (a)   borrowed money incurred or guaranteed by them;     (b)   any promissory
notes or other negotiable instruments issued or guaranteed by them;     (c)  
Capitalized Leases;     (d)   other contingent liabilities in connection with
Indebtedness, all classified as debt in accordance with GAAP;

less

  (e)   unencumbered short term cash or cash equivalents,

provided that Total Funded Debt shall not include (i) any non-recourse debt of
joint ventures, Affiliates or Subsidiaries not wholly owned directly or
indirectly by the Borrower and its Subsidiaries and which has no recourse to the
Borrower and its Subsidiaries; and (ii) loans from the Guarantor which are
postponed to the Facility pursuant to the Guarantee and Postponement Agreement.
“Total Funded Debt to EBITDA Ratio” means Total Funded Debt at the end of a
fiscal quarter of the Borrower divided by EBITDA for the Borrower for the four
consecutive fiscal quarters ending at the end of the said fiscal quarter. During
the initial 12 months of the term of this Agreement, the calculation of Total
Funded Debt to EBITDA Ratio shall be based upon a deemed annualized fiscal
period calculated in accordance with Section 12.3(d).
“Treasury Contracts” means any agreement entered into by the Borrower with a
Lender Treasury Contract relating to obligations of the Borrower under this
Agreement to control, fix or regulate currency exchange fluctuations or the rate
or rates of interest and includes interest rate swaps, interest rate agreements,
caps, collars, futures or hedging agreements and other like money market
facilities and any combination thereof.



--------------------------------------------------------------------------------



 



- 89 -

“US Dollars” or “US $” means lawful currency of the United States of America.
“US Dollar Equivalent” means, at any time:

  (a)   in relation to an amount in Canadian Dollars, the amount obtained by
converting such amount into US Dollars at the Spot Buying Rate; and     (b)   in
relation to any amount in US Dollars, such amount.

“Utilization” means the percentage of the maximum amount of the 364 Day Tranche
that the Borrower has utilized.
“Voting Securities” means “voting security” or “voting securities” as defined in
the Securities Act (British Columbia).
“Wholly-Owned Subsidiary” of a Person means, any subsidiary, all of the
outstanding shares of which shall at the time be owned directly by such Person.

 



--------------------------------------------------------------------------------



 



-90-
SCHEDULE B
LENDERS

                  Lender   Lending Branch   Initial   Initial         Commitment
  Lender’s             Proportion  
Royal Bank of Canada
  South Tower, Royal
Bank Plaza, 200 Bay
Street, Toronto,
Ontario, M5J 2W7   US$15,000,000     50 %
 
               
 
  Attention:            
 
  Manager, Agency
Services Group            
 
               
 
  Fax: (416) 842-4023            
 
               
HSBC Bank Canada
  Suite 200, 885 West Georgia Street, Vancouver, BC, V6C 3E9   US$15,000,000    
50 %
 
               
 
  Attention:            
 
  Assistant Vice
President            
 
               
 
  Fax: (604) 641-1808              
 
  Totals   US$30,000,000     100 %  



--------------------------------------------------------------------------------



 



-91-

SCHEDULE C
PRICING SCHEDULE
(basis points per annum)

                          Total Funded Debt to   Pricing Level I   Pricing Level
II   Pricing Level III EBITDA Ratio   <1.0x   = or > 1.0x, < 2.0x   = or > 2.0x
 
Applicable Margin Prime Rate and Base Rate Drawings
    150       175       200  
 
                       
BA Stamping Fee Rate
    250       275       300  
 
                       
Applicable Margin
LIBOR Drawings
    250       275       300  
 
                       
LCG Fee Rate
    250       275       300  
 
                       
364 Day Commitment Fee Rate
< 331/3% Utilization
    75       82.5       90  
 
                       
364 Day Commitment Fee Rate
= or > 331/3%
Utilization
    62.5       68.75       75  

The Pricing shall increase by 50 basis points if a 364 Day Tranche Conversion
Notice is delivered pursuant to Section 2.6 and is otherwise subject to
adjustment pursuant to Section 4.3(b)



--------------------------------------------------------------------------------



 



-92-

SCHEDULE D
DRAWING NOTICE
                                        
Date

  Re:   First Amended and Restated Operating Credit Agreement (the “Agreement”)
dated for reference February 11, 2005 (and executed March 1, 2006) made among
Zellstoff Celgar Limited Partnership (the “Borrower”), the Lenders as defined in
the Agreement and Royal Bank of Canada (the “Administrative Agent”) as
administrative agent for the Lenders.

 
To: The Lenders through the Administrative Agent, Royal Bank of Canada;
facsimile no.: (416) 842-4023; Attention: Manager, Agency Services Group.
We refer to the Facility constituted by the Agreement and we hereby give you
notice that we wish to make following Drawing pursuant to the <364 Day
Tranche><Term Tranche> under the Agreement:

         
A.
  PRIME RATE DRAWING    
 
       
 
  amount of proposed Drawing   $                                        
 
       
B.
  BASE RATE DRAWING    
 
       
 
  amount of proposed Drawing   $                                        
 
       
C.
  BANKERS’ ACCEPTANCE DRAWING    
 
       
 
  amount of proposed Drawing   $                                        
 
       
 
  BA Period                    days    
 
       
 
  BA Maturity Date                        
 
       
D.
  LIBOR DRAWING    
 
       
 
  amount of proposed Drawing   $                                        
 
       
 
  LIBOR Interest Period                        
 
       
 
  Due Date                        



--------------------------------------------------------------------------------



 



-93-

     
E.
  LETTER OF CREDIT/GUARANTEE DRAWING
 
   
 
  Fronted LCG                    
 
   
 
  Several LCG                    
 
   
 
  issue date                    
 
   
 
  face amount $                    
 
   
 
  expiry date                    
 
   
 
  name and address of beneficiary                    

We confirm that:

  (a)   all representations and warranties of the Borrower contained in Part 11
of the Agreement and the Guarantor contained in the Guarantee and Postponement
Agreement are true and correct date both before and after giving effect to the
proposed Drawing;     (b)   all covenants of the Borrower contained in Part 12
and the Guarantor contained in the Guarantee and Postponement Agreement have
been complied with both before and after giving effect to the proposed Drawing;
    (c)   no Default or Event of Default has occurred and is continuing, or will
occur after giving effect to the proposed Drawing; and     (d)   since the date
of the Agreement, no Material Adverse Change has occurred.

The Drawing requested is made in accordance with the terms and conditions set
forth in the Agreement.
All capitalized terms defined in the Agreement and used herein shall have the
meaning set out in the Agreement.
Zellstoff Celgar Limited Partnership, by its
General Partner, Zellstoff Celgar Limited
per:



--------------------------------------------------------------------------------



 



-94-

SCHEDULE E
ROLLOVER NOTICE
                                        
Date

  Re:   First Amended and Restated Operating Credit Agreement (the “Agreement”)
dated for reference February 11, 2005 (and executed March 1, 2006) made among
Zellstoff Celgar Limited Partnership (the “Borrower”), the Lenders as defined in
the Agreement and Royal Bank of Canada (the “Administrative Agent”) as
administrative agent for the Lenders.

 
To: The Lenders through the Administrative Agent, Royal Bank of Canada;
facsimile no.: (416) 842-4023; Attention: Manager, Agency Services Group.
We refer to the Facility constituted by the Agreement and we hereby give you
notice that we wish to make following Rollover pursuant to the <364 Day
Tranche><Term Tranche> under the Agreement:

  (a)   Bankers’ Acceptance Drawing dated                    in the amount of
Cdn. $                     having a BA Period of                    and a BA
Maturity Date of                     , to a Bankers’ Acceptance Drawing in the
amount of Cdn. $                     and having a BA Period of
                     and a BA Maturity Date of                    .     (b)  
LIBOR Drawing dated                     , in the amount of US
$                     having a LIBOR Interest Period of                      and
a maturity date of                     , to a LIBOR Drawing in the amount of US
$                    and having a LIBOR Interest Period of                    
and a maturity date of                    .

We confirm that:

  (a)   all covenants of the Borrower contained in Part 12 and the Guarantor
contained in the Guarantee and Postponement Agreement have been complied with
both before and after giving effect to the proposed Drawing;     (b)   no
Default or Event of Default has occurred and is continuing, or will occur after
giving effect to the proposed Drawing; and     (c)   since the date of the
Agreement, no Material Adverse Change has occurred.



--------------------------------------------------------------------------------



 



-95-



The Rollover requested is made in accordance with the terms and conditions set
forth in the Agreement.
All capitalized terms defined in the Agreement and used herein shall have the
meaning set out in the Agreement.
Zellstoff Celgar Limited Partnership, by its
General Partner, Zellstoff Celgar Limited
per:



--------------------------------------------------------------------------------



 



-96-

SCHEDULE F
CONVERSION NOTICE
                                        
Date

  Re:   First Amended and Restated Operating Credit Agreement (the “Agreement”)
dated for reference February 11, 2005 (and executed March 1, 2006) made among
Zellstoff Celgar Limited Partnership (the “Borrower”), the Lenders as defined in
the Agreement and Royal Bank of Canada (the “Administrative Agent”) as
administrative agent for the Lenders.

 
To: The Lenders through the Administrative Agent, Royal Bank of Canada;
facsimile no.: (416) 842-4023; Attention: Manager, Agency Services Group.
We refer to the Facility constituted by the Agreement and we hereby give you
notice that we wish to make following Conversion pursuant to the <364 Day
Tranche><Term Tranche> under the Agreement:

     
(a)
  Existing type and amount of Drawing to be converted:
 
   
 
   
 
   
(b)
  Conversion Date:
 
   
 
   
 
   
(c)
  Type, amount and currency of Drawing to be converted to:
 
   
 
   
 
   
(d)
  LIBOR Interest Period(s) selected (if applicable):
 
   
 
   
 
   
(e)
  Term of Bankers’ Acceptance (if applicable)

We confirm that:

  (a)   all covenants of the Borrower contained in Part 12 and the Guarantor
contained in the Guarantee and Postponement Agreement have been complied with
both before



--------------------------------------------------------------------------------



 



-97-



      and after giving effect to the proposed Drawing;     (b)   no Default or
Event of Default has occurred and is continuing, or will occur after giving
effect to the proposed Drawing; and     (c)   since the date of the Agreement,
no Material Adverse Change has occurred.

The Conversion requested is made in accordance with the terms and conditions set
forth in the Agreement.
All capitalized terms defined in the Agreement and used herein shall have the
meaning set out in the Agreement.
Zellstoff Celgar Limited Partnership, by its
General Partner, Zellstoff Celgar Limited
per:



--------------------------------------------------------------------------------



 



-98-

SCHEDULE G
QUARTERLY COMPLIANCE CERTIFICATE
                                        
Date

  Re:   First Amended and Restated Operating Credit Agreement (the “Agreement”)
dated for reference February 11, 2005 (and executed March 1, 2006) made among
Zellstoff Celgar Limited Partnership (the “Borrower”), the Lenders as defined in
the Agreement and Royal Bank of Canada (the “Administrative Agent”) as
administrative agent for the Lenders.

 
To: The Lenders through the Administrative Agent, Royal Bank of Canada;
facsimile no.: (416) 842-4023; Attention: Manager, Agency Services Group.
I, [name], [insert office held], of the Borrower, in my capacity as such and not
in my personal capacity, hereby certify, to the best of my knowledge as of the
date hereof, as of the last day of the most recent fiscal quarter:

         
 
  —   Consolidated Net Worth is >
 
       
 
  —   Total Funded Debt to EBITDA Ratio is >
 
       
 
  —   Current Ratio is >
 
       
 
  —   Interest Coverage Ratio is >
 
       
 
  —   Distribution Coverage Ratio is >

Attached hereto is a work sheet setting out the amounts, calculations and other
details in respect of the foregoing ratios.
I confirm that, to the best of my knowledge:

  (a)   all representations and warranties of the Borrower contained in Part 11
of the Agreement and the Guarantor contained in the Guarantee and Postponement
Agreement are true and correct date both before and after giving effect to the
proposed Drawing;     (b)   all covenants of the Borrower contained in Part 12
and the Guarantor contained in the Guarantee and Postponement Agreement have
been complied with both before and after giving effect to the proposed Drawing;



--------------------------------------------------------------------------------



 



-99-



  (c)   no Default or Event of Default has occurred and is continuing, or will
occur after giving effect to the proposed Drawing; and     (d)   since the date
of the Agreement, no Material Adverse Change has occurred.

This certificate is made in accordance with the terms and conditions set forth
in the Agreement. Except in connection with an intentional misstatement or
willful misconduct, no personal liability shall be incurred by the undersigned
in connection herewith.
All capitalized terms defined in the Agreement and used herein shall have the
meaning set out in the Agreement.
                                                            
[Officer] [Title]



--------------------------------------------------------------------------------



 



-100-

SCHEDULE H
MONTHLY BORROWING BASE CERTIFICATE
                                        
Date

Re:   First Amended and Restated Operating Credit Agreement (the “Agreement”)
dated for reference February 11, 2005 (and executed March 1, 2006) made among
Zellstoff Celgar Limited Partnership (the “Borrower”), the Lenders as defined in
the Agreement and Royal Bank of Canada (the “Administrative Agent”) as
administrative agent for the Lenders.

 
To: The Lenders through the Administrative Agent, Royal Bank of Canada;
facsimile no.: (416) 842-4023; Attention: Manager, Agency Services Group.
I, [name], [insert office held], of the Borrower, in my capacity as such and not
in my personal capacity, hereby certify, to the best of my knowledge as of the
date hereof, as of the last day of the most recent calendar month:

  -   Borrowing Base is >     -   Accounts Receivable are:

  -   Eligible Accounts Receivable (75%) = $>     -   insured by Export
Development Corporation (or other insurance institution acceptable to the
Lenders) (90%) = $>     -   supported by letters of credit issued by financial
institutions rated not less than A- by Standard & Poors or A3 by Moodys Investor
Service (100%) = $>

  -   Eligible Inventory (50%) = $>     -   Preferred Claims = $>

Attached hereto is a work sheet setting out the amounts, calculations and other
details in respect of the foregoing, including the identity of each trade
account payee and the location of all Eligible Inventory.
Attached hereto is a summary of outstanding Treasury Contracts and the Breakage
Costs in respect thereof.



--------------------------------------------------------------------------------



 



-101-

This certificate is made in accordance with the terms and conditions set forth
in the Agreement. Except in connection with an intentional misstatement or
willful misconduct, no personal liability shall be incurred by the undersigned
in connection herewith.
All capitalized terms defined in the Agreement and used herein shall have the
meaning set out in the Agreement.
                                                            
[Officer][Title]



--------------------------------------------------------------------------------



 



-102-

SCHEDULE I
364 DAY TRANCHE CONVERSION NOTICE
                                        
Date

  Re:   First Amended and Restated Operating Credit Agreement (the “Agreement”)
dated for reference February 11, 2005 (and executed March 1, 2006) made among
Zellstoff Celgar Limited Partnership (the “Borrower”), the Lenders as defined in
the Agreement and Royal Bank of Canada (the “Administrative Agent”) as
administrative agent for the Lenders.

 
To: The Lenders through the Administrative Agent, Royal Bank of Canada;
facsimile no.: (416) 842-4023; Attention: Manager, Agency Services Group.
Pursuant to Section 2.6 of the Agreement, we hereby give notice that as of the
364 Day Tranche Repayment Date we wish to convert all of the Drawings
outstanding on such date under the 364 Day Tranche into Drawings under the Term
Tranche.
We confirm that:

  (a)   all representations and warranties of the Borrower contained in Part 11
of the Agreement and the Guarantor contained in the Guarantee and Postponement
Agreement are true and correct date both before and after giving effect to the
conversion;     (b)   all covenants of the Borrower contained in Part 12 and the
Guarantor contained in the Guarantee and Postponement Agreement have been
complied with both before and after giving effect to the conversion;     (c)  
no Default or Event of Default has occurred and is continuing, or will occur
after giving effect to the conversion; and     (d)   since the date of the
Agreement, no Material Adverse Change has occurred.

The conversion requested is made in accordance with the terms and conditions set
forth in the Agreement.
All capitalized terms defined in the Agreement and used herein shall have the
meaning set out in the Agreement.



--------------------------------------------------------------------------------



 



-103-

Zellstoff Celgar Limited Partnership, by its
General Partner, Zellstoff Celgar Limited
per:



--------------------------------------------------------------------------------



 



-104-

SCHEDULE J
LENDER ASSIGNMENT AGREEMENT
     THIS AGREEMENT dated l is among:
(the “Assignor”)
AND
(the “Assignee”)
AND
ZELLSTOFF CELGAR LIMITED PARTNERSHIP
(the “Borrower”)
AND
ROYAL BANK OF CANADA
(the “Administrative Agent”)
          WHEREAS the Assignor is a Lender under the First Amended and Restated
Operating Credit Agreement (the “Agreement”) dated for reference February 11,
2005 (and executed March 1, 2006) made among Zellstoff Celgar Limited
Partnership (the “Borrower”), the Lenders as defined in the Agreement and Royal
Bank of Canada (the “Administrative Agent”) as administrative agent for the
Lenders.
     AND WHEREAS the Assignor has agreed to assign and transfer to the Assignee
certain rights under the Agreement in compliance with Section 15.1 of the
Agreement and the Assignee has agreed to accept such rights and assume certain
obligations of the Assignor under the Agreement.
     AND WHEREAS as a condition to the effectiveness of this assignment,
Section 15.2 of the Agreement requires the parties hereto to enter into this
agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereby agree as follows:



--------------------------------------------------------------------------------



 



-105-

1. DEFINITIONS AND INTERPRETATION

  (a)   In this agreement, including the recitals, capitalized terms used
herein, and not otherwise defined herein, shall have the meanings attributed
thereto in the Agreement.     (b)   This agreement shall be governed by and
interpreted in accordance with the laws of the Province of British Columbia
shall be treated as a British Columbia contract. The parties irrevocably submit
to the non-exclusive jurisdiction of the courts of the Provinces of British
Columbia without prejudice to the rights of the parties to take proceedings in
any other jurisdictions.

2. ASSIGNMENT OF RIGHTS BY ASSIGNOR
     Effective as of the date hereof, the Assignor absolutely assigns and
transfers to the Assignee [all Cdn. $l and/or US $l or l%] of the <364 Day
Tranche / Term Tranche> and Drawings thereunder owing by the Borrower to the
Assignor, as more particularly described in Schedule “A” hereto, together with
all of the Assignor’s other rights under the Agreement but only insofar as such
other rights relate to the interest assigned hereunder (collectively, the
“Assigned Interests”).
3. ASSUMPTION OF OBLIGATIONS BY ASSIGNEE
     The Assignee assumes and covenants and agrees to be responsible for all
obligations relating to the Assigned Interests to the extent such obligations
arise or accrue on or after the date hereof (the “Assumed Obligations”) and
agrees that it will be bound by the Agreement to the extent of the Assumed
Obligations as fully as if it had been an original party to the Agreement.
4. CONSENT OF BORROWER AND ADMINISTRATIVE AGENT
     The Borrower and the Administrative Agent on behalf of the Lenders consent
to the assignment of the Assigned Interests to the Assignee and the assumption
of the Assumed Obligations by the Assignee and agree to recognize the Assignee
as a Lender under the Agreement as fully as if the Assignee had been an original
party to the Agreement. The Borrower and the Administrative Agent on behalf of
the Lenders agree that the Assignor shall have no further liability or
obligation in respect of the Assumed Obligations.
5. ASSIGNEE CREDIT DECISION
     The Assignee acknowledges to the Administrative Agent and Assignor that the
Assignee has itself been, and will continue to be, solely responsible for making
its own independent appraisal of and investigations into the financial
condition, creditworthiness, condition, affairs, status and nature of the
Borrower, the Guarantor and the Subsidiaries. Accordingly, the Assignee confirms
with the Administrative Agent and Assignor that it does not rely, and it will
not hereafter rely, on the Administrative Agent and Assignor and agrees:



--------------------------------------------------------------------------------



 



-106-

  (a)   to check or inquire on its behalf into the adequacy, accuracy or
completeness of any information provided by the Borrower or any other Person
under or in connection with the Agreement or the transactions therein
contemplated (whether or not such information has been or is hereafter
distributed to the Assignee by the Administrative Agent ); or     (b)   to
assess or keep under review on its behalf the financial condition, credit
worthiness, condition, affairs, status or nature of the Borrower and
Subsidiaries.

     The Assignee acknowledges that a copy of the Agreement (including a copy of
the Schedules) has been made available to it for review and the Assignee
acknowledges that it is satisfied with the form and substance of the Agreement.
The Assignee hereby covenants and agrees, except as specifically contemplated by
the Agreement, that it has not heretofore and shall not hereafter take any
security interest for any Indebtedness owing under the Agreement and that it
will not make any arrangements with the Borrower or any Subsidiary for the
satisfaction of any such outstanding Indebtedness without the prior written
consent of all other Lenders.
6. TAX RESIDENCY OF ASSIGNEE
     If the Assignee is, or becomes, a non-resident of Canada for the purpose of
the Income Tax Act (Canada) it shall forthwith notify the Borrower of such
circumstance. If the Assignee is an authorized foreign bank listed in
Schedule III to the Bank Act (Canada) it shall certify to the Borrower whether
it is or is not exempt from non-resident withholding tax under the Income Tax
Act (Canada) and shall forthwith notify the Borrower of any change in such
status. The Assignee shall indemnify and save the Borrower harmless from all
loss, expense and liability incurred by the Borrower as a result of the
Assignee’s failure to give any notice or certification required by this
paragraph.
7. SETTLEMENT
     The Assignor and the Assignee acknowledge and agree that all payments under
the Agreement in respect of the Assigned Interests received by the
Administrative Agent on or after the date hereof shall be the property of the
Assignee and the Administrative Agent shall be entitled to treat the Assignee as
solely entitled thereto. The Assignor and the Assignee represent and warrant to
the Administrative Agent that the Assignor and the Assignee have made
satisfactory arrangements for the settlement of any amounts owing or which may
become owing by one to the other in connection with this agreement without any
action on the part of the Administrative Agent.
8. GENERAL PROVISIONS

  (a)   The Assignee designates the following office as its Lender’s Lending
Branch:         Fax No.:          •         Attention:      •



--------------------------------------------------------------------------------



 



-107-



  (b)   The parties hereto shall from time to time and at all times do all such
further acts and things and execute and deliver all such documents as are
required in order to fully perform and carry out the terms of this agreement.  
  (c)   The provisions of this agreement shall enure to the benefit of and shall
be binding upon the parties hereto and their respective successors and permitted
assigns.     (d)   This agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and it shall not be necessary
in making proof of this agreement to produce or account for more than one full
set of counterparts.

IN WITNESS WHEREOF the parties hereto have caused this agreement to be executed
by its duly authorized representative(s) as of the date first above written.

      [ASSIGNOR]   [ASSIGNEE]  
Per:                                        
  Per:                                        
 
   
Name:                                        
  Name:                                        
 
   
Title:                                        
  Title:                                        
 
   
Zellstoff Celgar Limited Partnership, by its
General Partner, Zellstoff Celgar Limited
  ROYAL BANK OF CANADA in itscapacity
as Administrative Agent
 
   
Per:                                         
  Per:                                         
 
   
Name:                                        
  Name:                                         
 
   
Title:                                         
  Title:                                         



--------------------------------------------------------------------------------



 



-108-

SCHEDULE K
FORM OF LETTER OF CREDIT
ROYAL BANK OF CANADA
<INSERT ADDRESS OF ISSUING BRANCH>
DATE OF ISSUE:
DATE OF EXPIRY:
PLACE OF EXPIRY:

     
BENEFICIARY:
  APPLICANT:
 
   
NAME:
  NAME:
 
   
ADDRESS:
  ADDRESS:
 
   
 
  AMOUNT:

IRREVOCABLE STANDBY LETTER OF CREDIT NO. >
WE, THE ISSUING BANKS, HEREBY ISSUE IN YOUR FAVOUR THIS IRREVOCABLE STANDBY
LETTER OF CREDIT WHICH IS AVAILABLE BY PAYMENT AGAINST YOUR WRITTEN DEMAND
ADDRESSED TO ROYAL BANK OF CANADA, <INSERT ADDRESS OF ISSUING BRANCH>, BEARING
THE CLAUSE: “DRAWN UNDER STANDBY LETTER OF CREDIT NO. ISSUED BY ROYAL BANK OF
CANADA, <INSERT ADDRESS OF ISSUING BRANCH> ON BEHALF OF THE ISSUING BANKS, WHEN
ACCOMPANIED BY THE FOLLOWING DOCUMENTS:
1. <INSERT DESCRIPTION>
2. BENEFICIARY’S SIGNED CERTIFICATE SPECIFYING AMOUNT(S) CLAIMED AND STATING
THAT THE AMOUNT(S) DRAWN IS DUE AND PAYABLE BY APPLICANT AND THAT THE APPLICANT
IS IN DEFAULT OF ITS OBLIGATIONS WITH RESPECT TO PAYMENTS RELATED TO >
3. THE ORIGINAL OF THIS LETTER OF CREDIT FOR OUR ENDORSEMENT OF ANY PAYMENT.
PARTIAL DRAWINGS ARE PERMITTED.
EACH ISSUING BANK HEREBY IRREVOCABLY UNDERTAKES, SEVERALLY ACCORDING TO THE
PERCENTAGE SET FORTH NEXT TO ITS SIGNATURE BELOW



--------------------------------------------------------------------------------



 



-109-

(SUCH ISSUING BANK’S “APPLICABLE PERCENTAGE”) AND NOT JOINTLY WITH ANY OTHER
ISSUING BANK, THAT DOCUMENTS PRESENTED IN STRICT COMPLIANCE WITH THE TERMS OF
THIS LETTER OF CREDIT WILL BE DULY HONOURED BY PAYING TO ROYAL BANK OF CANADA AS
AGENT (THE “AGENT”) SUCH ISSUING BANK’S SHARE (ACCORDING TO ITS APPLICABLE
PERCENTAGE) OF THE AMOUNT OF SUCH DRAWING. THE AGENT HEREBY IRREVOCABLY
UNDERTAKES THAT ANY AMOUNT SO RECEIVED BY IT WILL BE MADE AVAILABLE TO YOU BY
PROMPTLY CREDITING THE PAYMENT SO RECEIVED, IN LIKE FUNDS, IN ACCORDANCE WITH
YOUR INSTRUCTIONS.
THE OBLIGATION OF EACH ISSUING BANK UNDER THIS LETTER OF CREDIT IS SEVERAL AND
NOT JOINT AND SHALL AT ALL TIMES BE AN AMOUNT EQUAL TO SUCH ISSUING BANK’S
APPLICABLE PERCENTAGE OF THE AGGREGATE UNDRAWN AMOUNT OF THIS LETTER OF CREDIT
(AND OF EACH DRAWING UNDER THIS LETTER OF CREDIT).
THIS LETTER OF CREDIT HAS BEEN EXECUTED AND DELIVERED BY THE AGENT IN THE NAME
AND ON BEHALF OF, AND AS ATTORNEY-IN-FACT FOR, EACH ISSUING BANK. THE AGENT IS
AUTHORIZED TO ACT UNDER THIS LETTER OF CREDIT AS THE AGENT OF EACH ISSUING BANK
TO (I) RECEIVE DEMANDS FOR PAYMENT AND OTHER DOCUMENTS PRESENTED BY YOU UNDER
THIS LETTER OF CREDIT, (II) DETERMINE WHETHER SUCH DEMANDS AND DOCUMENTS ARE IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT AND
(III) NOTIFY EACH ISSUING BANK THAT A VALID DRAWING HAS BEEN MADE AND THE DATE
THAT THE RELATED DISBURSEMENT IS TO BE MADE. THE AGENT IRREVOCABLY UNDERTAKES
THAT IT WILL PROMPTLY NOTIFY EACH ISSUING BANK OF ANY VALID DRAWING UNDER THIS
LETTER OF CREDIT.
BY YOUR ACCEPTANCE HEREOF, YOU AGREE THAT THE AGENT SHALL HAVE NO OBLIGATION OR
LIABILITY TO HONOR ANY DRAWING UNDER THIS LETTER OF CREDIT WITH THE EXCEPTION OF
THE AMOUNT COMMITTED TO BY IT IN ITS CAPACITY AS AN ISSUING BANK, AND THAT
NEITHER ANY ISSUING BANK NOR THE AGENT SHALL BE RESPONSIBLE FOR THE FAILURE OF
ANY OTHER ISSUING BANK TO MAKE A PAYMENT TO BE MADE BY SUCH OTHER ISSUING BANK
HEREUNDER. THE OBLIGATION OF EACH ISSUING BANK UNDER THIS LETTER OF CREDIT IS
THE INDIVIDUAL OBLIGATION OF SUCH ISSUING BANK AND IS IN NO WAY CONTINGENT UPON
REIMBURSEMENT OF ANY DRAWING HEREUNDER.
THIS LETTER OF CREDIT MAY NOT BE ASSIGNED OR TRANSFERRED; PROVIDED THAT THIS
LETTER OF CREDIT SHALL ENURE TO THE BENEFIT OF ANY SUCCESSOR BY OPERATION OF LAW
OF THE NAMED BENEFICIARY HEREOF, INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR,
RECEIVER OR TRUSTEE FOR SUCH NAMED BENEFICIARY.
AN ISSUING BANK MAY, SUBJECT TO THE REPLACEMENT THEREOF WITH A NEW



--------------------------------------------------------------------------------



 



-110-

BANK HAVING THE MINIMUM CREDIT RATING SET FORTH BELOW OR WITH YOUR CONSENT (AS
APPLICABLE), CEASE TO BE A PARTY TO, AND A NEW BANK MAY BECOME A PARTY TO, THIS
LETTER OF CREDIT, AND THE APPLICABLE PERCENTAGE OF AN ISSUING BANK MAY CHANGE;
PROVIDED THAT NO SUCH EVENT WILL REDUCE THE THEN AVAILABLE AMOUNT UNDER THIS
LETTER OF CREDIT. UPON THE OCCURRENCE OF ANY SUCH EVENT, THE ADMINISTRATIVE
AGENT WILL PROVIDE PROMPT NOTICE TO YOU OF SUCH EVENT, INCLUDING ANY CHANGE IN
THE IDENTITIES OF THE ISSUING BANKS SEVERALLY BUT NOT JOINTLY LIABLE IN RESPECT
OF THE AGGREGATE UNDRAWN AMOUNT OF THIS LETTER OF CREDIT (BASED UPON THEIR
RESPECTIVE APPLICABLE PERCENTAGES THEREOF) AND ANY CHANGE IN SUCH APPLICABLE
PERCENTAGES. IF A NEW BANK BECOMES A PARTY TO THIS LETTER OF CREDIT AND THE
CREDIT RATING OF SUCH NEW BANK (OR ITS PARENT) IS LOWER THAN BBB+ AS RATED BY
STANDARD AND POOR’S OR Baa1 AS RATED BY MOODY’S INVESTOR SERVICE, INC. OR THE
EQUIVALENT BY ANY OTHER RECOGNIZED RATING AGENCY, THE CONSENT OF THE BENEFICIARY
TO SUCH CHANGE SHALL BE REQUIRED.
THIS LETTER OF CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE PROVINCE OF > (WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE) AND IS
SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR LETTER OF CREDITS (1993
REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500 (THE “UCP”). IN
THE EVENT OF ANY CONFLICT BETWEEN THE LAW OF THE PROVINCE OF > AND THE UCP, THE
UCP SHALL CONTROL. EACH OF THE ISSUING BANKS HEREBY IRREVOCABLY ATTORNS TO THE
NON-EXCLUSIVE JURISDICTION OF THE > A COURTS AND WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK JURISDICTION OVER IT.
VERY TRULY YOURS,
ROYAL BANK OF CANADA, AS AGENT
BY:
NAME:
TITLE:

         
 
  APPLICABLE   ISSUING
 
  PERCENTAGE   BANK



--------------------------------------------------------------------------------



 



-111-

      [NAME OF BANK]
BY: ROYAL BANK OF CANADA, ATTORNEY-IN-FACT
BY:
TITLE:
APPLICABLE
PERCENTAGE
ISSUING BANK
%
[NAME OF BANK]
BY: ROYAL BANK OF CANADA, ATTORNEY-IN-FACT
BY:
TITLE:

